


Exhibit 10.10

 

OFFICE LEASE AGREEMENT

 

BY AND BETWEEN

 

WELLS REIT — BRIDGEWATER NJ, LLC

 

AND

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

Bridgewater Crossing

200 Crossing Boulevard

Bridgewater, New Jersey

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I SPECIAL DEFINITIONS

1

ARTICLE II PREMISES

2

ARTICLE III TERM

2

ARTICLE IV BASE RENT

3

ARTICLE V INCREASES IN OPERATING CHARGES AND REAL ESTATE TAXES

3

ARTICLE VI USE OF PREMISES

5

ARTICLE VII ASSIGNMENT AND SUBLETTING

6

ARTICLE VIII MAINTENANCE AND REPAIRS

8

ARTICLE IX ALTERATIONS

9

ARTICLE X SIGNS

10

ARTICLE XI SECURITY DEPOSIT

11

ARTICLE XII INSPECTION

12

ARTICLE XIII INSURANCE

12

ARTICLE XIV SERVICES AND UTILITIES

14

ARTICLE XV LIABILITY OF LANDLORD

15

ARTICLE XVI RULES

16

ARTICLE XVII DAMAGE OR DESTRUCTION

16

ARTICLE XVIII CONDEMNATION

17

ARTICLE XIX DEFAULT

18

ARTICLE XX BANKRUPTCY

20

ARTICLE XXI SUBORDINATION

21

ARTICLE XXII HOLDING OVER

21

ARTICLE XXIII COVENANTS OF LANDLORD

22

ARTICLE XXIV PARKING

22

ARTICLE XXV GENERAL PROVISIONS

23

ARTICLE XXVI OPTION TO RENEW

26

ARTICLE XXVII RIGHT OF FIRST OFFER

27

 

RIDER 1 - General Definitions

 

EXHIBIT A — Plan Showing Premises

EXHIBIT B — Work Agreement

EXHIBIT C — Rules and Regulations

EXHIBIT D — Certificate Affirming the Lease Commencement Date

EXHIBIT E — Exercise Facility Consent and Waiver of Liability

EXHIBIT F — HVAC Specifications

EXHIBIT G — Form Non-Disturbance Agreement

 

i

--------------------------------------------------------------------------------


 

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (this “Lease”) is dated as of the 27th day of
October, 2011, by and between WELLS REIT — BRIDGEWATER NJ, LLC, a Delaware
limited liability company (“Landlord”), and SYNCHRONOSS TECHNOLOGIES, INC., a
Delaware corporation (“Tenant”).

 

ARTICLE I
SPECIAL DEFINITIONS

 

1.1                                 Base Rent:  the annual amount payable as set
forth in the following table (net of electric):

 

Months

 

Base Rent Per
RSF*

 

Monthly
Installment

 

Annual
Installment*

 

Lease Commencement Date to 4/30/12

 

$

27.50

 

N/A

 

N/A

 

5.1.12 — 12.31.12

 

$

27.50

 

$

135,283.96

**

$

1,623,407.50

**

1.1.13 — 4.30.13

 

$

27.50

 

$

180,081.46

 

$

2,160,977.50

 

5.1.13 — 4.30.14

 

$

28.00

 

$

183,355.67

 

$

2,200,268.00

 

5.1.14 — 4.30.15

 

$

28.50

 

$

186,629.88

 

$

2,239,558.50

 

5.1.15 — 4.30.16

 

$

29.00

 

$

189,904.08

 

$

2,278,849.00

 

5.1.16 — 4.30.17

 

$

29.50

 

$

193,178.29

 

$

2,318,139.50

 

5.1.17 — 4.30.18

 

$

30.00

 

$

196,452.50

 

$

2,357,430.00

 

5.1.18 — 4.30.19

 

$

30.50

 

$

199,726.71

 

$

2,396,720.50

 

5.1.19 — 4.30.20

 

$

31.00

 

$

203,000.92

 

$

2,436,011.00

 

5.1.20 — 4.30.21

 

$

31.50

 

$

206,275.13

 

$

2,475,301.50

 

5.1.21 — 4.30.22

 

$

32.00

 

$

209,549.33

 

$

2,514,592.00

 

5.1.22 — 4.30.23

 

$

32.50

 

$

212,823.54

 

$

2,553,882.50

 

 

--------------------------------------------------------------------------------

 

*Calculated on twelve (12) full calendar months.

**Calculated on 59,033 square feet of rentable area and reflects an abatement
based on 19,548 square feet of rentable area, provided Tenant is not in monetary
default hereunder.

 

1.2                                 Base Rent Annual Escalation:  $0.50 per RSF
per annum, commencing with the seventeenth (17th) month of the Lease Term.

 

1.3                                 Broker(s):  CB Richard Ellis, Inc.
(“Landlord’s Broker”); and UGL Equis (“Tenant’s Broker”).

 

1.4                                 Building:  an eight (8) story building
containing approximately two hundred ninety-seven thousand three hundred
seventy-nine (297,379) square feet of total Rentable Area (“Total Area”) per the
BOMA Method (as hereinafter defined), located at 200 Crossing Boulevard,
Bridgewater, New Jersey and known as Bridgewater Crossing.

 

1.5                                 Building Hours:   8:00 a.m. to 6:00 p.m.
Monday through Friday (excluding Holidays) and 9:00 a.m. to 1:00 p.m. on
Saturday (excluding Holidays).  In addition, Tenant will have 24/7 electronic
access to the Building.

 

1.6                                 Expiration Date:  11:59 p.m. (local time at
the Building) on the last day of the one hundred thirty-second (132nd) month
following the Rent Commencement Date.

 

1.7                                 Guarantor:  Not applicable.

 

1.8                                 Holidays:  New Year’s Day, President’s Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.

 

1.9                                 Improvements Allowance:  the product of
Thirty-Six and 00/100 Dollars ($36.00) multiplied by the rentable area of the
Premises.

 

1.10                           Landlord Notice Address:  c/o Piedmont Office
Realty Trust, Inc., 11695 Johns Creek Parkway, Suite 350, Johns Creek, GA 30097
Attention:  Asset Manager — East Region.

 

--------------------------------------------------------------------------------


 

1.11                           Landlord Payment Address:  WELLS REIT —
BRIDGEWATER NJ, LLC, Morgan Stanley/Wells Multistate Portfolio, 2129 Paysphere
Circle, Chicago, IL 60674.  At Landlord’s option upon at least thirty (30) days
written notice, Tenant shall make all payments by means of electronic transfer
of funds.

 

1.12                           Lease Commencement Date:  Upon Substantial
Completion of the Premises, which is anticipated to be on or about February 1,
2012.

 

1.13                           Lease Term:  Approximately one hundred
thirty-five (135) months, subject to Section 3.1.

 

1.14                           Operating Charges Base Year:  calendar year 2012.

 

1.15                           Permit Allotment:  Two hundred seventy-five (275)
monthly parking permits (based on three and one-half (3.5) permits for each one
thousand (1,000) square feet of Rentable Area in the Premises).

 

1.16                           Premises:   containing approximately
seventy-eight thousand five hundred eighty-one (78,581) square feet of rentable
area consisting of the entire seventh (7th) and eighth (8th) floors of the
Building, as more particularly designated on Exhibit A, as measured in
accordance with the provisions of ANSI/BOMA 2010, Standard Method for Measuring
Floor Area in Office Buildings (the “BOMA Method”).

 

1.17                           Real Estate Taxes Base Year:  calendar year 2012.

 

1.18                           Rent Commencement Date:  May 1, 2012.

 

1.19                           Security Deposit Amount:  Three Hundred Sixty
Thousand One Hundred Sixty-two and 92/100 Dollars ($360,162.92).

 

1.20                           Tenant Notice Address: 750 Route Ten, Suite 600,
Bridgewater, NJ 08807, Attn:  General Counsel, until Tenant has commenced
beneficial use of the Premises; and 200 Crossing Boulevard, Bridgewater, New
Jersey 08807, Attn:  General Counsel, after Tenant has commenced beneficial use
of the Premises.

 

1.21                           Tenant’s Proportionate Share:  26.42% for
Operating Charges and 26.42% for Real Estate Taxes.

 

ARTICLE II
PREMISES

 

2.1                                 Tenant leases the Premises from Landlord for
the term and upon the conditions and covenants set forth in this Lease. Except
as may otherwise be expressly provided in this Lease, the lease of the Premises
does not include the right to use the roof, mechanical rooms, electrical
closets, janitorial closets, telephone rooms, parking areas or non-common or
non-public areas of any portion of the Building, whether or not any such areas
are located within the Premises.  However, Tenant shall have the non-exclusive
right to use:  (1) the plenums, risers, electrical closets, telephone rooms,
ducts or pipes on or serving the floor on which the Premises are located (other
than those installed for another tenant’s exclusive use and provided Tenant
shall have such utilization in no greater proportion than the ratio by which the
square feet of rentable area in the Premises compares to the square feet of
rentable area in the Building) in accordance with plans and specifications to be
approved by Landlord in its sole discretion; (2) the Parking Facility in
accordance with Article XXIV; and (3) any mechanical rooms, electrical closets
and telephone rooms located within the Premises, for the purpose for which they
were intended, but only with Landlord’s prior consent, not to be unreasonably
withheld, conditioned or delayed (except to the extent that such rooms and
closets contain no system, wiring or other item related to either the Building
Structure and Systems or to a structure or system of any tenant or occupant
other than Tenant, in which case no such prior consent of Landlord shall be
required for use by Tenant’s on-site, properly licensed and trained technicians)
and strictly in accordance with Landlord’s rules, regulations and requirements
in connection therewith.

 

ARTICLE III
TERM

 

3.1                                 Except as otherwise expressly provided
herein, all of the provisions of this Lease shall be in full force and effect
from and after the date first above written.  The Lease Term shall commence on
the Lease Commencement Date and expire at 11:59 P.M. on the Lease Expiration
Date.  The Lease Term shall also include any properly exercised renewal or
extension of the term of this Lease.

 

2

--------------------------------------------------------------------------------


 

3.2                                 Promptly after the Lease Commencement Date,
Landlord and Tenant shall execute the certificate attached to this Lease as
Exhibit D.  Failure to execute said certificate shall not affect the
commencement or expiration of the Lease Term.

 

3.3                                 It is presently anticipated that the
Premises will be delivered to Tenant on or about the Lease Commencement Date;
provided, however, that if Landlord does not deliver possession of the Premises
by such date, Landlord shall not have any liability whatsoever except as
expressly provided in this Section 3.3, this Lease shall not be rendered void or
voidable as a result thereof.   Notwithstanding anything to the contrary
contained herein, in the event Landlord is unable to substantially complete the
Premises on or before (a) April 1, 2012 (unless such delay is attributable to
Tenant delays as outlined in Section 7(b) of Exhibit B, or the delay is properly
excluded pursuant to the force majeure provisions of Section 25.20), then, from
and after the actual date on which Landlord delivers the Premises to Tenant,
Tenant shall receive an abatement of its Base Rent in an amount equal to one (1)
day of such Base Rent obligation for each additional day of delay that occurs
after April 1, 2012 until the actual delivery date; and (b) November 1, 2012 (or
February 1, 2013, without being subject to the force majeure provisions of
Section 25.20), unless such delay is attributable to Tenant delays as outlined
in Section 7(b) of Exhibit B, Tenant shall have the right to terminate this
Lease, by providing written notice to Landlord of its intention to terminate the
Lease within fifteen (15) days after Landlord’s receipt of such notice;
provided, however, that, in the event the actual delivery date occurs within
such fifteen (15) day period, Tenant’s notice shall be null and void and the
Lease shall remain in full force and effect.

 

ARTICLE IV
BASE RENT

 

4.1                                 From and after the Rent Commencement Date,
Tenant shall pay the Base Rent in equal monthly installments in advance on the
first day of each month during a Lease Year.

 

4.2                                 Concurrently with Tenant’s execution of this
Lease, Tenant shall pay an amount equal to one (1) monthly installment of the
Base Rent payable during the first Lease Year, which amount shall be credited
toward the monthly installment of Base Rent payable for the first (1st) full
calendar month of the Lease Term following the Rent Commencement Date.

 

4.3                                 All sums payable by Tenant under this Lease
shall be paid to Landlord in legal tender of the United States, without setoff,
deduction or demand, at the Landlord Payment Address, or to such other party or
such other address as Landlord may designate in writing.  Landlord’s acceptance
of rent after it shall have become due and payable shall not excuse a delay upon
any subsequent occasion or constitute a waiver of any of Landlord’s rights
hereunder.  If any sum payable by Tenant under this Lease is paid by check which
is returned due to insufficient funds, stop payment order, or otherwise, then: 
(a) such event shall be treated as a failure to pay such sum when due; and (b)
in addition to all other rights and remedies of Landlord hereunder, Landlord
shall be entitled (i) to impose a returned check charge of Fifty Dollars
($50.00) to cover Landlord’s administrative expenses and overhead for
processing, and (ii) to require that all future payments be remitted by wire
transfer, money order, or cashier’s or certified check.

 

4.4                                 Landlord and Tenant agree that no rental or
other payment for the use or occupancy of the Premises is or shall be based in
whole or in part on the net income or profits derived by any person or entity
from the Building or the Premises.  Tenant will not enter into any sublease,
license, concession or other agreement for any use or occupancy of the Premises
which provides for a rental or other payment for such use or occupancy based in
whole or in part on the net income or profits derived by any person or entity
from the Premises so leased, used or occupied.  Nothing in the foregoing
sentence, however, shall be construed as permitting or constituting Landlord’s
approval of any sublease, license, concession, or other use or occupancy
agreement not otherwise approved by Landlord in accordance with the provisions
of Article VII.

 

ARTICLE V
OPERATING CHARGES AND REAL ESTATE TAXES

 

5.1                                 For purposes of this Article V, the term
“Building” shall be deemed to include the Land, the roof of the Building and any
physical extensions therefrom, any driveways, sidewalks, landscaping, alleys and
parking facilities in the Building or on the Land, and all other areas,
facilities, improvements and appurtenances relating to any of the foregoing.  If
the Building is operated as part of a complex of buildings or in conjunction
with other buildings or parcels of land, Landlord shall prorate the common
expenses and costs with respect to each such building or parcel of land in its
sole but reasonable judgment.

 

5.2                                 (a)                                  From
and after January 1, 2013, Tenant shall pay as additional rent Tenant’s
Proportionate Share of the amount by which Operating Charges for each calendar
year falling entirely or partly within the Lease Term exceed the Operating
Charges Base Amount.  Tenant’s Proportionate Share with respect to Operating
Charges set forth in Article I has been calculated to be that percentage which
is

 

3

--------------------------------------------------------------------------------

 

equal to a fraction, the numerator of which is the number of square feet of
rentable area in the Premises as set forth in Section 1.16, and the denominator
of which is the number of square feet of Total Area in the Building.

 

(b)           If the average occupancy rate for the Building during any calendar
year (including the Operating Charges Base Year) is less than ninety-five
percent (95%), or if any tenant is separately paying for (or does not require)
electricity, janitorial or other utilities or services furnished to its
premises, then Landlord shall include in Operating Charges for such year
(including the Operating Charges Base Year) all additional expenses, as
reasonably estimated by Landlord, which would have been incurred during such
year if such average occupancy rate had been ninety-five percent (95%) and if
Landlord paid for such utilities or services furnished to such premises.

 

(c)           Tenant shall make estimated monthly payments to Landlord on
account of the amount by which Operating Charges that are expected to be
incurred during each calendar year (or portion thereof) would exceed the
Operating Charges Base Amount.  At the beginning of each calendar year after the
Lease Commencement Date, Landlord shall submit a reasonably detailed written
statement setting forth Landlord’s reasonable estimate of such excess and
Tenant’s Proportionate Share thereof.  Tenant shall pay to Landlord on the first
day of each month following receipt of such statement, until Tenant’s receipt of
the succeeding annual statement, an amount equal to one-twelfth (1/12) of each
such share (estimated on an annual basis without proration pursuant to
Section 5.4).  Not more than twice during any calendar year, Landlord may revise
Landlord’s estimate and adjust Tenant’s monthly payments to reflect Landlord’s
revised estimate.  Within one hundred twenty (120) days after the end of each
calendar year, or as soon thereafter as is feasible, Landlord shall submit a
Reconciliation Statement for Operating Charges.  If such Reconciliation
Statement indicates that the aggregate amount of such estimated payments exceeds
Tenant’s actual liability, then Landlord shall credit the net overpayment toward
Tenant’s next installment(s) of rent due under this Lease, or, if the Lease Term
has expired or will expire before such credit can be fully applied, or if Tenant
is not otherwise liable to Landlord for further payment, Landlord shall
reimburse Tenant for the amount of such overpayment within thirty (30) days.  If
such statement indicates that Tenant’s actual liability exceeds the aggregate
amount of such estimated payments, then Tenant shall pay the amount of such
excess as additional rent.

 

5.3           (a)           From and after January 1, 2013, Tenant shall pay as
additional rent Tenant’s Proportionate Share of the amount by which Real Estate
Taxes exceed the Real Estate Taxes Base Amount.  Tenant’s Proportionate Share
with respect to Real Estate Taxes set forth in Article I has been calculated to
be that percentage which is equal to a fraction, the numerator of which is the
number of square feet of rentable area in the Premises as set forth in
Section 1.17, and the denominator of which is the number of square feet of Total
Area in the Building.  Tenant shall not initiate or participate in any contest
of Real Estate Taxes without Landlord’s prior written consent.

 

(b)           Tenant shall make estimated monthly payments to Landlord on
account of the amount by which Real Estate Taxes that are expected to be
incurred during each calendar year would exceed the Real Estate Taxes Base
Amount.  At the beginning of each calendar year after the Lease Commencement
Date, Landlord shall submit a reasonably detailed written statement setting
forth Landlord’s reasonable estimate of such amount and Tenant’s Proportionate
Share thereof.  Tenant shall pay to Landlord on the first day of each month
following receipt of such statement, until Tenant’s receipt of the succeeding
annual statement, an amount equal to one-twelfth (1/12) of such share (estimated
on an annual basis without proration pursuant to Section 5.4).  Not more than
twice during any calendar year, Landlord may revise Landlord’s estimate and
adjust Tenant’s monthly payments to reflect Landlord’s revised estimate.  Within
one hundred twenty (120) days after the end of each calendar year, or as soon
thereafter as is feasible, Landlord shall submit a Reconciliation Statement for
Real Estate Taxes showing (1) Tenant’s Proportionate Share of the amount by
which Real Estate Taxes incurred during the preceding calendar year exceeded the
Real Estate Taxes Base Amount, and (2) the aggregate amount of Tenant’s
estimated payments made during such year.  If such Reconciliation Statement
indicates that the aggregate amount of such estimated payments exceeds Tenant’s
actual liability, then Landlord shall credit the net overpayment toward Tenant’s
next installment(s) of rent due under this Lease, or, if the Lease Term hereof
has expired or will expire before such credit can be fully applied, of if Tenant
is not otherwise liable for further payment, Landlord shall reimburse Tenant for
the amount of such overpayment within thirty (30) days.  If such statement
indicates that Tenant’s actual liability exceeds the aggregate amount of such
estimated payments, then Tenant shall pay the amount of such excess as
additional rent.

 

5.4           If the Lease Term commences or expires on a day other than the
first day or the last day of a calendar year, respectively, then Tenant’s
liabilities pursuant to this Article for such calendar year shall be apportioned
by multiplying the respective amount of Tenant’s Proportionate Share thereof for
the full calendar year by a fraction, the numerator of which is the number of
days during such calendar year falling within the Lease Term, and the
denominator of which is three hundred sixty-five (365).

 

5.5           Tenant shall have the right to audit Landlord’s books and records
as follows:

 

4

--------------------------------------------------------------------------------


 

(a)           Tenant shall be entitled at any reasonable time during regular
business hours, after giving at least ten (10) days prior written notice, to
inspect Landlord’s books and records (at the site of their location) relating to
Tenant’s Proportionate Share of Operating Charges, and to obtain an audit
thereof by its own staff auditor or independent auditor selected by Tenant (who
may not be charging Tenant on a contingent fee basis) to determine the accuracy
of such amounts billed to Tenant by Landlord for the immediately preceding
calendar year for which such notice is given.  In addition, Tenant shall have
the right to audit the accuracy of the Operating Charges Base Year at any time
during the 2013 calendar year.  Landlord shall provide copies of such books and
records if requested by Tenant at Tenant’s cost.  Any information obtained
during the course of such audit shall be maintained as confidential by Tenant
and its auditors.

 

(b)           If any such audit discloses a liability of Landlord for Tenant’s
Proportionate Share of Operating Charges which is less than the amount which
Landlord billed to Tenant, Landlord shall promptly refund to Tenant all amounts
in excess of the amount for which Tenant is actually liable (“Refund Amount”) as
disclosed by the audit.

 

(c)           All costs of such audit shall be borne by Tenant.  However, if the
refund amount is greater than five percent (5%) of the amount for which Tenant
is actually liable (as disclosed by the audit), all reasonable costs of the
audit shall be borne by Landlord, provided, however, that in no event shall such
costs exceed $5,000.00.

 

ARTICLE VI
USE OF PREMISES

 

6.1           Tenant shall use and occupy the Premises solely for general
(non-medical and non-governmental) office purposes compatible with first class
office buildings in the Building’s submarket, and for no other use or purpose. 
Tenant shall not use or occupy the Premises for any unlawful purpose, or in any
manner that will violate the certificate of occupancy for the Premises or the
Building,  or that will constitute waste, nuisance or unreasonable annoyance to
Landlord or any other tenant or use of the Building.  Landlord represents that
the use of the Premises for the Permitted Use will not violate the certificate
of occupancy for the Premises or the Building. Landlord at its expense (subject
to reimbursement pursuant to Article V, if and to the extent permitted thereby)
shall comply with all Laws to the extent the same apply directly to the Building
Structure and Systems and Common Areas as a whole, including compliance with the
Americans with Disabilities Act (“ADA”).  Tenant shall comply with all Laws
concerning the use, occupancy and condition of the Premises and all machinery,
equipment, furnishings, fixtures and improvements therein, all in a timely
manner at Tenant’s sole expense.  If any Law requires an occupancy or use permit
or license for the Premises or the operation of the business conducted therein,
then Tenant shall obtain and keep current such permit or license at Tenant’s
expense and shall promptly deliver a copy thereof to Landlord; provided, however
that Tenant’s obligation for any occupancy or use permit or license shall only
extend to its particular use of the Premises which is apart from a general
office use.  Without limiting the generality of any of the foregoing, Landlord,
at its expense shall install and maintain all fire extinguishers and other fire
protection and life safety devises as may be required by any applicable state or
local fire codes for general office purposes, to the extent such codes require
Building-wide compliance; otherwise, any such compliance within the Premises
shall be performed by Tenant at it expense. Landlord represents and warrants
that the Premises will comply with the ADA as of the Commencement Date of this
Lease.  Tenant at its sole cost and expense shall be solely responsible for
taking any and all measures which are required to comply with changes or
additions to the ADA concerning the Premises (including suite entry doors and
related items) (provided such changes take effect subsequent to the Commencement
Date) and the business conducted therein.  Any Alterations made or constructed
by or for Tenant for the purpose of complying with the ADA or which otherwise
require compliance with the ADA shall be done in accordance with this Lease;
provided, that Landlord’s consent to such Alterations shall not constitute
either Landlord’s assumption, in whole or in part, of Tenant’s responsibility
for compliance with the ADA, or representation or confirmation by Landlord that
such Alterations comply with the provisions of the ADA.  Use of the Premises is
subject to all covenants, conditions and restrictions of record.  Tenant shall
not use any space in the Building or the Land for the sale of goods to the
public at large or for the sale at auction of goods or property of any kind. 
Tenant shall not conduct any operations, sales, promotions, advertising or
special events outside the Premises, in the Building or on the Land.

 

6.2           Tenant shall pay before delinquency any business, rent or other
taxes or fees that are now or hereafter levied, assessed or imposed upon
Tenant’s use or occupancy of the Premises, the conduct of Tenant’s business at
the Premises, or Tenant’s equipment, fixtures, furnishings, inventory or
personal property.  If any such tax or fee is enacted or altered so that such
tax or fee is levied against Landlord or

 

5

--------------------------------------------------------------------------------


 

so that Landlord is responsible for collection or payment thereof, then Tenant
shall pay as additional rent the amount of such tax or fee.

 

6.3           Landlord represents and warrants that, as of the date of this
Lease and to the Landlord’s best actual knowledge and belief (i) the Building is
in material compliance with Environmental Laws and with permits issued pursuant
thereto (if such permits are required), and (ii) neither the Building nor the
Premises contains any Hazardous Materials.  Landlord shall not generate, use,
release, store or dispose of any Hazardous Materials in or about the Land or the
Building, except in compliance with Environmental Laws.  Landlord agrees to
defend, indemnify and hold harmless Tenant, Tenant’s agents, partners, members,
officers, directors, shareholders and employees (collectively, “Tenant
Indemnitees”) harmless from and against all obligations (including removal and
remedial actions), losses, claims, suits, judgments, liabilities, penalties,
damages (including consequential and punitive damages), costs and expenses
(including reasonable attorneys’ and consultants’ fees and expenses) of any kind
or nature whatsoever that may at any time be incurred by, imposed on or asserted
against any such Tenant Indemnitees based on, or arising or resulting from
Landlord’s breach of any Environmental Laws or from Landlord’s failure to abide
by the terms and conditions of this Section 6.3.  At the expiration or earlier
termination of this Lease, with respect to conditions existing on account of
Tenant’s use or occupancy of the Premises or any action or inaction of Tenant or
any Agent of Tenant (it being understood that the term “inaction” as used in
this Section shall not impose upon Tenant any obligation to remove Hazardous
Materials existing in the Premises as of the Lease Commencement Date or which
were introduced into the Premises by anyone other than Tenant or any Agent of
Tenant, unless such condition is knowingly aggravated as a result of Tenant’s
use or occupancy of the Premises),  Tenant shall surrender the Premises to
Landlord free of Hazardous Materials and in compliance with all Environmental
Laws, except for any damage caused by third parties not under Tenant’s control. 
Tenant shall:  (i) give Landlord immediate verbal and follow-up written notice
of any actual or threatened Environmental Default with respect to conditions
existing on account of Tenant’s use or occupancy of the Premises or any action
or inaction of Tenant or any Agent of Tenant, which Environmental Default Tenant
shall cure in accordance with all Environmental Laws and only after Tenant has
obtained Landlord’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed; and (ii) promptly deliver to Landlord copies
of any notices or other items received from or submitted to any governmental or
quasi-governmental agency, or any claim instituted or threatened by any third
party, concerning the Premises, the occupancy or use thereof, or the existence
or potential existence of Hazardous Materials therein.  Upon any Environmental
Default, in addition to all other rights available to Landlord under this Lease,
at law or in equity, Landlord shall have the right but not the obligation to
immediately enter the Premises, to supervise and approve any actions taken by
Tenant to address the Environmental Default, and, if Tenant fails to immediately
address same in accordance with this Lease, to perform, with respect to
conditions existing on account of Tenant’s use or occupancy of the Premises or
any action or inaction of Tenant or any Agent of Tenant, at Tenant’s sole cost
and expense, any lawful action necessary to address same.

 

ARTICLE VII
ASSIGNMENT AND SUBLETTING

 

7.1           Subject to Section 7.2 below, Tenant shall not assign, transfer or
otherwise encumber (collectively, “assign”) this Lease or all or any of Tenant’s
rights hereunder or interest herein, or sublet or permit anyone to use or occupy
(collectively, “sublet”) the Premises or any part thereof, without obtaining the
prior written consent of Landlord, which consent may be withheld or granted in
Landlord’s sole and absolute discretion (subject to the remainder of this
Article VII).  Notwithstanding any of the foregoing to the contrary, provided no
Event of Default exists under this Lease, and subject to Landlord’s rights and
Tenant’s obligations pursuant to Sections 7.3, 7.4 and 7.5 below, Landlord shall
not unreasonably withhold, condition or delay its consent to any proposed
subletting of the entire or any portion of the Premises or assignment of the
Lease in its entirety.  For purposes of the immediately preceding sentence, it
shall be reasonable for Landlord to withhold its consent if, for example: 
(i) the proposed subtenant or assignee is engaged in a business, or the Premises
will be used in a manner, that is inconsistent with Section 6.1 of the Lease; or
(ii) Landlord is not reasonably satisfied with the financial condition of the
proposed subtenant or assignee; or (iii) the proposed use of the Premises is not
in compliance with Article VI or is not compatible with the other uses within,
and the terms of other leases with respect to, the Building; or (iv) the initial
Tenant does not remain fully liable as a primary obligor for the payment of all
rent and other charges payable by Tenant under this Lease and for the
performance of all other obligations of Tenant under this Lease; or (v) the
proposed subtenant or assignee is a governmental or quasi-governmental agency;
or (vi) the holders of Mortgages encumbering the Building shall fail to consent
(Landlord hereby agreeing to use commercially reasonable efforts to obtain such
consent if Landlord approves such transaction); or (vii) the proposed subtenant
or assignee is either (A) an existing tenant of the Building (or any parent,
subsidiary or affiliate thereof) if Landlord has adequate space available in the
Building for a comparable term, or (B) for a period of forty-five (45) days
following the submission of a written proposal for the lease of space (and
thereafter if a mutual agreement such as a letter of intent is executed within
such period), any other person or entity with which Landlord is in the process
of negotiating for the rental of space in the Building; provided, however, that
as to each of (A)

 

6

--------------------------------------------------------------------------------


 

and (B) Landlord has comparable space available in the Building for a comparable
term. No assignment or right of occupancy hereunder may be effectuated by
operation of law or otherwise without the prior written consent of Landlord. 
Any attempted assignment, transfer or other encumbrance of this Lease or all or
any of Tenant’s rights hereunder or interest herein, and any sublet or
permission to use or occupy the Premises or any part thereof not in accordance
with this Article VII, shall be void and of no force or effect.  Any assignment
or subletting, Landlord’s consent thereto, the listing or posting of any name
other than Tenant’s, or Landlord’s collection or acceptance of rent from any
assignee or subtenant shall not be construed either as waiving or releasing
Tenant from any of its liabilities or obligations under this Lease as a
principal and not as a guarantor or surety, or as relieving Tenant or any
assignee or subtenant from the obligation of obtaining Landlord’s prior written
consent to any subsequent assignment or subletting.  During any period that
there exists an uncured Event of Default under this Lease, Tenant hereby
authorizes each such assignee or subtenant to pay said rent directly to Landlord
upon receipt of notice from Landlord specifying same.  Landlord’s collection of
such rent shall not be construed as an acceptance of such assignee or subtenant
as a tenant.  Tenant shall not mortgage, pledge, hypothecate or encumber
(collectively “mortgage”) this Lease without Landlord’s prior written consent,
which consent may be granted or withheld in Landlord’s sole and absolute
discretion.  Tenant shall pay to Landlord Landlord’s reasonable, out-of-pocket,
third party expenses (including reasonable attorneys’ fees and accounting costs)
incurred by Landlord in connection with Tenant’s request for Landlord to give
its consent to any assignment, subletting, or mortgage (not to exceed $2,500.00,
as increased by 3% per annum, for a routine, “cookie cutter” type assignment or
sublease), and Landlord’s receipt of such sum shall be a condition to Landlord
providing such consent.  Any sublease, assignment or mortgage shall, at
Landlord’s option, be effected on forms reasonably approved by Landlord.  Tenant
shall deliver to Landlord a fully-executed copy of each agreement evidencing a
sublease, assignment or mortgage, and Landlord’s consent thereto, within ten
(10) days after execution thereof.

 

7.2           (a)           If Tenant is or becomes a partnership or a limited
liability company, then any event (whether voluntary, concurrent or related)
resulting in a dissolution of Tenant, any withdrawal or change (whether
voluntary, involuntary or by operation of law) of the partners or members, as
applicable, owning a controlling interest in Tenant (including each general
partner or manager, as applicable), or any structural or other change having the
effect of limiting the liability of the partners shall be deemed an assignment
of this Lease subject to the provisions of this Article.  If Tenant is or
becomes a corporation or a partnership with a corporate general partner, then
any event (whether voluntary, concurrent or related) resulting in a dissolution,
merger, consolidation or other reorganization of Tenant (or such corporate
general partner), or the sale or transfer or relinquishment of the interest of
shareholders who, as of the date of this Lease, own a controlling interest of
the capital stock of Tenant (or such corporate general partner), shall be deemed
a prohibited assignment of this Lease subject to the provisions of this Article;
provided, however, that if Tenant is a corporation whose stock is traded through
a national or regional exchange or over-the-counter market, then the provisions
of this Section 7.2(a) shall not be applicable.

 

(b)           Notwithstanding anything contained in this Article VII to the
contrary, provided no monetary Event of Default exists hereunder, Tenant may,
upon not less than ten (10) days’ prior written notice to Landlord (which notice
shall contain a written certificate from Tenant stating the legal and beneficial
relationship of Tenant and the proposed assignee, transferee or subtenant)  but
without Landlord’s prior written consent and without being subject to Landlord’s
rights and Tenant’s obligations set forth in Sections 7.4 and 7.5 below, assign
or transfer its entire interest in this Lease or sublease the entire or any
portion of the Premises to an Affiliate of Tenant or to an acquirer of all of
the capital stock or substantially all of the assets of Tenant.  In the event of
any such assignment or subletting, Tenant shall remain fully liable as a primary
obligor for the payment of all rent and other charges required hereunder and for
the performance of all obligations to be performed by Tenant hereunder.

 

7.3           If at any time during the Lease Term Tenant desires to assign,
sublet or mortgage all or part of this Lease or the Premises, then in connection
with Tenant’s request to Landlord for Landlord’s consent where required, Tenant
shall give to Landlord a Tenant’s Sublease Request Notice.

 

7.4           If the proposed term with respect to the Proposed Sublet Space is
either (i) for the entire then remaining Lease Term, or (ii) to extend
(including any renewal or extension options) beyond the first (1st) day of the
twelfth (12th) calendar month before the then scheduled expiration of the Lease
Term, or if the Proposed Sublet Space is (or, when aggregated with other space
being sublet or assigned by Tenant, will be) more than fifty percent (50%) of
the total number of rentable square feet in the Premises, then, in either such
event, except as set forth in Section 7.2(b) concerning Affiliates, Landlord
shall have the right in its sole and absolute discretion to terminate this Lease
with respect to the Proposed Sublet Space by sending Tenant written notice of
such termination within thirty (30) days after Landlord’s receipt of Tenant’s
Sublease Request Notice.  If the Proposed Sublet Space does not constitute the
entire Premises and Landlord so terminates, then (a) Tenant shall tender the
Proposed Sublet Space to Landlord on the Proposed Sublease Commencement Date and
such space shall thereafter be deleted from the Premises, and (b) as to that
portion of the Premises which is not part of the Proposed Sublet Space, this
Lease shall remain in full force and effect except that Base Rent and additional
rent shall be proportionately reduced..

 

7

--------------------------------------------------------------------------------


 

If the Proposed Sublet Space constitutes the entire Premises and Landlord so
terminates, then Tenant shall tender the Proposed Sublet Space to Landlord, and
this Lease shall terminate, on the Proposed Sublease Commencement Date.

 

7.5           Except for a transfer pursuant to the provisions of
Section 7.2(b) above, if any sublease or assignment (whether by operation of law
or otherwise, including an assignment pursuant to the Bankruptcy Code or any
Insolvency Law) provides that the subtenant or assignee thereunder is to pay any
amount in excess of the sum of (a) the rent and other charges due under this
Lease plus (b) the reasonable out-of-pocket expenses (excluding, however, any
costs attributable to vacancy periods or “downtime”) reasonably incurred by
Tenant in connection with the procurement of such sublease, assignment or other
transfer (which expenses shall be amortized on a straight-line basis over the
initial sublease term for the purposes hereof), then, whether such net excess be
in the form of an increased monthly or annual rental, a lump sum payment,
payment for the sale, transfer or lease of Tenant’s fixtures, leasehold
improvements, furniture and other personal property, or any other form of
payment having the effect of a “disguised” rental payment (and if the subleased
or assigned space does not constitute the entire Premises, the existence of such
excess shall be determined on a pro-rata basis), Tenant shall pay to Landlord,
along with Base Rent, fifty percent (50%) of any such net excess or other
premium, which amount shall be calculated and paid by Tenant to Landlord on a
monthly basis as additional rent.  Notwithstanding the foregoing, Landlord is
not intending to receive any amounts considered to be based on the net income or
profits of Tenant or any subtenant.  Acceptance by Landlord of any payments due
under this Section shall not be deemed to constitute approval by Landlord of any
sublease or assignment, nor shall such acceptance waive any rights of Landlord
hereunder.  Landlord shall have the right to inspect and audit Tenant’s books
and records relating to any sublease or assignment.

 

7.6           All restrictions and obligations imposed pursuant to this Lease on
Tenant shall be deemed to extend to any subtenant, assignee, licensee,
concessionaire or other occupant or transferee, and Tenant shall cause such
person to comply with such restrictions and obligations.  Any assignee shall be
deemed to have assumed obligations as if such assignee had originally executed
this Lease and at Landlord’s request shall execute promptly a document
confirming such assumption.  Each sublease is subject to the condition that if
the Lease Term is terminated or Landlord succeeds to Tenant’s interest in the
Premises by voluntary surrender or otherwise, at Landlord’s option the subtenant
shall be bound to Landlord for the balance of the term of such sublease and
shall attorn to and recognize Landlord as its landlord under the then executory
terms of such sublease.

 

ARTICLE VIII
MAINTENANCE AND REPAIRS

 

8.1           Tenant, at Tenant’s sole cost and expense, shall promptly make all
nonstructural repairs, and perform all maintenance, in and to the Premises to
keep the Premises in good operating condition and repair, in a clean, safe and
tenantable condition, and otherwise in accordance with all Laws and the
requirements of this Lease.  Tenant shall likewise maintain all fixtures,
furnishings and equipment owned or installed by or on behalf of Tenant and
located in, or exclusively serving, the Premises and make all required repairs
and replacements thereto.  Tenant shall also maintain, repair and replace, at
Tenant’s sole cost and expense, the Tenant Items.  Tenant shall keep in force
customary maintenance and service contracts for equipment installed by or on
behalf of Tenant and which exclusively serves the Premises.  Tenant shall give
Landlord prompt written notice of any defects or damage to the structure of, or
equipment or fixtures in, the Building or any part thereof, or any mold or
moisture condition, of which Tenant has knowledge.  Tenant shall suffer no waste
or injury to any part of the Premises, and shall, at the expiration or earlier
termination of the Lease Term, surrender the Premises in an order and condition
equal to or better than that on the Lease Commencement Date, except for ordinary
wear and tear and as otherwise provided in Article XIII or Article XVII.  Except
as otherwise provided in Article XVII, all injury, breakage and damage to the
Premises and to any other part of the Building or the Land caused by any act or
omission of Tenant or any Agent of Tenant, shall be repaired by and at Tenant’s
expense, except that if either an emergency condition exists or the Lease Term
has expired or Tenant fails to commence and diligently prosecute to completion
repair of any such injury, breakage or damage within a reasonable period (not to
exceed ten (10) days) following Tenant’s receipt of notice from Landlord, then
Landlord shall have the right at Landlord’s option to make any such repair and
to charge Tenant for all costs and expenses incurred in connection therewith. 
Landlord shall provide and install replacement tubes for Building standard
fluorescent light fixtures (subject to reimbursement pursuant to Article V). 
All other bulbs and tubes for the Premises shall be provided and installed at
Tenant’s expense; provided that if Tenant elects to supply the bulbs or tubes to
Landlord, then Landlord shall provide the labor involved for such replacement at
no cost to Tenant.

 

8.2           Except as otherwise provided in this Lease and subject to normal
wear and tear, Landlord at its expense (subject to reimbursement pursuant to
Article V if and to the extent permitted thereby) shall keep the Building
Structure and Systems, clean and in good operating condition and, promptly after
becoming aware of any item needing repair or replacement, will make such repair
or replacement.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding any of the foregoing to the contrary:  (a) maintenance and
repair of all Tenant Items shall be the sole responsibility of Tenant and shall
be deemed not to be a part of the Building Structure and Systems; and
(b) Landlord shall have no obligation to make any repairs whatsoever brought
about by any act or omission of Tenant or any Agent.

 

ARTICLE IX
ALTERATIONS

 

9.1           Tenant shall accept the Premises in its “as is” condition as of
the Lease Commencement Date.  Landlord shall deliver possession of the Premises
to Tenant on the Lease Commencement Date with all existing furniture and
fixtures therein (the “Furniture and Fixtures”).  Landlord makes no
representations or warranties of any kind with respect to such Furniture and
Fixtures.  Tenant agrees to purchase the Furniture and Fixtures at the end of
the Term of this Lease for the sum of $10.00 on an “AS IS/WHERE IS” basis.  The
initial improvement of the Premises under this Lease shall be accomplished by
Tenant or its designated contractor in accordance with Exhibit B and all other
applicable provisions of this Lease (including Articles IX, XIII and XIX).

 

9.2           Tenant shall not make or permit anyone to make any Alterations in
or to the Premises or the Building without the prior written consent of
Landlord, which consent may be withheld or granted in Landlord’s sole and
absolute discretion with respect to Structural and System Alterations and any
Alterations which are visible from the exterior of the Premises, and which
consent shall not be unreasonably withheld, conditioned or delayed with respect
to all other Alterations.  Notwithstanding the foregoing, Tenant shall have the
right to make Cosmetic Changes within the Premises without requiring the consent
of Landlord.  All Alterations made by Tenant shall be made:  (a) in a good,
workerlike, first-class and prompt manner; (b) using new or comparable materials
only; (c) by a contractor reasonably approved in writing by Landlord; (d) on
days and at times reasonably approved in writing by Landlord; (e) under the
supervision of an architect reasonably approved in writing by Landlord; (f) in
accordance with plans and specifications reasonably acceptable to Landlord,
approved in writing at Landlord’s standard charge; (g) in accordance with all
Laws; (h) after having obtained any required consent of the holder of any
Mortgage of whom Tenant has notice; (i) after obtaining public liability and
worker’s compensation insurance policies reasonably approved in writing by
Landlord; (j) with the obligation for Tenant to deliver to Landlord written,
unconditional, full or partial (as applicable) waivers of mechanics’ and
materialmen’s liens against the Premises and the Building for all work, labor
and services to be performed and materials to be furnished within ten
(10) business days after the applicable portion of the Alterations are
completed; and (k) upon request, after Tenant has delivered to Landlord
documentation reasonably satisfactory to Landlord evidencing Tenant’s financial
ability to complete the Alteration in accordance with the provisions of this
Lease (including, a payment or performance bond).  If any lien (or a petition to
establish such lien) is filed in connection with any Alteration made by or on
behalf of Tenant, such lien (or petition) shall be discharged by Tenant within
ten (10) days thereafter, at Tenant’s sole cost and expense, by the payment
thereof or by the filing of a reasonably acceptable bond.  If Landlord gives its
consent to the making of any Alteration, such consent shall not be deemed to be
an agreement or consent by Landlord to subject its interest in the Premises or
the Building to any liens which may be filed in connection therewith.  Tenant
acknowledges that any Alterations are accomplished for Tenant’s account,
Landlord having no obligation or responsibility in respect thereof.  Landlord’s
approval of any plans and drawings (and changes thereto) regarding any
Alterations or any contractor or subcontractor performing such Alterations shall
not constitute Landlord’s representation that such approved plans, drawings,
changes or Alterations comply with all Laws.  Any deficiency in design or
construction, although same had prior approval of Landlord, shall be solely the
responsibility of Tenant.  All Alterations involving structural, electrical,
mechanical or plumbing work, the heating, ventilation and air conditioning
system of the Premises or the Building, fire and life safety system, the roof of
the Building, or any areas outside of the Premises shall, at Landlord’s
election, be performed by Landlord’s designated contractor or subcontractor at
Tenant’s expense (provided the cost therefor is competitive).  In connection
with any Alteration, Landlord shall be paid a construction supervision fee in an
amount equal to three percent (3%) of the total cost of such Alteration. 
Promptly after the completion of an Alteration, Tenant at its expense shall
deliver to Landlord three (3) sets of accurate as-built (or record) drawings and
CAD drawings showing such Alteration in place.

 

9.3           If any Alterations that require Landlord’s consent are made
without the prior written consent of Landlord, then Landlord shall have the
right, at Tenant’s expense, to so remove and correct such Alterations and
restore the Premises and the Building.  All Alterations to the Premises or the
Building made by either party shall immediately become the property of Landlord
and shall remain upon and be surrendered with the Premises as a part thereof at
the expiration or earlier termination of the Lease Term; provided, however, that
(a)  Tenant shall have the right to remove, prior to the expiration or earlier
termination of the Lease Term, all movable furniture, furnishings and equipment
installed in the Premises solely at the expense of Tenant, and (b) Tenant shall
remove at its expense all Alterations and other items (including any
telecommunications, security, data, computer and similar equipment, cabling and
wiring) in the Premises or the Building which Landlord designates in writing for
removal. Landlord shall make

 

9

--------------------------------------------------------------------------------


 

such designation promptly after receipt of a written request by Tenant given
with Tenant’s request for Landlord’s approval of such Alteration. 
Notwithstanding the foregoing, Tenant shall not be required to remove:
(x) Alterations consisting of standard buildout items that are typically
installed by similar tenants in multi-tenanted, multi-story, first class office
buildings (such as partitions, but not interior staircases, for example), unless
so indicated by Landlord at the time required above; and (y) any Alteration made
by Tenant in initially finishing and completing the Premises in accordance with
Exhibit B, except any Structural and System Alterations or as otherwise
indicated on any of Tenant’s plans.  Movable furniture, furnishings and trade
fixtures shall be deemed to exclude without limitation any item the removal of
which might cause damage to the Premises or the Building or which would normally
be removed from the Premises with the assistance of any tool or machinery other
than a dolly.  If such removal causes damage or injury to the Premises or the
Building, then Landlord shall have the right, at Tenant’s expense, to repair all
damage and injury to the Premises or the Building caused by such removal as
aforesaid.  If such furniture, furnishings and equipment are not removed by
Tenant prior to the expiration or earlier termination of the Lease Term, the
same shall at Landlord’s option be deemed abandoned or become the property of
Landlord to be surrendered with the Premises as a part thereof; provided,
however, that Landlord shall have the right at Tenant’s expense to remove from
the Premises any or all such items or to require Tenant to do the same, except
as otherwise provided in this Section.  If Tenant fails to return the Premises
to Landlord as required by this Section, then Tenant shall pay to Landlord, all
costs (including a construction management fee) incurred by Landlord in
effectuating such return.

 

ARTICLE X
SIGNS

 

10.1         Landlord will list, at Landlord’s expense, the name of Tenant (and
any permitted subtenants and assignees) and its employees in the Building
directory in a number of listings up to the Building Directory Share.  Tenant
shall not place, inscribe, paint, affix or otherwise display any sign,
advertisement, picture, lettering or notice of any kind on any part of the
exterior or interior of the Building (including windows and doors), or on any
part of the interior of the Premises which can be seen from outside the
Premises, without the prior written approval of Landlord, which may be granted
or withheld in Landlord’s sole and absolute discretion.  If any such item that
has not been approved by Landlord is so displayed, then Landlord shall have the
right to remove such item at Tenant’s expense.  Landlord reserves the right to
install and display signs, advertisements and notices on any part of the
exterior or interior of the Building; provided, however that Landlord shall only
affix, install, or display signs on the interior of the Premises which pertain
to the management or operation of the Building.  Notwithstanding anything to the
contrary contained in the foregoing, and subject to the provisions of this
Article, Tenant shall be entitled to install and maintain, at its sole cost and
expense, appropriate signage displaying Tenant’s name and/or logo in the
elevator lobbies on the seventh (7th) and eighth (8th) floors, on all suite
entry doors to the Premises and on the to-be constructed exterior monument sign
at the Building.

 

10.2         So long as (i) Synchronoss Technologies, Inc. as Tenant leases and
occupies more than One Hundred Seventy-Eight Thousand Four Hundred Twenty-seven
(178,427) square feet of rentable area within the Building, or (ii) the Building
is fully leased and Synchronoss Technologies, Inc. as Tenant leases and occupies
the largest percentage of the rentable area in the Building, Synchronoss
Technologies, Inc. as Tenant shall have the exclusive right to display its name
and/or logo exterior signage on the Building’s top spandrel, provided that
Tenant shall obtain Landlord’s written approval of the size, location, and plans
and specifications for such sign, shall comply with all applicable Laws, and
shall obtain any necessary permits for said sign.  In addition, provided the
Building is fully leased and no exterior signage rights have been granted to
other tenants, Synchronoss Technologies, Inc. as Tenant shall have the option of
purchasing, on an annual basis, the right to place a sign on the exterior of the
Building at its sole cost and expense, upon terms to be agreed upon between the
parties in a separate written agreement.  Landlord represents that, as of the
date of this Lease, no tenant has any rights to display its name and/or logo
exterior signage on the Building, other than Sanofi-Aventis U.S. Inc.  After
construction and prior to installation of any such sign, Tenant shall present
the same to Landlord for its written approval, which approval shall not be
withheld so long as the sign conforms to the approved plans and specifications. 
Tenant shall install its approved sign at a time mutually agreed upon by
Landlord and Tenant, it being understood and agreed that Landlord shall have the
right to supervise such installation.  Throughout the Lease Term, Tenant shall
pay for all electricity (if any) consumed by said sign, and shall maintain said
sign in good condition and repair.  Upon the expiration or termination of the
Term of this Lease (or at such earlier date as Tenant is no longer entitled to
such signage), Tenant, at its sole cost and expense, shall remove such sign and
repair any damage to the Building resulting there from, and make all repairs
necessary to return the area of the Building on which such sign was installed to
its condition prior to the installation of Tenant’s sign.

 

10.3         At such time, if ever, that Landlord constructs a monument sign for
the Building, Tenant shall have the further right to install signage on such
monument sign.  Tenant shall obtain Landlord’s written approval, which shall not
be unreasonably withheld, of the size, design, and specifications for such sign,
and shall obtain any necessary permits for said sign.  Tenant’s location on such
sign shall be

 

10

--------------------------------------------------------------------------------


 

determined on a “top down” basis, meaning that the Building tenant with the most
square footage shall have signage at the top of the monument, the tenant with
the second most square footage will be below the top sign, etc.

 

ARTICLE XI
SECURITY DEPOSIT

 

11.1         Simultaneously with Tenant’s execution of this Lease, Tenant shall
deposit with Landlord the Security Deposit Amount as a security deposit for the
performance by Tenant of all of Tenant’s obligations, covenants, conditions and
agreements under this Lease.  Landlord shall not be required to maintain such
security deposit in a separate account.  Except as may be required by law,
Tenant shall not be entitled to interest on the security deposit.  Within
approximately thirty (30) days after the later of the expiration or earlier
termination of the Lease Term or Tenant’s vacating the Premises, Landlord shall
return such security deposit to Tenant, less such portion thereof as Landlord
shall have appropriated to satisfy any of Tenant’s obligations under this Lease
or to satisfy an Event of Default (or such other event which, with the giving of
notice or the passage of time or both, would constitute an Event of Default)
under this Lease.  If there shall be any Event of Default (or such other event)
under this Lease, then Landlord shall have the right, but shall not be
obligated, to use, apply or retain all or any portion of the security deposit
for the payment of any (a) Base Rent, additional rent or any other sum
applicable to such event, or (b) amount Landlord may spend or become obligated
to spend, or for the compensation of Landlord for any losses incurred, by reason
of such event (including any damage or deficiency arising in connection with the
reletting of the Premises).  If any portion of the security deposit (in whatever
form) is so used or applied, then within three (3) business days after Landlord
gives written notice to Tenant of such use or application, Tenant shall deposit
with Landlord cash in an amount sufficient to restore the security deposit to
the original Security Deposit Amount, and Tenant’s failure to do so shall
constitute an Event of Default under this Lease.

 

11.2         If and so long as Landlord transfers the security deposit to any
purchaser or other transferee of Landlord’s interest in the Property, then
Tenant shall look only to such purchaser or transferee for the return of the
security deposit, and Landlord shall be released from all liability to Tenant
for the return of such security deposit.  Tenant acknowledges that the holder of
any Mortgage shall not be liable for the return of any security deposit made by
Tenant hereunder unless such holder actually receives such security deposit. 
Tenant shall not pledge, mortgage, assign or transfer the security deposit or
any interest therein.

 

11.3         At Landlord’s option, Tenant shall deliver to Landlord a clean,
unconditional, irrevocable letter of credit in lieu of the cash security
deposit.  Such letter of credit shall be: (a) in form and substance satisfactory
to Landlord in its sole discretion (with the following criteria at a minimum);
(b) at all times in the stated face amount of not less than the Security Deposit
Amount (as defined in Section 1.19), and shall on its face state that multiple
and partial draws are permitted and either (i) that partial draws will not cause
a corresponding reduction in the stated face amount of the letter of credit or
(ii) that, within five (5) business days after any such partial draw, the issuer
will notify Landlord in writing that the letter of credit will not be reinstated
to its full amount in which event Landlord shall have the right to immediately
draw on the remainder of the letter of credit (it being understood that the
total security deposit on hand, whether in cash or letter of credit form, shall
at all times be not less than the total Security Deposit Amount as so defined);
(c) issued by a commercial bank acceptable to Landlord from time to time and
located in the Somerset County, N.J. area for the account of Tenant, and its
permitted successors and assigns under this Lease; (d) made payable to, and
expressly transferable and assignable one or more times at no charge by, the
owner from time to time of the Building or its lender (which transfer/assignment
shall be conditioned only upon the execution of a reasonable and customary
written document in connection therewith),whether or not the original account
party of the letter of credit continues to be the tenant under this Lease by
virtue of a change in name or structure, merger, assignment, transfer or
otherwise; (e) payable at sight upon presentment to a Somerset County, N.J. area
branch of the issuer of a simple sight draft stating only that Landlord is
permitted to draw on the letter of credit under the terms of the Lease and
setting forth the amount that Landlord is drawing; (f) of a term not less than
one year, and shall on its face state that the same shall be renewed
automatically, without the need for any further written notice or amendment, for
successive minimum one-year periods, unless the issuer notifies Landlord in
writing, at least sixty (60) days prior to the expiration date thereof, that
such issuer has elected not to renew the Letter of Credit (which will thereafter
entitle Landlord to draw on the letter of credit); and (g) at least thirty (30)
days prior to the then-current expiration date of such letter of credit, either
(1) renewed (or automatically and unconditionally extended) from time to time
through the ninetieth (90th) day after the expiration of the Lease Term, or
(2) replaced by Tenant with cash, or another letter of credit meeting the
requirements of this Section, in the full amount of the Security Deposit. Tenant
shall cooperate with Landlord to effect any modifications, transfers or
replacements of the letter of credit requested by Landlord in order to assure
that Landlord is at all times fully secured by a valid letter of credit that may
be drawn upon by Landlord, its successors and assigns.  Notwithstanding anything
in this Lease to the contrary, any cure or grace period provided in connection
with an Event of Default shall not apply to any

 

11

--------------------------------------------------------------------------------


 

of the foregoing requirements of the Letter of Credit, and, specifically, if any
of the aforesaid requirements are not complied with timely, then an immediate
Event of Default shall occur and Landlord shall have the right to immediately
draw upon the letter of credit without notice to Tenant and apply the proceeds
to the security deposit.  Each Letter of Credit shall be issued by a commercial
bank that has a credit rating with respect to certificates of deposit, short
term deposits or commercial paper of at least A-2  (or equivalent) by Moody’s
Investor Service, Inc., or at least P-2 (or equivalent) by Standard & Poor’s
Corporation, and shall be otherwise acceptable to Landlord in its sole and
absolute discretion.  If the issuer’s credit rating is reduced below A-2 (or
equivalent) by Moody’s Investors Service, Inc. or below P-2 (or equivalent) by
Standard & Poor’s Corporation, or if the financial condition of such issuer
changes in any other materially adverse way, then Landlord shall have the right
to require that Tenant obtain from a different issuer a substitute letter of
credit that complies in all respects with the requirements of this Section, and
Tenant’s failure to obtain such substitute letter of credit within ten (10) days
following Landlord’s written demand therefor (with no other notice or cure or
grace period being applicable thereto, notwithstanding anything in this Lease to
the contrary) shall entitle Landlord to immediately draw upon the then existing
Letter of Credit in whole or in part, without notice to Tenant.  In the event
the issuer of any letter of credit held by Landlord is insolvent or is placed
into receivership or conservatorship by the Federal Deposit Insurance
Corporation, or any successor or similar entity, or if a trustee, receiver or
liquidator is appointed for the issuer, then, effective as of the date of such
occurrence, said Letter of Credit shall be deemed to not meet the requirements
of this Section, and, within ten (10) days thereof, Tenant shall replace such
Letter of Credit with other collateral acceptable to Landlord in its sole and
absolute discretion (and Tenant’s failure to do so shall, notwithstanding
anything in this Lease to the contrary, constitute an Event of Default for which
there shall be no notice or grace or cure periods being applicable thereto other
than the aforesaid ten (10) day period).  Any failure or refusal of the issuer
to honor the letter of credit shall be at Tenant’s sole risk and shall not
relieve Tenant of its obligations hereunder with respect to the security deposit

 

Notwithstanding anything to the contrary contained in this Section, and provided
Tenant or the bank issuing the Letter of Credit receives a certification from
Landlord, which Landlord agrees to timely provide after request after the
adjustment date, that (a) no Event of Default under this Lease has occurred, or
(b) no event has occurred under this Lease which with the passage of time will
constitute an Event of Default, prior to the last day of the third (3rd) Lease
year, the Letter of Credit shall be reduced to $180,081.45.  The Letter of
Credit shall be reduced as follows: Tenant shall deliver to Landlord a consent
to an amendment to the Letter of Credit (which amendment must be reasonably
acceptable to Landlord in all respects), reducing the amount of the Letter of
Credit by the amount of the permitted reduction, and Landlord shall execute such
consent and such other documents as are reasonably necessary to reduce the
amount of the Letter of Credit in accordance with the terms hereof.  If Tenant
delivers to Landlord a consent to an amendment to the Letter of Credit in
accordance with the terms hereof, Landlord shall, within ten (10) business days
after delivery of such consent, either (1) provide its reasonable objections to
such amendment or (2) execute such consent in accordance with the terms hereof.

 

ARTICLE XII
INSPECTION

 

12.1         Tenant shall permit Landlord, its agents and representatives, and
the holder of any Mortgage, to enter the Premises upon at least 24 hours advance
notice to Tenant (which may be verbal notice), without charge therefor and
without diminution of the rent payable by Tenant,  in order to examine, inspect
or protect the Premises and the Building, to make such alterations and/or
repairs as in the sole but reasonable judgment of Landlord may be deemed
necessary or desirable, or to exhibit the same to brokers, prospective tenants
(during the last twelve (12) months of the Lease Term), lenders, purchasers and
others.  Except in the event of an emergency, Landlord shall give Tenant advance
notice of any such entry and permit Tenant to have a representative present at
such time; and to minimize disruption to Tenant’s normal business operations in
the Premises in connection with any such entry but same shall not prohibit
Landlord from performing maintenance and repairs during business hours and that
Landlord shall have no obligation to employ overtime or other premium pay labor
or other costs in connection therewith).

 

ARTICLE XIII
INSURANCE

 

13.1         Tenant shall not conduct or permit to be conducted any activity, or
place or permit to be placed any equipment or other item in or about the
Premises or the Building, which will in any way increase the designated rating
of property insurance or other insurance which affects the Building.  Landlord
represents that Tenant’s use of the Premises for general office purposes will
not result in an amended designated rating for such property insurance pursuant
to the preceding sentence; provided, however, that no representation is made
regarding any premiums which may be assessed for Tenant’s general office use. 
If any increase in the rate of property or other insurance is due to any
activity, equipment or other item of Tenant, then (whether or not Landlord has
consented to such activity,

 

12

--------------------------------------------------------------------------------


 

equipment or other item) Tenant shall pay as additional rent due hereunder the
amount of such increase.  The statement of any applicable insurance company or
insurance rating organization (or other organization exercising similar
functions in connection with the prevention of fire or the correction of
hazardous conditions) that an increase is due to any such activity, equipment or
other item shall be conclusive evidence thereof.

 

13.2                         (a)            Throughout the Lease Term, Tenant
shall obtain and maintain the following insurance coverages written with
companies with an A.M. Best A- or better rating and S&P rating of at least A-,
X:

 

(i)            Commercial General Liability (“CGL”) insurance (written on an
occurrence basis) with limits not less than One Million Dollars ($1,000,000)
combined single limit per occurrence, Two Million Dollar ($2,000,000) annual
general aggregate (on a per location basis), Two Million Dollars ($2,000,000)
products/completed operations aggregate, One Million Dollars ($1,000,000)
personal and advertising injury liability, Fifty Thousand Dollars ($50,000) fire
damage legal liability, and Five Thousand Dollars ($5,000) medical payments. 
CGL insurance shall be written on ISO occurrence form CG 00 01 96 (or a
substitute form providing equivalent or broader coverage) and shall cover
liability arising from Premises, operations, independent contractors,
products-completed operations, personal injury, advertising injury and liability
assumed under an insured contract.

 

(ii)           Workers Compensation insurance as required by the applicable
state law, and Employers Liability insurance with limits not less than One
Million Dollars ($1,000,000) for each accident, One Million Dollars ($1,000,000)
disease-policy limit, and One Million Dollars ($1,000,000) disease-each
employee.

 

(iii)          Commercial Auto Liability insurance (if applicable) covering
automobiles owned, hired or used by Tenant in carrying on its business with
limits not less than One Million Dollars ($1,000,000) combined single limit for
each accident.

 

(iv)          Umbrella/Excess Insurance coverage on a follow form basis in
excess of the CGL, Employers Liability and Commercial Auto Policy with limits
not less than Ten Million Dollars ($10,000,000) per occurrence and Ten Million
Dollars ($10,000,000) annual aggregate.

 

(v)           All Risk Property Insurance covering Tenant’s property,
improvements and equipment located at the Building.  If Tenant is responsible
for any machinery, Tenant shall maintain boiler and machinery insurance.

 

(vi)          Business Interruption and Extra Expenses insurance in amounts
typically carried by prudent tenants engaged in similar operations, but in no
event in an amount less than double the annual Base Rent then in effect.  Such
insurance shall reimburse Tenant for direct and indirect loss of earnings and
extra expense attributable to all perils insured against.

 

(vii)         Builder’s Risk (or Building Constructions) insurance during the
course of construction of any Alteration performed by or on behalf of Tenant,
including during the performance of Tenant’s Work and until completion thereof. 
Such insurance shall be on a form covering Landlord, Landlord’s architects,
Landlord’s contractor or subcontractors, Tenant and Tenant’s contractors, as
their interest may appear, against loss or damage by fire, vandalism, and
malicious mischief and other such risks as are customarily covered by the
so-called “broad form extended coverage endorsement” upon all Alterations or
Tenant’s Work in place and all materials stored at the Premises, and all
materials, equipment, supplies and temporary structures of all kinds incident to
Alterations or Tenant’s Work and builder’s machinery, tools and equipment, all
while forming a part of, or on the Premises, or when adjacent thereto, while on
drives, sidewalks, streets or alleys, all on a completed value basis for the
full insurable value at all times.  Said Builder’s Risk Insurance shall contain
an express waiver of any right of subrogation by the insurer against Landlord,
its agents, employees and contractors.

 

(b)           Landlord and the Landlord Insured Parties shall be endorsed on
each policy as additional insureds as it pertains to the CGL, Umbrella, and Auto
policy, and coverage shall be primary and noncontributory.  Landlord shall be a
loss payee on the Property policy in respect of Tenant’s improvements.  All
insurance shall (1) contain an endorsement that such policy shall remain in full
force and effect notwithstanding that the insured may have waived its right of
action against any party prior to the occurrence of a loss (Tenant hereby
waiving its right of action and recovery against and releasing Landlord and
Landlord’s Representatives from any and all liabilities, claims and losses for
which they may otherwise be liable to the extent Tenant is covered by insurance
carried or required to be carried under this Lease); (2) provide that the
insurer thereunder waives all right of recovery by way of subrogation against
Landlord and Landlord’s Representatives in connection with any loss or damage
covered by such policy; (3) be reasonably acceptable in form and content to
Landlord; and (4) contain an endorsement prohibiting cancellation, failure to
renew, reduction of amount of insurance or change in coverage without the
insurer first giving Landlord thirty (30) days’ prior written notice of such
proposed

 

13

--------------------------------------------------------------------------------

 

action.  No such policy shall contain any deductible provision except as
otherwise approved in writing by Landlord, which approval shall not be
unreasonably withheld.  Tenant shall deliver an Acord 25 certificate with
respect to all liability and personal property insurance and an Acord 28
certificate with respect to all commercial property insurance and receipts
evidencing payment therefor (and, upon request, copies of all required insurance
policies, including endorsements and declarations) to Landlord on or before the
Lease Commencement Date and at least annually thereafter.  If Tenant fails to
provide evidence of insurance required to be provided by Tenant hereunder, prior
to commencement of the Lease Term and thereafter within thirty (30) days
following Landlord’s request during the Lease Term (and in any event within
thirty (30) days prior to the expiration date of any such coverage, any other
cure or grace period provided in this Lease not being applicable hereto),
Landlord shall be authorized (but not required) after ten (10) days’ prior
notice to procure such coverage in the amount stated with all costs thereof to
be chargeable to Tenant and payable as additional rent upon written invoice
therefor.

 

13.3        Landlord agrees to carry and maintain all-risk property insurance
(with replacement cost coverage) covering the Building and Landlord’s property
therein in an amount required by its insurance company to avoid the application
of any coinsurance provision.  Landlord hereby waives its right of recovery
against Tenant and releases Tenant from any and all liabilities, claims and
losses for which Tenant may otherwise be liable to the extent Landlord receives
proceeds from its property insurance therefor.  Landlord shall secure a waiver
of subrogation endorsement from its insurance carrier.  Landlord also agrees to
carry and maintain commercial general liability insurance in limits it
reasonably deems appropriate (but in no event less than the limits required by
Tenant pursuant to Section 13.2).  Landlord may elect to carry such other
additional insurance or higher limits as it reasonably deems appropriate. 
Tenant acknowledges that Landlord shall not carry insurance on, and shall not be
responsible for damage to, Tenant’s personal property or any Alterations
(including Tenant’s Work), and that Landlord shall not carry insurance against,
or be responsible for any loss suffered by Tenant due to, interruption of
Tenant’s business.

 

ARTICLE XIV
SERVICES AND UTILITIES

 

14.1        From and after the Lease Commencement Date, Landlord will provide to
the Premises: air-conditioning and heating during the seasons they are required
similar to that provided in comparable buildings in the submarket, substantially
in accordance with those general specifications set forth in Exhibit F;
janitorial service after 5:30 p.m. on Monday through Friday (or, at Landlord’s
option, Sunday through Thursday) only (excluding Holidays); electric power from
the utility provider sufficient for customary lighting purposes and normal
office use; standard hot and cold water in Building standard bathrooms and
chilled water in Building standard drinking fountains; elevator service (with at
least one (1) elevator in operation at all times, except in the event of an
emergency); landscaping and snow removal during the seasons they are required;
and exterior window-cleaning service.  If Tenant requires air-conditioning or
heat beyond the Building Hours, then Landlord will furnish the same provided
Tenant gives Landlord advance notice of such requirement (by 2:00 p.m. of the
same day for extra service needed Monday through Friday, and by 2:00 p.m. on
Friday for extra service needed on Saturday or Sunday).  The charge for
after-hours HVAC is currently $85.00 per hour, per floor.  Tenant shall pay for
such extra service in accordance with Landlord’s then-current schedule
(including an activation or administrative fee).  To the extent Tenant provides
or contracts for any services relating to any Building Structure or System or
any service or utility being provided by Landlord to the Premises directly from
the supplier (which Tenant shall not be permitted to do without Landlord’s prior
written consent, which consent shall not be unreasonably withheld conditioned or
delayed), Tenant shall enter into and maintain a service contract therefor with
a contractor licensed to do business in the jurisdiction in which the Building
is located and otherwise approved by Landlord.  Tenant shall have access to the
Building twenty-four (24) hours per day each day of the year (except in the
event of an emergency).  Subject to obtaining Landlord’s prior written approval,
which shall not be unreasonably withheld, Landlord will allow Tenant to place
its own security system on the entrance to the Premises provided that system is
compatible with Landlord’s current system.  Tenant’s system will be tied into
Life Safety controls as per local code.  Tenant will program and issue access
cards to Landlord.  .  Subject to obtaining Landlord’s prior written approval,
which shall not be unreasonably withheld, Tenant shall have the right to install
its own security system within the Premises, including video surveillance and a
card reader.  Tenant shall not permit anyone, except for Tenant’s employees,
permitted subtenants and assigns and authorized guests, to enter the Building at
times other than the Building Hours.  All persons entering or exiting the
Building at times other than the normal hours of operation of the Building
shall, at Landlord’s discretion, be required to sign in and out.

 

14.2        Electrical service to the Premises is separately submetered. Tenant
will be responsible for reimbursing Landlord for the actual costs without markup
for all such electrical service, as additional rent.

 

14.3        Tenant shall reimburse Landlord for the cost of any excess water,
sewer and chiller usage in the Premises.  Excess usage shall mean the excess of
the estimated usage in the Premises (per square

 

14

--------------------------------------------------------------------------------


 

foot of rentable area) during any three (3) month billing period over the
average usage (per square foot of rentable area) during the same period for the
entire Building, as reasonably calculated by Landlord in good faith.

 

14.4        Subject to Tenant’s obligations specified in this Lease, Landlord
shall provide the following amenities to Tenant and its employees at no
additional cost to Tenant or its employees (other than recovery of Operating
Charges as set forth herein):

 

Fitness Facility:  the non-exclusive right to use the Fitness Facility during
the Fitness Facility’s hours of operation.  Use of the Fitness Facility will be
limited to tenants (including any permitted assignees and subtenants) of the
Building and their employees on a non-exclusive basis.  Tenant and its employees
shall use the Fitness Facility at its own risk and will provide any
certifications of waiver of liability as Landlord may request from time to
time.  Without limiting the generality of the foregoing, each user of the
Fitness Facility shall be required to execute and deliver a waiver of liability
in the form attached hereto as Exhibit E (or in another similar form provided by
and acceptable to Landlord).  Notwithstanding anything in this Lease to the
contrary, Landlord shall have the right at any time, in its sole and absolute
discretion to cease the operation of all or any portion of the Fitness Facility
and thereafter use the space and equipment for any purpose that Landlord
determines and to staff the Fitness Facility (or not) and contract or terminate
any party hired in connection therewith.  To the extent the Fitness Facility is
operated by a third party, Landlord shall use commercially reasonable efforts to
replace the operator should operations cease.  Notwithstanding anything set
forth herein to the contrary, in the event Landlord establishes a managed
fitness center concept, Landlord may charge customary rates for the use of the
Fitness Facility.

 

Use of the amenities referenced in this Section shall, in addition to the
foregoing provisions, be in accordance with all applicable provisions of this
Lease (including the insurance and indemnity provisions) and subject to such
reasonable rules and regulations as Landlord may promulgate with respect thereto
from time to time and notify Tenant thereof.  Landlord shall have the right at
any time, in its sole but reasonable discretion, to: (1) discontinue any of the
foregoing amenities; (2) limit or modify the hours of operation of any of the
foregoing amenities; (3) modify the size, type, capacity or configuration of the
foregoing amenities; (4) relocate any of the foregoing amenities; or (5) perform
any other reasonable act with respect to the foregoing amenities.  In the event
that Landlord makes any modification with respect to the foregoing amenities
pursuant to the immediately preceding sentence, then costs of such modification
shall be included within Operating Charges if and to the extent permitted by
Article V.

 

14.5        Landlord shall not have any liability to Tenant, and Tenant shall
not be entitled to terminate this Lease or receive a rent abatement, in the
event of Landlord’s failure or inability to furnish any of the utilities or
services required to be furnished by Landlord hereunder; provided, however, that
if all or a portion  of the Premises is rendered unusable by Tenant for a
continuous period of three (3) consecutive business days after Tenant gives
Landlord written notice thereof, and if Tenant does not in fact use the Premises
during such period, then, so long as no Event of Default exists under this
Lease, Tenant shall be entitled, as its sole and exclusive remedy, to an
abatement of the Base Rent, Operating Charges and Real Estate Taxes payable
hereunder (based on the portion of the Premises which is unusable) for the
period beginning on the day after such three (3) business day period ends and
continuing until the earlier of the date Tenant resumes use or occupancy of the
Premises or the date use of the Premises is restored to Tenant.  Landlord shall
use reasonable efforts to promptly restore such failure or inability so long as
such failure or inability is within Landlord’s reasonable control to correct.

 

ARTICLE XV
LIABILITY OF LANDLORD

 

15.1        Except to the extent caused by the gross negligence or willful
misconduct of Landlord or its agents, Landlord and Landlord’s Representatives
shall not be liable to Tenant or any other person or entity for any damage,
injury, loss or claim based on or arising out of any cause whatsoever (except as
otherwise provided in this Lease), including the following:  repair to any
portion of the Premises or the Building; interruption in the use of the Premises
or the Building (except as set forth in Section 14.5) or any equipment therein;
any accident or damage resulting from any use or operation (by Landlord, Tenant
or any other person or entity) of elevators or heating, cooling, electrical,
sewage or plumbing equipment or apparatus; termination of this Lease by reason
of damage to the Premises or the Building; any fire, robbery, theft, vandalism
or any other casualty; actions of any other tenant of the Building or of any
other person or entity; failure or inability to furnish any service specified in
this Lease; and leakage in any part of the Premises or the Building from water,
rain, ice or snow that may leak into, or flow from, any part of the Premises or
the Building, or from drains, pipes or plumbing fixtures in the Premises or the
Building.  If any condition exists which may be the basis of a claim of
constructive eviction, then Tenant shall give Landlord written notice thereof
and a reasonable opportunity to correct such condition, and in the interim
Tenant shall not claim that it has been constructively evicted or is entitled to
a rent abatement.  Any property placed by Tenant or any Agent in or about the
Premises or the Building shall be at the sole risk

 

15

--------------------------------------------------------------------------------


 

of Tenant, and Landlord shall not in any manner be held responsible therefor. 
Any person receiving an article delivered for Tenant shall be acting as Tenant’s
agent for such purpose and not as Landlord’s agent.  For purposes of this
Article, the term “Building” shall be deemed to include the Land. 
Notwithstanding the foregoing provisions of this Section, Landlord shall not be
released from liability to Tenant for any physical injury to any natural person
caused by the negligence or willful misconduct of Landlord or Landlord’s
Representatives to the extent such injury is not covered by insurance either
carried by Tenant (or such person) or required by this Lease to be carried by
Tenant; provided, however, that neither Landlord nor any of Landlord’s
Representatives (nor any past, present or future board member, partner, trustee,
director, member, officer, employee, agent, representative or advisor of any of
them) shall under any circumstances be liable for any exemplary, punitive,
consequential or indirect damages (or for any interruption of or loss to
business) in connection with or relating to this Lease.

 

15.2        (a)           Except to the extent caused by the negligence or
willful misconduct of Landlord or its agents, Tenant shall reimburse Landlord,
its employees and agents for (as additional rent), and shall indemnify, defend
upon request and hold them harmless from and against all reasonable Costs
suffered by or claimed against them, directly or indirectly, based on or arising
out of, in whole or in part, (i) use and occupancy of the Premises or the
business conducted therein, (ii) any negligent or willful act or omission of
Tenant or any Agent, (iii) any breach of Tenant’s obligations under this Lease,
including failure to comply with Laws or surrender the Premises upon the
expiration or earlier termination of the Lease Term, or (iv) any entry by Tenant
or any Agent upon the Land prior to the Lease Commencement Date.

 

(b)           Except to the extent caused by the negligence or willful
misconduct of Tenant or an Agent of Tenant, Landlord shall reimburse Tenant and
shall indemnify and hold Tenant harmless from and against all Costs suffered or
claimed against Tenant as a result of (i) Landlord’s use or control of the
Common Areas of the Building and the Building Structure and Systems, (ii) any
negligent or willful act or omission of Landlord, Tenant or any Agent of
Landlord, and (iii) any breach of Landlord’s obligations under this Lease.

 

15.3        No landlord hereunder shall be liable for any obligation or
liability based on or arising out of any event or condition occurring during the
period that such landlord was not the owner of the Building or a landlord’s
interest therein.  Within five (5) days after request, Tenant shall attorn to
any transferee landlord and execute, acknowledge and deliver any document
submitted to Tenant confirming such attornment provided such transferee assumes
the obligations of Landlord hereunder which accrue from and after the date of
the transfer.

 

15.4        If Tenant or any Agent is awarded a money judgment against Landlord,
then recourse for satisfaction of such judgment shall be limited to execution
against Landlord’s estate and interest in the Building which shall be deemed to
include proceeds actually received by Landlord from any sale of the Building
(net of all expenses of sale), insurance or condemnation proceeds (subject to
the rights of any Mortgagees), and rental income from the Building (net of all
expenses) to the extent all of the foregoing are held in an account for Landlord
and have not been applied or distributed by Landlord in the ordinary course of
business (i.e., not as a fraud against creditors). No other asset of Landlord,
and no asset of any of Landlord’s Representatives (or any past, present or
future board member, partner, director, member, officer, trustee, employee,
agent, representative or advisor of any of them (each, an “officer”)) or any
other person or entity, shall be available to satisfy or be subject to any such
judgment.  No such Landlord’s Representative, officer or other person or entity
shall be held to have personal liability for satisfaction of any claim or
judgment whatsoever under this Lease.

 

ARTICLE XVI
RULES

 

16.1        Tenant and Agents shall at all times abide by and observe the rules
specified in Exhibit C.  Tenant and Agents shall also abide by and observe any
other rule that Landlord may reasonably promulgate from time to time for the
operation and maintenance of the Building, provided that written notice thereof
is given and such rule is not inconsistent with the provisions of this Lease. 
All rules shall be binding upon Tenant and enforceable by Landlord as if they
were contained herein.  Nothing contained in this Lease shall be construed as
imposing upon Landlord any duty or obligation to enforce such rules, or the
terms, conditions or covenants contained in any other lease, as against any
other tenant, and Landlord shall not be liable to Tenant for the violation of
such rules by any other tenant or its employees, agents, assignees, subtenants,
invitees or licensees.  Landlord shall use reasonable efforts not to enforce any
rule or regulation in a manner which unreasonably discriminates among similarly
situated tenants.

 

ARTICLE XVII
DAMAGE OR DESTRUCTION

 

17.1        If the Premises or the Building are totally or partially damaged or
destroyed thereby rendering the Premises totally or partially inaccessible or
unusable, then Landlord shall diligently repair

 

16

--------------------------------------------------------------------------------


 

and restore the Premises and the Building to substantially the same condition
they were in prior to such damage or destruction; provided, however, that if in
Landlord’s reasonable judgment such repair and restoration cannot be completed
within two hundred seventy (270) days after the occurrence of such damage or
destruction (taking into account the time needed for effecting a satisfactory
settlement with any insurance company involved, removal of debris, preparation
of plans and issuance of all required governmental permits), then Landlord shall
have the right to terminate this Lease by giving written notice of termination
within forty-five (45) days after the occurrence of such damage or destruction. 
If this Lease is terminated pursuant to this Article, then rent shall be
apportioned (based on the portion of the Premises which is usable or used after
such damage or destruction) and paid to the earlier of the date of termination
or the date Tenant completely vacates and abandons the Premises on account of
such damage and Landlord shall be entitled to any insurance proceeds received by
Tenant that are attributable to Tenant’s Work and other improvements insured or
required to be insured by Tenant that would remain in the Premises at the end of
the Lease Term.  If this Lease is not terminated as a result of such damage or
destruction, then until such repair and restoration of the Premises are
substantially complete, Tenant shall be required to pay rent only for the
portion of the Premises that is usable while such repair and restoration are
being made; provided, however, that if such damage or destruction was caused by
the intentional or grossly negligent act or omission of Tenant or any Agent,
then Tenant shall not be entitled to any such rent reduction.  After receipt of
all insurance proceeds (including proceeds of insurance maintained by Tenant),
Landlord shall proceed with and bear the expenses of such repair and restoration
of the Premises and the Building; provided, however, that (a) if such damage or
destruction was caused by the intentional or grossly negligent act or omission
of Tenant or any Agent, then Tenant shall pay Landlord’s deductible and the
amount by which such expenses exceed the insurance proceeds, if any, actually
received by Landlord on account of such damage or destruction (or, if Landlord
fails to maintain the insurance required by Section 13.3, that Landlord would
have received to the extent Landlord maintained such insurance required by
Section 13.3), (b) Tenant shall pay the amount by which the cost of restoring
any item which Landlord is required to restore and Tenant is required to insure
exceeds the insurance proceeds received with respect thereto, and (c) Landlord
shall not be required to repair or restore any tenant improvements installed in
the Premises (except to the extent Landlord receives proceeds therefor from
Tenant’s insurance), any Alterations or any other contents of the Premises
(including Tenant’s trade fixtures, decorations, furnishings, equipment or
personal property).  Notwithstanding anything herein to the contrary, Landlord
shall have the right to terminate this Lease if (1) insurance proceeds plus
deductibles are insufficient to pay the full cost of such repair and restoration
(so long as Landlord maintains the insurance required by Section 13.3), (2) the
holder of any Mortgage fails or refuses to make such insurance proceeds
available for such repair and restoration, (3) zoning or other applicable Laws
or regulations do not permit such repair and restoration, or (4) the damage to
the Building exceeds thirty-five percent (35%) of the replacement value of the
Building.

 

17.2        If, within forty five (45) days after the occurrence of the damage
or destruction described in Section 17.1, Landlord determines in its sole but
reasonable judgment that the repairs and restoration cannot be substantially
completed within two hundred seventy (270) days after the date of such damage or
destruction, and provided Landlord does not elect to terminate this Lease
pursuant to this Article, then Landlord shall within ten (10) days of the end of
such forty-five (45) day period, promptly deliver to Tenant a notice (i) stating
that the repairs and restoration will not, in Landlord’s opinion, be completed
within two hundred seventy (270) days of the date of the damage or destruction,
and (ii) giving Tenant a reasonable estimate of when the repairs and restoration
will be substantially completed (“Landlord’s Estimate”).   For a period
continuing through the later of the fifty-fifth (55th) day after the occurrence
of the damage or destruction or the thirtieth (30th) day after receipt of the
notice containing Landlord’s Estimate, Tenant shall have the right to terminate
this Lease by providing written notice to Landlord (which date of such
termination shall be not more than thirty (30) days after the date of Tenant’s
notice to Landlord).  If such restoration is not substantially completed  within
two hundred seventy (270) days after the date of the casualty (or the date of
Landlord’s Estimate, if applicable), then for a period equal to the later of
thirty (30) days after (i) the expiration of such period, or (ii) the date of
Landlord’s Estimate, if applicable (but in all events no later than the date
Landlord substantially completes its restoration of the Premises), Tenant shall
have the right to terminate this Lease upon thirty (30) days prior written
notice to Landlord; provided, however, that if Landlord completes such
restoration prior to the expiration of the thirty (30) day notice period,
Tenant’s notice of termination shall be deemed rescinded and ineffective for all
purposes, and this Lease shall continue in full force and effect.  The
provisions of this Section are in lieu of any statutory termination provisions
allowable in the event of casualty damage.  Notwithstanding any of the foregoing
to the contrary, Tenant shall not have the right to terminate this Lease if the
willful misconduct of Tenant or any Agent shall have caused the damage or
destruction.

 

ARTICLE XVIII
CONDEMNATION

 

18.1        If one-third or more of the Premises, or the use or occupancy
thereof, shall be taken or condemned by any governmental or quasi-governmental
authority for any public or quasi-public use or purpose or sold under threat of
such a taking or condemnation (collectively, “condemned”), then this

 

17

--------------------------------------------------------------------------------


 

Lease shall terminate on the day prior to the date title thereto vests in such
authority and rent shall be apportioned as of such date.  If less than one-third
of the Premises or occupancy thereof is condemned, then this Lease shall
continue in full force and effect as to the part of the Premises not so
condemned, except that as of the date title vests in such authority Tenant shall
not be required to pay rent with respect to the part of the Premises so
condemned.  Landlord shall notify Tenant of any condemnation contemplated by
this Section promptly after Landlord receives notice thereof.  Within ten
(10) days after receipt of such notice, Tenant shall have the right to terminate
this Lease with respect to the remainder of the Premises not so condemned as of
the date title vests in such authority.  Notwithstanding anything herein to the
contrary, if twenty-five percent (25%) or more of the Land or the Building is
condemned, then whether or not any portion of the Premises is condemned,
Landlord shall have the right to terminate this Lease as of the date title vests
in such authority.

 

18.2        All awards, damages and other compensation paid on account of such
condemnation shall belong to Landlord, and Tenant assigns to Landlord all rights
to such awards, damages and compensation.  Tenant shall not make any claim
against Landlord or such authority for any portion of such award, damages or
compensation attributable to damage to the Premises, value of the unexpired
portion of the Lease Term, loss of profits or goodwill, leasehold improvements
or severance damages.  Nothing contained herein, however, shall prevent Tenant
from pursuing a separate claim against the authority for relocation expenses and
for the value of furnishings, equipment and trade fixtures installed in the
Premises at Tenant’s expense and which Tenant is entitled pursuant to this Lease
to remove at the expiration or earlier termination of the Lease Term, provided
that such claim shall in no way diminish the award, damages or compensation
payable to or recoverable by Landlord in connection with such condemnation.

 

ARTICLE XIX
DEFAULT

 

19.1        If there shall be an Event of Default (even if prior to the Lease
Commencement Date), then the provisions of Section 19.2 shall apply.

 

19.2        Landlord shall have the right, at its sole option, to terminate this
Lease.  In addition, with or without terminating this Lease, Landlord may
re-enter, terminate Tenant’s right of possession and take possession of the
Premises.  The provisions of this Article shall operate as a notice to quit, and
Tenant hereby waives any other notice to quit or notice of Landlord’s intention
to re-enter the Premises or terminate this Lease.  Landlord may proceed to
recover possession of the Premises under applicable Laws, or by such other
proceedings, including re-entry and possession, as may be applicable.  If
Landlord elects to terminate this Lease and/or elects to terminate Tenant’s
right of possession, everything contained in this Lease on the part of Landlord
to be done and performed shall cease without prejudice, however, to Tenant’s
liability for all Base Rent, additional rent and other sums specified herein. 
Whether or not this Lease and/or Tenant’s right of possession is terminated,
Landlord shall have the right, at its sole option, to terminate any renewal or
expansion right contained in this Lease and to grant or withhold any consent or
approval pursuant to this Lease in its sole and absolute discretion.  If Tenant
is in default under this Lease and has vacated the Premises, and if Landlord has
terminated this Lease as a result of such default, then Landlord shall
thereafter use reasonable efforts to relet the Premises; provided, however, that
Tenant understands and agrees that Landlord’s main priority will be the leasing
of other space in the Building and the reletting of the Premises will be of
lower priority.  Tenant hereby expressly waives, for itself and all persons
claiming by, through or under it, any right of redemption, re-entry or
restoration of the operation of this Lease under any present or future Law,
including any such right which Tenant would otherwise have in case Tenant shall
be dispossessed for any cause, or in case Landlord shall obtain possession of
the Premises as herein provided.  Landlord may relet the Premises or any part
thereof, alone or together with other premises, for such term(s) (which may
extend beyond the date on which the Lease Term would have expired but for
Tenant’s default) and on such terms and conditions (which may include any
concessions or allowances granted by Landlord) as Landlord, in its sole but
reasonable discretion, may determine, but Landlord shall not be liable for, nor
shall Tenant’s obligations hereunder be diminished by reason of, any failure by
Landlord to relet all or any portion of the Premises or to collect any rent due
upon such reletting.  Whether or not this Lease and/or Tenant’s right of
possession is terminated or any suit is instituted, Tenant shall be liable for
any Base Rent, additional rent, damages or other sum which may be due or
sustained prior to such default, and for all costs, fees and expenses (including
attorneys’ fees and costs, brokerage fees, expenses incurred in placing the
Premises in first-class rentable condition, advertising expenses, and any
concessions or allowances granted by Landlord) incurred by Landlord in pursuit
of its remedies hereunder and/or in recovering possession of the Premises and
renting the Premises to others from time to time.  Tenant also shall be liable
for additional damages which at Landlord’s election shall be either:  (a) an
amount equal to the Base Rent and additional rent due or which would have become
due from the date of Tenant’s default through the remainder of the Lease Term,
less the amount of rental, if any, which Landlord receives during such period
from others to whom the Premises may be rented (other than any additional rent
received by Landlord as a result of any failure of such other person to perform
any of its obligations to Landlord), which amount shall not be accelerated but
shall be

 

18

--------------------------------------------------------------------------------


 

computed and payable in monthly installments, in advance, on the first day of
each calendar month following Tenant’s default and continuing until the date on
which the Lease Term would have expired but for Tenant’s default, it being
understood that separate suits may be brought from time to time to collect any
such damages for any month(s) (and any such separate suit shall not in any
manner prejudice the right of Landlord to collect any damages for any subsequent
month(s)), or Landlord may defer initiating any such suit until after the
expiration of the Lease Term (in which event such deferral shall not be
construed as a waiver of Landlord’s rights as set forth herein and Landlord’s
cause of action shall be deemed not to have accrued until the expiration of the
Lease Term) and it being further understood that if Landlord elects to bring
suits from time to time prior to reletting the Premises, Landlord shall be
entitled to its full damages through the date of the award of damages without
regard to any Base Rent, additional rent or other sums that are or may be
projected to be received by Landlord upon reletting of the Premises; or (b) an
amount equal to the difference between (i) all Base Rent, additional rent and
other sums due or which would be due and payable under this Lease as of the date
of Tenant’s default through the end of the scheduled Lease Term, and (ii) the
fair market value rental of the Premises over the same period (net of all
expenses (including attorneys’ fees) and all vacancy periods reasonably
projected by Landlord to be incurred in connection with the reletting of the
Premises), which difference shall be discounted at a rate equal to one (1) whole
percentage point above the discount rate in effect on the date of payment at the
Federal Reserve Bank nearest the Building, and which resulting amount shall be
payable to Landlord in a lump sum on demand, it being understood that upon
payment of such liquidated and agreed final damages, Tenant shall be released
from further liability under this Lease with respect to the period after the
date of such payment, and that Landlord may bring suit to collect any such
damages at any time after an Event of Default shall have occurred.  The
provisions contained in this Section shall be in addition to, and shall not
prevent the enforcement of, any claim Landlord may have against Tenant for
anticipatory breach of this Lease (including, the right of injunction and the
right to invoke any remedy allowed at law or in equity as if reentry, summary
proceedings and other remedies were not provided for herein).  Nothing herein
shall be construed to affect or prejudice Landlord’s right to prove, and claim
in full, unpaid rent accrued prior to termination of this Lease.  If Landlord is
entitled, or Tenant is required, pursuant to any provision hereof to take any
action upon the termination of the Lease Term, then Landlord shall be entitled,
and Tenant shall be required, to take such action also upon the termination of
Tenant’s right of possession.

 

Notwithstanding anything to the contrary contained in this Section 19.2,
Landlord shall, however, use commercially reasonable efforts to relet the
Premises upon its recovery of possession of the Premises, provided that Tenant
has vacated and surrendered possession of the Premises to Landlord, and provided
further that in reletting the Premises Landlord may, in its commercially
reasonable discretion, (i) accept or reject any potential tenant for the
Premises, (ii) relet the Premises for a shorter or longer period of time than
the Lease Term, (iii) make any necessary repairs or Improvements, including,
without limitation, subdividing the Premises into two or more demisable areas,
and (iv) if other space in the Building is vacant at the time of Tenant’s
default, or subsequently becomes vacant, Landlord need not rent the Premises
before letting such other vacant space.  It shall be deemed that Landlord shall
have used commercially reasonable efforts to relet the Premises if Landlord has
engaged the services of a duly licensed broker or has listed the Premises as
available in CoStar or a similar commercial real estate database.  Additionally,
nothing herein shall require Landlord to relet to (a) a proposed tenant who is
of a character or engaged in a business which is not in keeping with the
standards of Landlord for the Building; (b) the remaining space after such
tenant’s lease would leave a space that is not commercially marketable in shape
with appropriate means of ingress and egress or suitable for normal renting
purposes; (c) in the reasonable judgment of Landlord, the proposed tenant does
not have the financial capacity or applicable experience to undertake the
obligations of the proposed lease; or (d) for a proposed use which would violate
any term or condition of any covenant or agreement of Landlord involving the
Building or any other tenant lease within the Building.

 

19.3        All rights and remedies of Landlord set forth in this Lease are
cumulative and in addition to all other rights and remedies available to
Landlord at law or in equity, including those available as a result of any
anticipatory breach of this Lease.  The exercise by Landlord of any such right
or remedy shall not prevent the concurrent or subsequent exercise of any other
right or remedy.  No delay or failure by Landlord or Tenant to exercise or
enforce any of its respective rights or remedies or the other party’s
obligations (except to the extent a time period is specified in this Lease
therefor) shall constitute a waiver of any such or subsequent rights, remedies
or obligations.  Neither party shall be deemed to have waived any default by the
other party unless such waiver expressly is set forth in a written instrument
signed by the party against whom such waiver is asserted.  If Landlord waives in
writing any default by Tenant, such waiver shall not be construed as a waiver of
any covenant, condition or agreement set forth in this Lease except as to the
specific circumstances described in such written waiver.

 

19.4        If Landlord shall institute proceedings against Tenant and a
compromise or settlement thereof shall be made, then the same shall not
constitute a waiver of the same or of any other covenant, condition or agreement
set forth herein, nor of any of Landlord’s rights hereunder.  Neither the
payment by Tenant of a lesser amount than the monthly installment of Base Rent,
additional rent or of any sums

 

19

--------------------------------------------------------------------------------


 

due hereunder nor any endorsement or statement on any check or letter
accompanying a check for payment of rent or other sums payable hereunder shall
be deemed an accord and satisfaction.  Landlord may accept the same without
prejudice to Landlord’s right to recover the balance of such rent or other sums
or to pursue any other remedy.  Notwithstanding any request or designation by
Tenant, Landlord may apply any payment received from Tenant to any payment then
due.  No re-entry by Landlord, and no acceptance by Landlord of keys from
Tenant, shall be considered an acceptance of a surrender of this Lease.

 

19.5        If Tenant fails to make any payment to any third party or to do any
act herein required to be made or done by Tenant, then Landlord may, after
written notice to Tenant, but shall not be required to, make such payment or do
such act.  The taking of such action by Landlord shall not be considered a cure
of such default by Tenant or prevent Landlord from pursuing any remedy it is
otherwise entitled to in connection with such default.  If Landlord elects to
make such payment or do such act, then all expenses incurred by Landlord, plus
interest thereon at the Default Rate from the date incurred by Landlord to the
date of payment thereof by Tenant, shall constitute additional rent due
hereunder.

 

19.6        If Tenant fails to make any payment of Base Rent, additional rent or
any other sum on or before the date such payment is due and payable (without
regard to any grace period), then Landlord shall have the right to impose upon
Tenant in writing a late charge of three percent (3%) of the amount of such
payment.  In addition, such payment shall bear interest at the Default Rate from
the date such payment or late fee, respectively, became due to the date of
payment thereof by Tenant.  Such late charge and interest shall constitute
additional rent due hereunder without any notice or demand.  Despite the
foregoing, Landlord shall waive such interest and late charge on the first
occasion during any twelve (12) month period in which Tenant does not timely pay
Base Rent or Operating Charges, provided that Tenant pays such installment of
Base Rent or Operating Charges to Landlord within five (5) days after the date
Tenant receives notice that such amount is past due.

 

19.7        If more than one natural person or entity shall constitute Tenant,
then the liability of each such person or entity shall be joint and several.  If
Tenant is a general partnership or other entity the partners or members of which
are subject to personal liability, then the liability of each such partner or
member shall be joint and several.  No waiver, release or modification of the
obligations of any such person or entity shall affect the obligations of any
other such person or entity.

 

ARTICLE XX
BANKRUPTCY

 

20.1        Upon occurrence of an Event of Bankruptcy, Landlord shall have all
rights and remedies available pursuant to Article XIX; provided, however, that
while a Case is pending, Landlord’s right to terminate this Lease shall be
subject, to the extent required by the Bankruptcy Code, to any rights of the
Trustee to assume or assume and assign this Lease pursuant to the Bankruptcy
Code.  After the commencement of a Case:  (i) Trustee shall perform all
post-petition obligations of Tenant under this Lease; and (ii) if Landlord is
entitled to damages (including unpaid rent) pursuant to the terms of this Lease,
then all such damages shall be entitled to administrative expense priority
pursuant to the Bankruptcy Code.  Tenant acknowledges that this Lease is a lease
of nonresidential real property and therefore Tenant, as the debtor in
possession, or the Trustee shall not seek or request any extension of time to
assume or reject this Lease or to perform any obligations of this Lease which
arise from or after the order of relief.  Any person or entity to which this
Lease is assigned pursuant to the Bankruptcy Code shall be deemed without
further act or deed to have assumed all of the obligations arising under this
Lease on and after the date of assignment, and any such assignee shall upon
request execute and deliver to Landlord an instrument confirming such
assumption.  Trustee shall not have the right to assume or assume and assign
this Lease unless Trustee promptly (a) cures all defaults under this Lease,
(b) compensates Landlord for damages incurred as a result of such defaults,
(c) provides adequate assurance of future performance on the part of Trustee as
debtor in possession or Trustee’s assignee, and (d) complies with all other
requirements of the Bankruptcy Code.  If Trustee desires to assume and assign
this Lease to any person who shall have made a bona fide offer, then Trustee
shall give Landlord written notice of such proposed assignment (which notice
shall set forth the name and address of such person, all of the terms and
conditions of such offer, and the adequate assurance to be provided Landlord to
assure such person’s future performance under this Lease) no later than fifteen
(15) days after receipt by Trustee of such offer, but in no event later than
thirty (30) days prior to the date Trustee shall make application to the
appropriate court for authority and approval to enter into such assignment and
assumption, and Landlord shall thereupon have the prior right and option, to be
exercised by notice to Trustee given at any time prior to the effective date of
such proposed assignment, to accept (or to cause Landlord’s designee to accept)
an assignment of this Lease upon the same terms and conditions and for the same
consideration, if any, as the bona fide offer made by such person, less any
brokerage commissions which may be payable out of the consideration to be paid
by such person for the assignment of this Lease.  If Trustee fails to assume or
assume and assign this Lease in accordance with the requirements of the
Bankruptcy Code within sixty (60) days after the initiation of the Case (or such
other period as may be provided by the

 

20

--------------------------------------------------------------------------------


 

Bankruptcy Code or allowed by the United States Bankruptcy Court for same), then
Trustee shall be deemed to have rejected this Lease.  If this Lease is rejected
or deemed rejected, then Landlord shall have all rights and remedies available
to it pursuant to Article XIX.  At any time during the Term, upon not less than
five (5) days prior written notice, Tenant shall provide Landlord with the most
current financial statement for Tenant and any such person and financial
statements for the two (2) years prior to the current financial statement year. 
Such statements are to be certified by Tenant to be true, correct and complete,
prepared in accordance with generally accepted accounting principles and, if it
is the normal practice of Tenant, audited by any independent certified public
accountant.

 

ARTICLE XXI
SUBORDINATION

 

21.1        This Lease is subject and subordinate to the lien, provisions,
operation and effect of all Mortgages, to all funds and indebtedness intended to
be secured thereby, and to all renewals, extensions, modifications, recastings
or refinancings thereof.  Said subordination and the provisions of this
Section shall be self-operative and no further instrument of subordination shall
be required to effectuate such subordination.  The holder of any Mortgage to
which this Lease is subordinate shall have the right (subject to any required
approval of the holders of any superior Mortgage) at any time to declare this
Lease to be superior to the lien, provisions, operation and effect of such
Mortgage.

 

21.2        Tenant shall at Landlord’s request promptly execute any requisite
document confirming such subordination.  During the pendency of an Event of
Default, Tenant appoints Landlord as Tenant’s attorney in fact to execute any
such document for Tenant.  Tenant waives the provisions of any statute or
rule of law now or hereafter in effect which may give or purport to give Tenant
any right to terminate or otherwise adversely affect this Lease and Tenant’s
obligations hereunder in the event any foreclosure proceeding is prosecuted or
completed or in the event the Building, the Land or Landlord’s interest therein
is transferred by foreclosure, by deed in lieu of foreclosure or otherwise.  If
this Lease is not extinguished upon any such transfer or by the transferee
following such transfer, then, at the request of such transferee and assumption
of Landlord’s obligations as required hereby, Tenant shall attorn to such
transferee and shall recognize such transferee as the landlord under this
Lease.  Tenant agrees that upon any such attornment, such transferee shall not
be (a) bound by or required to credit Tenant with any prepayment of the Base
Rent or additional rent more than thirty (30) days in advance or any deposit,
rental security or any other sums deposited with any prior landlord under the
Lease (including Landlord) unless said sum is actually received by such
transferee, (b) bound by any amendment, modification or termination of this
Lease made without the consent of the holder of each Mortgage existing as of the
date of such amendment, (c) liable for any breach, act or omission of any prior
landlord under the Lease (including Landlord) or any damages arising therefrom,
unless and to the extent such breach, act or omission is continuing; (d) subject
to any offsets or defenses which Tenant might have against any prior landlord
(including Landlord), unless and to the extent that such offsets or defenses
relate to any conditions that are continuing, (e) liable for any late completion
of any construction of the Premises or tenant improvement work to the Premises
commenced or agreed to by any prior landlord under the Lease (including
Landlord), (f) liable for payment of any damages, fees or penalties payable by
any landlord under the Lease (including Landlord) to Tenant including but not
limited to fees or penalties for failure to deliver the Premises in a timely
fashion, or (g) bound by any obligation which may appear in this Lease to pay
any sum of money to Tenant; provided, however, that after succeeding to
Landlord’s interest under this Lease, such transferee shall agree to perform in
accordance with the terms of this Lease all obligations of Landlord arising or
continuing after the date of transfer.  Within ten (10) days after the request
of such transferee, Tenant shall execute, acknowledge and deliver any requisite
or appropriate document submitted to Tenant confirming such attornment.

 

21.3        Landlord shall use commercially reasonable efforts to obtain for
Tenant a non-disturbance agreement (recognizing Tenant’s rights under this
Lease) from the holder of the Mortgage currently or hereafter encumbering the
Building and/or the Land on such holder’s standard form nondisturbance
agreement, the current form being attached as Exhibit G, provided that Tenant
shall pay as additional rent under this Lease all reasonable costs and fees
(including reasonable attorneys’ fees) incurred by Landlord in connection with
Landlord’s efforts to secure such nondisturbance agreement

 

ARTICLE XXII
HOLDING OVER

 

22.1        Tenant acknowledges that it is extremely important that Landlord
have substantial advance notice of the date on which Tenant will vacate the
Premises, and that if Tenant fails to surrender the Premises or any portion
thereof at the expiration or earlier termination of the Lease Term, then it will
be conclusively presumed that the value to Tenant of remaining in possession,
and the loss that will be suffered by Landlord as a result thereof, far exceed
the Base Rent and additional rent that would have been payable had the Lease
Term continued during such holdover period.  Therefore, if Tenant (or anyone
claiming through Tenant) does not immediately surrender the Premises or any
portion thereof upon the

 

21

--------------------------------------------------------------------------------


 

expiration or earlier termination of the Lease Term, then the rent payable by
Tenant hereunder shall be increased to equal the greater of (1) fair market rent
for the entire Premises, or (2) one hundred fifty percent (150%) of the Base
Rent, additional rent and other sums that would have been payable pursuant to
the provisions of this Lease if the Lease Term had continued during such
holdover period.  Such rent shall be computed by Landlord and paid by Tenant on
a monthly basis and shall be payable on the first day of such holdover period
and the first day of each calendar month thereafter during such holdover period
until the Premises have been vacated.  Notwithstanding any other provision of
this Lease, Landlord’s acceptance of such rent shall not in any manner adversely
affect Landlord’s other rights and remedies, including Landlord’s right to evict
Tenant and to recover all damages.  Any such holdover shall be deemed to be a
tenancy-at-sufferance and not a tenancy-at-will or tenancy from month-to-month. 
In no event shall any holdover be deemed a permitted extension or renewal of the
Lease Term, and nothing contained herein shall be construed to constitute
Landlord’s consent to any holdover or to give Tenant any right with respect
thereto.

 

ARTICLE XXIII
COVENANTS OF LANDLORD

 

23.1        Landlord covenants that it has the right to enter into this Lease,
and that if Tenant shall perform timely all of its obligations hereunder, then,
subject to the provisions of this Lease, Tenant shall during the Lease Term
peaceably and quietly occupy and enjoy the full possession of the Premises
(i.e., quiet enjoyment) without hindrance by Landlord, its employees or agents.

 

23.2        Subject to other applicable terms and provisions expressly provided
in this Lease, Landlord reserves the following rights:  (a) to change the street
address and name of the Building provided that Tenant’s access to the Premises
is not permanently, materially and adversely affected; (b) to change the
arrangement and location of entrances, passageways, doors, doorways, corridors,
elevators, stairs, toilets or other public parts of, and make additions to, the
Building provided that Tenant’s access to the Premises is not permanently,
materially and adversely affected; (c) to erect, use and maintain pipes, wires,
structural supports, ducts and conduits in and through the plenum areas of the
Premises; (d) to grant to anyone the exclusive right to conduct any particular
business in the Building not inconsistent with Tenant’s permitted use of the
Premises; (e) to exclusively use and/or lease the roof areas, the sidewalks and
other exterior areas; (f) to resubdivide the Land or to combine the Land with
other lands; (g) to relocate any parking areas designated for Tenant’s use,
provided the same are on the Land; (h)  to construct improvements (including
kiosks) on the Land and in the public and Common Areas of the Building; (i) to
prohibit smoking in the entire Building or portions thereof (including the
Premises), so long as such prohibitions are in accordance with applicable law;
and (j) if any excavation or other substructure work shall be made or authorized
to be made upon land adjacent to the Building or the Land, to enter the Premises
for the purpose of doing such work as is required to preserve the walls of the
Building and to preserve the land from injury or damage and to support such
walls and land by proper foundations.  Subject to the other applicable terms and
provisions expressly provided in this Lease, Landlord may exercise any or all of
the foregoing rights without being deemed to be guilty of an eviction, actual or
constructive, or a disturbance of Tenant’s business or use or occupancy of the
Premises and Tenant shall have no claim against Landlord in connection
therewith.  With respect to (b), (c), (e), (g), (i) and (k) above, Landlord
shall use reasonable efforts to minimize interference with Tenant’s normal
business operations in the Premises (subject, however, in all cases to
governmental requirements, emergencies and/or temporary maintenance and repair
activities, and in no event shall Landlord have any obligation to employ
contractors or labor at overtime or other premium pay rates or incur any other
overtime costs).

 

ARTICLE XXIV
PARKING

 

24.1        Tenant shall have the right to utilize the Building’s parking
facilities on a non-exclusive and unreserved basis with other tenants of the
Building for the parking of standard-sized passenger automobiles and upon such
terms and conditions as may from time to time be established by Landlord. 
Landlord reserves the right in its absolute discretion to determine whether the
parking facilities are becoming crowded and to allocate and assign parking
spaces among Tenant and the other tenants.  If Landlord, in its sole and
absolute discretion, grants to any other tenant of the Building the exclusive
right to use any particular parking spaces, then neither Tenant nor its
employees or visitors shall use such spaces, but Tenant shall likewise be
entitled to a number of reserved spaces, calculated at the same ratio of
reserved to unreserved spaces as that granted to such other tenant.  Landlord
represents that there is currently sufficient parking at the Building to provide
Tenant with its allocated parking ratio of 3.5 parking spaces for each 1,000
square feet of the Premises.  Tenant shall not use parking areas for the
servicing or overnight storage of vehicles.  Tenant shall not assign, sublet or
transfer any rights with respect to the parking facilities.  It is understood
and agreed that Landlord assumes no responsibility, and shall not be held
liable, for any damage or loss to any automobiles parked in the parking
facilities or to any personal property located therein, or for any injury
sustained by any person in or about the parking

 

22

--------------------------------------------------------------------------------


 

facilities.  Landlord reserves the right to close the parking facilities during
periods of unusually inclement weather or for repairs.  Landlord shall not be
liable to Tenant and this Lease shall not be affected if any parking rights
hereunder are impaired by any Law imposed after the Lease Commencement Date.

 

ARTICLE XXV
GENERAL PROVISIONS

 

25.1        Tenant acknowledges that neither Landlord nor any broker, agent or
employee of Landlord has made any representation or promise with respect to the
Premises or any portion of the Building except as herein expressly set forth,
and no right, privilege, easement or license is being acquired by Tenant except
as herein expressly set forth.

 

25.2        Nothing contained in this Lease shall be construed as creating any
relationship between Landlord and Tenant other than that of landlord and tenant,
and no estate shall pass out of Landlord.  Tenant shall not use the name of the
Building for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, use the name of the Building as Tenant’s
business address after Tenant vacates the Premises, or do or permit to be done
anything in connection with Tenant’s business or advertising which in the
reasonable judgment of Landlord may reflect unfavorably on Landlord or the
Building or confuse or mislead the public as to any apparent connection or
relationship between Landlord, the Building and Tenant.

 

25.3        Landlord and Tenant each warrants to the other that in connection
with this Lease it has not employed or dealt with any broker, agent or finder,
other than the Brokers.  It is understood that Landlord shall pay the Brokers
pursuant to separate agreements.  Tenant shall indemnify and hold Landlord
harmless from and against any claim for brokerage or other commissions, or for a
lien under any applicable broker’s lien law, asserted by any broker, agent or
finder employed by Tenant or with whom Tenant has dealt, other than the
Brokers.  Landlord shall indemnify and hold Tenant harmless from and against any
claim for brokerage or other commissions asserted by the Brokers and any other
broker, agent or finder employed by Landlord or with whom Landlord has dealt. 
Tenant’s and Landlord’s indemnities set forth in this Section shall survive the
expiration or earlier termination of the Lease Term.

 

25.4        At any time and from time to time, upon not less than ten (10) days’
prior written notice, Tenant and each subtenant, assignee, licensee or
concessionaire or occupant of Tenant shall execute, acknowledge and deliver to
Landlord and/or any other person or entity designated by Landlord, a written
statement certifying:  (a) that this Lease is unmodified and in full force and
effect (or if there have been modifications, that this Lease is in full force
and effect as modified and stating the modifications); (b) the dates to which
the rent and any other charges have been paid; (c) to Tenant’s knowledge,
whether or not Landlord is in default in the performance of any obligation, and
if so, specifying the nature of such default; (d) the address to which notices
to Tenant are to be sent; (e) that this Lease is subject and subordinate to all
Mortgages encumbering the Building or the Land; (f) that Tenant has accepted the
Premises and that all work thereto has been completed (or if such work has not
been completed, specifying the incomplete work); and (g) such other matters as
Landlord may reasonably request.  Any such statement may be relied upon by any
owner of the Building or the Land, any prospective purchaser of the Building or
the Land, any holder or prospective holder of a Mortgage or any other person or
entity.  Tenant acknowledges that time is of the essence to the delivery of such
statements and that Tenant’s failure to deliver timely such statements may cause
substantial damages resulting from, for example, delays in obtaining financing.

 

25.5        LANDLORD, TENANT, ALL GUARANTORS AND ALL GENERAL PARTNERS EACH
WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT IN
CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT’S USE OR
OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.  TENANT
CONSENTS TO SERVICE OF PROCESS AND ANY PLEADING RELATING TO ANY SUCH ACTION AT
THE PREMISES; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED AS
REQUIRING SUCH SERVICE AT THE PREMISES.  TENANT WAIVES ANY RIGHT TO RAISE ANY
NON-COMPULSORY COUNTERCLAIM IN ANY SUMMARY OR EXPEDITED ACTION OR PROCEEDING
INSTITUTED BY LANDLORD.  LANDLORD, TENANT, ALL GUARANTORS AND ALL GENERAL
PARTNERS EACH WAIVES ANY OBJECTION TO THE VENUE OF ANY ACTION FILED IN ANY COURT
SITUATED IN THE JURISDICTION IN WHICH THE BUILDING IS LOCATED, AND WAIVES ANY
RIGHT, CLAIM OR POWER, UNDER THE DOCTRINE OF FORUM NON CONVENIENS OR OTHERWISE,
TO TRANSFER ANY SUCH ACTION TO ANY OTHER COURT.

 

25.6        All notices or other communications required under this Lease shall
be in writing and shall be deemed duly given and received when delivered in
person (with receipt therefor), on the next business

 

23

--------------------------------------------------------------------------------

 

day after deposit with a recognized overnight delivery service, or on the second
day after being sent by certified or registered mail, return receipt requested,
postage prepaid, to the following addresses:  (a) if to Landlord, at the
Landlord Notice Address specified in Article I; (b) if to Tenant, at the Tenant
Notice Address specified in Article I.  Either party may change its address for
the giving of notices by written notice given in accordance with this Section. 
If Landlord or the holder of any Mortgage notifies Tenant in writing that a copy
of any notice to Landlord shall be sent to such holder at a specified address,
then Tenant shall send (in the manner specified in this Section and at the same
time such notice is sent to Landlord) a copy of each such notice to such holder,
and no such notice shall be considered duly sent unless such copy is so sent to
such holder.  Any such holder shall have thirty (30) days after receipt of such
notice to cure any Landlord default before Tenant may exercise any remedy
(provided that in the case of a Landlord default arising from an act or omission
which cannot be reasonably remedied within said thirty (30) day period, then the
holder of any Mortgage shall have as long as reasonably necessary to remedy such
act or omission provided that (i) such holder commences such remedy and notifies
Tenant within said thirty (30) day period of holder’s desire to remedy, and
(ii) holder pursues completion of such remedy with due diligence following such
giving of notice and following the time when holder should have become entitled
under the Mortgage to remedy the same).  Any cure of Landlord’s default by such
holder shall be treated as performance by Landlord.

 

25.7                           Each provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.  If any provision of this
Lease or the application thereof to any person or circumstance shall to any
extent be invalid or unenforceable, then such provision shall be deemed to be
replaced by the valid and enforceable provision most substantively similar to
such invalid or unenforceable provision, and the remainder of this Lease and the
application of such provision to persons or circumstances other than those as to
which it is invalid or unenforceable shall not be affected thereby.  Nothing
contained in this Lease shall be construed as permitting Landlord to charge or
receive interest in excess of the maximum rate allowed by law.

 

25.8                           Feminine, masculine or neuter pronouns shall be
substituted for those of another form, and the plural or singular shall be
substituted for the other number, in any place in which the context may require
such substitution.

 

25.9                           The provisions of this Lease shall be binding
upon and inure to the benefit of the parties and each of their respective
representatives, successors and assigns, subject to the provisions herein
restricting assignment or subletting.

 

25.10                     This Lease contains and embodies the entire agreement
of the parties hereto and supersedes all prior agreements, negotiations, letters
of intent, proposals, representations, warranties, understandings, suggestions
and discussions, whether written or oral, between the parties hereto.  Any
representation, inducement, warranty, understanding or agreement that is not
expressly set forth in this Lease shall be of no force or effect.  This Lease
may be modified or changed in any manner only by an instrument signed by both
parties.  This Lease includes and incorporates all exhibits, schedules and
riders attached hereto.  Tenant shall, at Landlord’s request, promptly execute
any requisite document, certificate or instrument that is reasonably necessary
or desirable to clarify or carry out the force and effect of any terms or
conditions of, or obligation of Tenant under, this Lease.

 

25.11                     This Lease shall be governed by the Laws of the
jurisdiction in which the Building is located, without regard to the application
of choice of law principles.  There shall be no presumption that this Lease be
construed more strictly against the party who itself or though its agent
prepared it (it being agreed that all parties hereto have participated in the
preparation of this Lease and that each party had the opportunity to consult
legal counsel before the execution of this Lease).  No custom or practice which
may evolve between the parties in the administration of the terms of this Lease
shall be construed to waive Landlord’s right to insist on Tenant’s strict
performance of the terms of this Lease.

 

25.12                     Headings are used for convenience and shall not be
considered when construing this Lease.

 

25.13                     The submission of an unsigned copy of this document to
Tenant shall not constitute an offer or option to lease the Premises.  This
Lease shall become effective and binding only upon execution and delivery by
both Landlord and Tenant.

 

25.14                     Time is of the essence with respect to each of
Tenant’s and Landlord’s obligations hereunder.

 

25.15                     This Lease may be executed in multiple counterparts,
each of which shall be deemed an original and all of which together constitute
one and the same document.  Faxed signatures shall have the same binding effect
as original signatures.

 

25.16                     Neither this Lease nor a memorandum thereof shall be
recorded.

 

24

--------------------------------------------------------------------------------


 

25.17                     Landlord reserves the right to make reasonable changes
and modifications to the plans and specifications for Building without Tenant’s
consent, provided such changes or modifications do not materially and adversely
change the character of same.

 

25.18                     Except as otherwise provided in this Lease, any
additional rent or other sum owed by Tenant to Landlord, and any cost, expense,
damage or liability incurred by Landlord for which Tenant is liable, shall be
considered additional rent payable pursuant to this Lease to be paid by Tenant
no later than thirty (30) days after the date Landlord notifies Tenant of the
amount thereof.

 

25.19                     Tenant’s liabilities and obligations with respect to
the period prior to the expiration or earlier termination of the Lease Term
shall survive such expiration or earlier termination.  Landlord’s liabilities
and obligations with respect to refund of the security deposit or overpayments
by Tenant of Real Estate Taxes or Operating Charges, if and to the extent
required by the provisions of this Lease, shall survive the expiration or
earlier termination of this Lease.

 

25.20                     If Landlord or Tenant is in any way delayed or
prevented from performing any obligation (except, with respect to Tenant, its
obligations to pay rent and other sums due under this Lease, any obligation set
forth in Exhibit B, any obligation with respect to insurance pursuant to
Article XIII, any obligation to give notice with respect to extensions,
expansions or otherwise, and any holdover) due to fire, act of God, governmental
act or failure to act, strike, labor dispute, inability to procure materials, or
any cause beyond Landlord’s or Tenant’s (as applicable) reasonable control
(whether similar or dissimilar to the foregoing events), then the time for
performance of such obligation shall be excused for the period of such delay or
prevention and extended for a period equal to the period of such delay or
prevention. No force majeure event shall delay the Lease Commencement Date or
excuse the timely payment of all items of rent by Tenant.  Financial disability
or hardship shall never constitute a force majeure event.

 

25.21                     Landlord’s review, approval and consent powers
(including the right to review plans and specifications) are for its benefit
only.  Such review, approval or consent (or conditions imposed in connection
therewith) shall be deemed not to constitute a representation concerning
legality, safety or any other matter.

 

25.22                     The deletion of any printed, typed or other portion of
this Lease shall not evidence the parties’ intention to contradict such deleted
portion.  Such deleted portion shall be deemed not to have been inserted in this
Lease.

 

25.23                     At the expiration or earlier termination of the Lease
Term, Tenant shall deliver to Landlord all keys and security cards to the
Building and the Premises, whether such keys were furnished by Landlord or
otherwise procured by Tenant, and shall inform Landlord of the combination of
each lock, safe and vault, if any, in the Premises.

 

25.24                     Tenant and the person executing and delivering this
Lease on Tenant’s behalf each represents and warrants that such person is duly
authorized to so act; that Tenant is duly organized, is qualified to do business
in the jurisdiction in which the Building is located, is in good standing under
the Laws of the state of its organization and the Laws of the jurisdiction in
which the Building is located, and has the power and authority to enter into
this Lease; that Tenant is not, and the entities or individuals constituting
Tenant or which may own or control Tenant or which may be owned or controlled by
Tenant are not, among the individuals or entities identified on any list
compiled by the U.S. Government for the purpose of identifying suspected
terrorists, and Tenant is not engaging in this transaction on behalf of any such
individual or entity; that Tenant is not in violation of any anti-money
laundering Law; and that all action required to authorize Tenant and such person
to enter into this Lease has been duly taken.

 

25.25                     Any elimination or shutting off of light, air, or view
by any structure which may be erected on lands adjacent to the Building, or any
noise in connection with activities permitted by this Lease, shall in no way
effect this Lease or impose any liability on Landlord.

 

25.26                     In the event Landlord or Tenant is required or elects
to take legal action against the other party to enforce the provisions of this
Lease, then the prevailing party in such action shall be entitled to collect
from the other party its costs and expenses incurred in connection with the
legal action (including reasonable attorneys’ fees and court costs). 
Notwithstanding the foregoing, if Landlord shall take any legal action for
collection of rent or file any eviction proceedings (whether summary or
otherwise) for the non-payment of rent, and Tenant shall make payment of such
rent prior to the rendering of any judgment, the Landlord shall be entitled to
collect and Tenant shall pay as additional rent all filing fees and other costs
in connection therewith (including reasonable attorneys’ fees).

 

25.27                     As an inducement to Landlord to enter into this Lease,
Tenant hereby represents and warrants that:  (i) Tenant is not, nor is it owned
or controlled directly or indirectly by, any person, group, entity or nation
named on any list issued by the Office of Foreign Assets Control of the United
States Department of the Treasury (“OFAC”) pursuant to Executive Order 13224 or
any similar list or any law,

 

25

--------------------------------------------------------------------------------


 

order, rule or regulation or any Executive Order of the President of the United
States as a terrorist, “Specially Designated National and Blocked Person” or
other banned or blocked person (any such person, group, entity or nation being
hereinafter referred to as a “Prohibited Person”); (ii) Tenant is not (nor is it
owned or controlled, directly or indirectly, by any person, group, entity or
nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Tenant (and any person, group, or entity which
Tenant controls, directly or indirectly) has not knowingly conducted nor will
knowingly conduct business nor has knowingly engaged nor will knowingly engage
in any transaction or dealing with any Prohibited Person in violation of the
U.S. Patriot Act or any OFAC rule or regulation, including, without limitation,
any assignment of this Lease or any subletting of all or any portion of the
Premises or the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation. In connection with the foregoing, it
is expressly understood and agreed that (x) any breach by Tenant of the
foregoing representations and warranties shall be deemed a default by Tenant
under Article XIX of this Lease and shall be covered by the indemnity provisions
of this Lease, (y) Tenant shall be responsible for ensuring that all assignees
of this Lease and all subtenants or other occupants of the Premises comply with
the foregoing representations and warranties, and (z) the representations and
warranties contained in this subsection shall be continuing in nature and shall
survive the expiration or earlier termination of this Lease.

 

ARTICLE XXVI
OPTION TO RENEW

 

26.1                           Tenant (or an Affiliate of Tenant) shall have the
right to extend the term of the Lease for one (1) additional five (5) year lease
term (the “Renewal Term”), upon the following conditions:

 

(a)                                  Tenant is not in monetary default;

 

(b)                                 Tenant has not previously assigned the
Lease, nor is it then subletting in excess of fifty percent (50%) of the
Premises;

 

(c)                                  Tenant has delivered to Landlord written
notice of its intention to exercise this option, not less than seventeen (17)
months, nor more than fourteen (14) months, prior to the end of the Lease Term;
and

 

(d)                                 All lease terms for the Renewal Term shall
be the same as in the Lease, except that the annual Base Rent for the Renewal
Term shall be one hundred percent (100%) of the fair market rental rate (as of
the time the Renewal Term is to commence) for similar space in buildings in the
Bridgewater, New Jersey submarket (the “Market”).  The fair market rental rate
shall be calculated to include all then current market concessions for
comparable renewal tenants in the Market.  Landlord and Tenant shall use good
faith efforts to agree upon the fair market rental rate for thirty (30) days
after Landlord receives Tenant’s notice.  If they do not come to agreement
within such thirty (30) day period, the fair market rental rate shall be
determined as follows:

 

(i)                                                             Landlord and
Tenant shall each select a duly licensed appraiser in the person of an
experienced real estate broker, each of whom must have at least ten (10) years
office leasing experience in the Market, employed by a nationally recognized
real estate services firm, within fifteen (15) days after the expiration of the
foregoing 30-day negotiation period;

 

(iii)                               The two appraisers shall confer for a period
of fifteen (15) days to see if they can agree on the fair market rental rate for
comparable space in the Market, as of the time the Renewal Term is to begin;
and, if they reach agreement, 100% of the rate upon which they agree shall
become the new Base Rent for the first year of the Renewal Term;

 

(iv)                              If the two appraisers cannot reach agreement,
then each shall designate the rate which he or she believes is the appropriate
new Base Rent.  Unless either Landlord agrees to the rate specified by Tenant’s
appraiser or vice versa, the two appraisers shall agree on a third appraiser,
who shall have no less than the minimum experience required of the initial two
appraisers, within fifteen (15) days after their inability to reach a decision;
and

 

(v)                                 Within fifteen (15) days after appointment,
the third appraiser shall determine which of the two appraisals for the new Base
Rent more accurately represents the new Base Rent which the third appraiser
believes is the appropriate new Base Rent.  Upon such determination, 100% of the
new Base Rent selected by the third appraiser shall be used.

 

(vi)                              If Landlord or Tenant fails to comply with the
time guidelines in this section, then the prevailing market rental submitted by
the other shall automatically apply.

 

26

--------------------------------------------------------------------------------


 

(vii)                           Each party shall bear the expense of its own
appraiser and the expense of the third appraiser shall be divided equally.

 

26.2                           The renewal option is personal to Tenant and is
non-transferable, except to an Affiliate of Tenant.

 

ARTICLE XXVII
RIGHT OF FIRST OFFER

 

27.1                           Tenant (or an Affiliate of Tenant) shall have a
first right of offer to lease additional space on the sixth (6th) floor (the
“Additional Space”) in the Building, provided:

 

(a)                                  This right of first offer is subordinate to
the rights of all future tenants in such space, to renew or extend their leases;

 

(b)                                 Tenant is not then in monetary default;

 

(c)                                  Tenant has not previously assigned the
Lease, nor is it then subletting in excess of fifty percent (50%) of the
Premises;

 

(d)                                 Tenant must lease all of the Additional
Space offered;

 

(e)                                  This right of first offer must be exercised
with at least three (3) years remaining in the Lease Term, or the Renewal Term,
as applicable (and, notwithstanding the provisions of Article XXVI above, Tenant
can simultaneously exercise its Option to Renew with respect to the Renewal Term
in order to comply with such three (3) year requirement; provided, however, that
in such event, the fair market rental rate shall not be determined until the
time period has occurred after which Tenant would otherwise be entitled to
exercise its Option to Renew);

 

(f)                                    Tenant exercises its option as provided
in this Section by delivering to Landlord written notice of its intention within
ten (10) days after Landlord has notified Tenant that the Additional Space is
available.  Landlord’s notice shall specify the size of such space and shall
constitute an offer by Landlord to lease such space to Tenant upon the terms of
this Lease, except (i) as otherwise provided in this Article, and (ii) the Lease
Term may not be co-terminus; and

 

g.                                      Tenant executes an addendum or a new
lease for the Additional Space within twenty (20) days after Landlord’s receipt
of Tenant’s notice to lease the Additional Space.

 

27.2                           All terms of the lease of the Additional Space
shall be at 100% of the fair market rental rate for the Additional Space
(calculated as of the anticipated commencement date of the Lease for the
Additional Space), to be negotiated in good faith between the parties for twenty
(20) days from the date of delivery of Tenant’s notice pursuant to Subsection
27.1(f) above.  If they reach an agreement within such twenty (20) day period,
the fair market rental rate shall be determined in accordance with
Section 26.1(d) above.  After the parties determine the fair market rental rate,
they shall execute an addendum or a new lease for the Additional Space within
twenty (20) days after Landlord’s delivery to Tenant.

 

27.3                           If Tenant fails to comply with each of the above
conditions within the time specified, all time periods herein for Tenant being
of the essence, then this right of first offer will lapse and be of no further
force and effect as to the specific Additional Space so offered to Tenant on
that occasion only, and Landlord shall have the right at any time thereafter to
lease all or any part of the Additional Space to a third party under the same or
any other terms and conditions, whether or not such terms and conditions are
more or less favorable than those offered to Tenant.

 

27.4                           This right of first offer to lease the Additional
Space is personal to Tenant and is non-transferable, except to an Affiliate of
Tenant.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the day and year first above written.

 

27

--------------------------------------------------------------------------------


 

WITNESS/ATTEST:

 

LANDLORD:

 

 

 

 

 

WELLS REIT — BRIDGEWATER NJ, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

WITNESS/ATTEST:

 

TENANT:

 

 

 

 

 

SYNCHRONOSS TECHNOLOGIES, INC., a Delaware corporation

 

 

 

 

 

By:

 

 [SEAL]

 

 

Name:

 

 

 

Title:

 

 

28

--------------------------------------------------------------------------------


 

RIDER 1 — GENERAL DEFINITIONS

 

ADA:  the Americans with Disabilities Act and the regulations promulgated
thereunder, as the same may be amended from time to time.

 

Affiliate of Tenant:  (i) a corporation or other business entity (a “successor
corporation”) into or with which Tenant shall be merged or consolidated, or to
which substantially all of the assets of Tenant may be transferred or sold,
provided that such successor corporation shall have a net worth and liquidity
factor at least equal to the net worth and liquidity factor of Tenant as of the
date hereof or otherwise reasonably acceptable to Landlord taking into account
the fact that the original Tenant under this Lease is not being released, and
provided that the successor corporation shall assume in writing all of the
obligations and liabilities of Tenant under this Lease and the proposed use of
the Premises is in compliance with Article VI; or (ii) a corporation or other
business entity (a “related corporation”) which shall control, be controlled by
or be under common control with Tenant, shall have a net worth and liquidity
factor at least equal to the net worth and liquidity factor of Tenant as of the
date hereof or otherwise reasonably acceptable to Landlord taking into account
the fact that the original Tenant under this Lease is not being released, and
provided that such related corporation shall assume in writing all of the
obligations and liabilities of Tenant under this Lease (without relieving Tenant
therefrom) and the proposed use of the Premises is in compliance with
Article VI.  For purposes of clause (ii) above, “control” shall be deemed to be
ownership of more than fifty percent (50%) of the stock or other voting interest
of the controlled corporation or other business entity.

 

Agents:  any agent, employee, subtenant, assignee, contractor, client, family
member, licensee, customer, invitee or guest of a party.

 

Alterations:  any structural or other alterations, decorations, additions,
installations, demolitions, improvements or other changes.

 

Approved Space Plan:  a space plan, approved by both Landlord and Tenant, drawn
to scale which shall include all partition types and locations; all doors and
hardware requirements; all light fixtures and exit lights; all finish materials
including glass, wall and floor finishes; all special ceiling conditions; all
cabinetry and millwork with elevations and details; all modifications to
existing base building HVAC equipment, all electrical receptacles; all data and
voice locations; all floor load requirements which exceed eighty (80) pounds per
square foot live load and twenty (20) pounds per square foot dead load; and the
seating capacity of all conference rooms and furniture workstation areas; and
all other information Landlord reasonably requires to approve said Space Plan. 
All of Tenant’s plans shall be prepared by a licensed architect approved by
Landlord and in a form sufficient to secure approvals of applicable governmental
authorities.

 

Bankruptcy Code:  Title 11 of the United States Code, as amended.

 

Building Directory Share:  one (1) listing.

 

Building Structure and Systems:  the exterior and common area walls, main lobby
in the Building, slab floors, exterior windows, load bearing elements,
foundations, roof and common areas that form a part of the Building, and the
building standard mechanical, electrical, HVAC and plumbing systems, pipes and
conduits that are provided by Landlord in the operation of the Building.

 

Cabling:  telephone, computer and other communications and data systems and
cabling.

 

Case:  a formal proceeding in which Tenant is the subject debtor under the
Bankruptcy Code.

 

Common Areas:  those common and public areas and facilities of the Building and
improvements to the Land which are from time to time provided by Landlord for
the use or benefit of tenants in the Building or for use or benefit by the
public in general, including (a) access corridors, elevator foyers and core
bathrooms, to the extent the same are not located on floors of the Building
fully leased to a single tenant, and (b) Building-wide mailrooms, fire rooms,
vending areas, health and fitness facilities, janitorial areas and other similar
facilities of the Building, and (c) any and all non-exclusive grounds, parks,
landscaped areas, plazas, outside sitting areas, sidewalks, tunnels, pedestrian
ways, sky bridges, loading docks, and (d) generally all other common and public
improvements on the Land.

 

Construction Drawings:  the architectural, mechanical and engineering working
drawings that define the total scope of work to be performed by Landlord or
Tenant, as applicable, in sufficient detail to secure required permits from the
local jurisdiction and that include, without limitation:  key plan; all legends
and schedules; construction plan; reflected ceiling plan; telephone and
electrical outlet location plan; finish plan; and all architectural details,
elevations and specifications necessary to construct the Premises.

 

Cosmetic Changes:  those minor, non-structural Alterations which cost (including
installation) in the aggregate less than Fifty Thousand Dollars ($50,000) per
project or series of related projects (as reasonably determined by Landlord),
such as painting, carpeting and hanging pictures.

 

Costs:  any costs, damages, claims, liabilities, expenses (including reasonable
attorneys’ fees), losses, penalties and court costs.

 

29

--------------------------------------------------------------------------------


 

Default Rate:  the lower of twelve percent (12%) per annum or the rate per annum
which is five (5) whole percentage points higher than the Prime Rate published
in the Money Rates section of the Wall Street Journal.

 

Environmental Default:  any of the following by Tenant or any Agent of Tenant: 
a violation of an Environmental Law; a release, spill or discharge of a
Hazardous Material on or from the Premises, the Land or the Building; an
environmental condition requiring responsive action; or an emergency
environmental condition.

 

Environmental Law:  any present and future Law and any amendments (whether
common law, statute, rule, order, regulation or otherwise), permits and other
requirements or guidelines of governmental authorities applicable to the
Building or the Land and relating to the environment and environmental
conditions or to any Hazardous Material (including CERCLA, 42 U.S.C. § 9601 et
seq., the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq., the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Clean Air
Act, 42 U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C.
§ 2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the
Emergency Planning and Community Right-To-Know Act, 42 U.S.C. § 1101 et seq.,
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and any
so-called “Super Fund” or “Super Lien” law, any Law requiring the filing of
reports and notices relating to hazardous substances, environmental laws
administered by the Environmental Protection Agency, and any similar state and
local Laws, all amendments thereto and all regulations, orders, decisions, and
decrees now or hereafter promulgated thereunder concerning the environment,
industrial hygiene or public health or safety).

 

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

 

Event of Bankruptcy:  the occurrence with respect to any of Tenant, any
Guarantor or any other person liable for Tenant’s obligations hereunder
(including any general partner of Tenant) of any of the following:  (a) such
person becoming insolvent, as that term is defined in the Bankruptcy Code or
Insolvency Laws; (b) appointment of a receiver or custodian for any property of
such person, or the institution of a foreclosure or attachment action upon any
property of such person; (c) filing by such person of a voluntary petition under
the provisions of the Bankruptcy Code or Insolvency Laws; (d) filing of an
involuntary petition against such person as the subject debtor under the
Bankruptcy Code or Insolvency Laws, which either (1) is not dismissed within
sixty (60) days after filing, or (2) results in the issuance of an order for
relief against the debtor; (e) such person making or consenting to an assignment
for the benefit of creditors or a composition of creditors; (f) such person
knowingly submitting (either before or after execution hereof) to Landlord any
financial statement containing any material inaccuracy or omission; or (g) an
admission by Tenant or Guarantor of its inability to pay debts as they become
due.

 

Event of Default:  any of the following:  (a) Tenant’s failure to make when due
any payment of the Base Rent, additional rent or other sum, which failure shall
continue for a period of five (5) business days after Landlord sends Tenant
written notice thereof; (b) Tenant’s failure to perform or observe any covenant
or condition of this Lease not otherwise specifically described in Section 19.1,
which failure shall continue for a period of thirty (30) days after Landlord
sends Tenant written notice thereof (or such shorter period as is appropriate if
such failure is capable of being cured sooner); provided, however, that if such
cure cannot reasonably be effected within such thirty (30) day period and Tenant
begins such cure promptly within such thirty (30) day period and is pursuing
such cure in good faith and with diligence and continuity during such thirty
(30) day period, then, except in the event of an emergency, Tenant shall have
such additional time as is reasonably necessary to effect such cure;
(c) Tenant’s failure to take occupancy of or occupy continuously the Premises;
(d) an Event of Bankruptcy; (e) Tenant’s dissolution or liquidation; (f) any
Environmental Default; or (g) any sublease, assignment or mortgage not permitted
by Article VII

 

Final Construction Drawings: the Construction Drawings as approved (or deemed
approved pursuant to Exhibit B) by Tenant and Landlord.

 

Fitness Facility:  an un-staffed fitness facility within the Building.

 

Hazardous Materials:  (a) asbestos and any asbestos containing material and any
substance that is then defined or listed in, or otherwise classified pursuant
to, any Environmental Law or any other applicable Law as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “infectious waste,” “toxic
substance,” “toxic pollutant” or any other formulation intended to define, list,
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity, or
Toxicity Characteristic Leaching Procedure (TCLP) toxicity, (b) any petroleum
and drilling fluids, produced waters, and other wastes associated with the
exploration, development or production of crude oil, natural gas, or geothermal
resources, (c) toxic mold, mildew or any substance that reasonably can be
expected to give rise to toxic mold or mildew, or (d) any petroleum product,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive material
(including any source, special nuclear, or by-product material), medical waste,
chlorofluorocarbon, lead or lead-based product, and any other substance whose
presence could be detrimental to the Building or the Land or hazardous to health
or the environment.

 

30

--------------------------------------------------------------------------------


 

including:  including, but not limited to; including, without limitation; and
words of similar import.

 

Insolvency Laws:  the insolvency Laws of any state.

 

IRC:  Internal Revenue Code of 1986, as amended.

 

Land:  the site upon which the Building is constructed.

 

Landlord Insured Parties:  Landlord’s advisors, the managing agent of the
Building and the holder of any Mortgage, in each case of whom Landlord shall
have given notice to Tenant, and any other party that Landlord may reasonably
designate in writing from time to time.

 

Landlord’s Representatives:  Landlord’s affiliates, shareholders, partners,
directors, officers, employees, agents and representatives.

 

Laws:  all present and future laws, ordinances (including zoning ordinances and
land use requirements), regulations, orders and recommendations (including those
made by any public or private agency having authority over insurance rates).

 

Lease Year:  a period of twelve (12) consecutive months commencing on the Lease
Commencement Date, and each successive twelve (12) month period thereafter;
provided, however, that if the Lease Commencement Date is not the first day of a
month, then the second Lease Year shall commence on the first day of the month
in which the first anniversary of the Lease Commencement Date occurs.

 

Mortgages:  all mortgages, deeds of trust, ground leases or other security
instruments which may now or hereafter encumber any portion of the Building or
the Land.

 

Operating Charges: all expenses, charges and fees incurred by or on behalf of
Landlord in connection with the management, operation, ownership, maintenance,
servicing, insuring and repair, including the following:  (1) electricity, gas,
water, HVAC (including chilled condenser water), sewer and other utility and
service costs, charges and fees (including any tap fees and connection and
switching fees) of every type and nature; (2) premiums, deductibles (to the
extent reasonable and customary) and other charges for insurance; (3) management
fees of not more than three percent (3%) of the adjusted gross revenues of the
Building plus amounts that would have been received had there been no rental
abatements or other concessions) and personnel costs of the Building (including
all fringe benefits, workers’ compensation insurance premiums and payroll
taxes); (4) costs of service, equipment rental, access control, landscaping and
maintenance contracts; (5) maintenance and repair expenses and supplies;
(6) depreciation/amortization for capital expenditures made by Landlord to
reduce operating expenses or to comply with Laws imposed after the date hereof,
which shall be charged in annual installments equal to the greater of the
savings realized or amortized based upon the useful life of the items for which
such costs are incurred, each calendar year such costs are charged to Operating
Charges, together with interest, each calendar year such costs are charged to
Operating Charges, on the unamortized balance at an interest rate of one percent
(1%) in excess of the Prime Rate in effect on January 1 of each calendar year;
(7) charges for janitorial and cleaning services and supplies; (8) any business,
professional or occupational license tax payable by Landlord with respect to the
Building and any association fees; (9) intentionally omitted; (10) sales, use
and personal property taxes payable in connection with tangible personal
property and services purchased for and used in connection with the Building;
(11) reasonable third party accounting fees relating to the determination of
Operating Charges (and tenants’ proportionate shares thereof) and the
preparation of statements required by tenant leases; (12) expenses incurred in
connection with concierge services provided to the Building (if any); (13) the
fair market rental value of any management office (of reasonable and customary
size, but in any event not to exceed 3,000 rentable square feet) and fitness
facilities in the Building; (14) special assessments, fees, penalties and other
charges and costs for transit, transit encouragement traffic reduction programs,
or any similar purpose; (15) all costs of operating, maintaining and repairing
equipment in any portion of any fitness facility, (to the extent not offset by
separate membership or usage fees imposed by Landlord) roof deck, function room
or other amenity of the Building; (16) payments required in connection with a
reciprocal easement or similar agreement to which the Landlord is bound; and
(17) any other expense incurred by Landlord in arm’s-length transactions in
connection with maintaining, repairing or operating the Building. 
Notwithstanding any provision contained in this Lease to the contrary, Operating
Charges shall not include: (i) Real Estate Taxes; (ii) principal or interest
payments on any Mortgage; (iii) the costs of special services and utilities
separately charged to particular tenants of the Building; (iv) ground lease
payments; (v) advertising and promotional expenses directly relating to leasing;
(vi) costs for which Landlord is reimbursed by insurance proceeds or from
tenants of the Building (other than such tenants’ regular contributions to
Operating Charges); (vii) costs directly and solely related to the maintenance
and operation of the entity that constitutes the Landlord, such as accounting
fees incurred solely for the purpose of reporting Landlord’s financial
condition; (viii) costs of repairs, replacements or other work occasioned by
fire, windstorm or other casualty, or the exercise by governmental authorities
of the right of eminent domain (except a commercially reasonable deductible);
(ix) leasing commissions, attorney’s fees, costs, disbursements and other
expenses incurred by Landlord or its agents in connection with negotiations for
leases with tenants, other occupants or prospective tenants or other occupants
of the Building, and similar costs incurred in connection with disputes with
and/or enforcement of any leases

 

31

--------------------------------------------------------------------------------


 

with tenants, other occupants, or prospective tenants or other occupants of the
Building; (x) tenant allowances, tenant concessions, and other costs and
expenses (including permit, license and inspection fees) incurred in connection
with completing, fixturing, furnishing, renovating or otherwise improving,
decorating or redecorating leased premises for tenants or other occupants, or
vacant, leasable space in the Building, including space planning/interior
architecture fees and/or engineering for same; (xi) costs or expenses (including
fines, penalties and legal fees) incurred due to the violation (as compared to
compliance costs) by Landlord, its agents, any tenant (other than Tenant) or
other occupant of the Building of any terms and conditions of this Lease or of
the leases of other tenants in the Building, and/or of any valid applicable Laws
that would not have been incurred but for such violation by Landlord, its agent,
tenant, or other occupant, it being intended that each party shall be
responsible for the costs resulting from its violation of such leases and Law;
(provided that reasonable attorneys fees to enforce rules and regulations for
the Building shall be included in Operating Charges); (xii) penalties for any
late payment by Landlord, including taxes and equipment leases;
(xiii) compensation paid to clerks, attendants or other persons in commercial
concessions (such as a snack bar, restaurant or newsstand, but not including
Building amenities such as a fitness center or the parking facilities);
(xiv) Landlord’s contributions to charitable organizations; (xv) costs of
correcting defects, including any allowances for same, in the original
construction of the Building; (xvi) costs in connection with services (including
electricity), items or other benefits of a material type which are not available
to Tenant without specific charge therefor, but which are provided to another
tenant or occupant of the Building, whether or not such other tenant or occupant
is specifically charged therefor by Landlord; (xvii) costs or expenses for
sculpture, paintings or other works of art, including costs incurred with
respect to the purchase, ownership, leasing, showing, promotion, securing,
repair and/or maintenance of same, other than normal building decorations
customary in buildings comparable to the Building; and (xviii) costs arising
from the presence of Hazardous Materials in, about or below the Land or the
Building (including any Hazardous Materials brought to, deposited on or disposed
of at the Building by Landlord or Landlord’s Agents, but excluding those
Hazardous Materials utilized in connection with the operation, maintenance and
repair of the Building in the ordinary course and those brought, deposited or
disposed of by Tenant or Tenant’s Agents with respect to its use or occupancy of
space in the Building).

 

Operating Charges Base Amount:  the Operating Charges incurred during the
Operating Charges Base Year.

 

Parking Facility:  the parking facility at the Building.

 

Permitted Recipient:  the officers, partners and senior level employees of
Tenant who are involved in lease administration, Tenant’s certified public
accountants who have responsibilities related to Operating Charges, Tenant’s
attorney if involved in the dispute, any employees of Tenant’s auditor involved
with the review, or any person or entity to whom disclosure is required by
applicable judicial or governmental authority.

 

Prime Rate:  the prime rate published in the Money Rates section of the Wall
Street Journal.

 

Proposed Sublease Commencement Date:  the anticipated commencement date of the
proposed assignment, subletting or other transaction.

 

Proposed Sublet Space:  the area proposed to be assigned, sublet or otherwise
encumbered.

 

Real Estate Taxes Base Amount:  the Real Estate Taxes incurred during the Real
Estate Taxes Base Year.

 

Real Estate Taxes:  (1) all real estate taxes, vault and/or public space
rentals, business district or arena taxes, special user fees, rates and
assessments (including general and special assessments, if any), ordinary and
extraordinary, foreseen and unforeseen, which are imposed upon Landlord or
assessed against the Building or the Land, or Landlord’s personal property used
in connection therewith; (2) any other present or future taxes or charges that
are imposed upon Landlord or assessed against the Building which are in the
nature of or in substitution for real estate taxes, including any tax levied on
or measured by the gross rents payable by tenants of the Building, any public
safety fee or similar charge, any transit, sales, rental, use, receipts or
occupancy tax or fee, and any assessment imposed in connection with business
improvement or similar districts; and (3) reasonable expenses (including
reasonable attorneys’ and consultants’ fees and court costs) incurred in
reviewing, protesting or seeking a reduction or abatement of, or defending or
otherwise participating in any challenge to, real estate taxes, whether or not
such protest or reduction is ultimately successful (provided, however, that such
review, protest, or reduction attempt is undertaken in good faith by Landlord
with the reasonable expectation to reduce Real Estate Taxes for the Building). 
Real Estate Taxes shall not include any inheritance, estate, gift, franchise,
corporation, net income or net profits tax assessed against Landlord from the
operation of the Building, or any interest charges or penalties incurred as a
result of Landlord’s failure to timely pay Real Estate Taxes (provided that if
the taxing authority permits a taxpayer to elect to pay in installments, then,
for purposes of determining the amount of Real Estate Taxes, if Landlord so
elects to pay in installments, all interest charges shall be deemed Real Estate
Taxes).

 

32

--------------------------------------------------------------------------------


 

Reconciliation Statement: a reasonably detailed written statement showing
(1) Tenant’s Proportionate Share of the amount by which Operating Charges or
Real Estate Taxes, as applicable, incurred during the preceding calendar year
exceeded, respectively, the Operating Charges Base Amount or the Real Estate
Taxes Base Amount and (2) the aggregate amount of Tenant’s estimated payments
made on account of Operating Charges and Real Estate Taxes during such year.

 

Retail Area Charges: those expenses, if any, that are solely attributable to and
payable by tenants of the Retail Area (for example, expenses relating to
janitorial, bussing and cleaning services; storage and removal of trash;
maintenance and replacement of tables, chairs, trash receptacles and other
furnishings or facilities; and electricity, gas, water, sewer and other utility
service furnished solely to such space, to the extent applicable).

 

Structural and System Alterations:  any Alteration that will or may necessitate
any changes, replacements or additions to the load-bearing or exterior walls,
non-drop ceilings, partitions (load-bearing or non-demising), columns or floor,
or to the fire protection, water, sewer, electrical, mechanical, plumbing, HVAC
or other base building systems, of the Premises or the Building; provided,
however, that Landlord shall be solely responsible for the repair of any
structural and/or latent defects in the base Building, including, but not
limited to, the roof, over the Lease Term and any Renewal Term.

 

Tenant Items:  all non-Building standard supplemental heating, ventilation and
air conditioning equipment and systems serving exclusively the Premises,
facilities and finishes, any special fire protection equipment, any
telecommunications, security, data, computer and similar equipment, cabling and
wiring, kitchen/galley equipment and fixtures, all other furniture, furnishings,
equipment and systems of Tenant and all Alterations.

 

Tenant’s Sublease Request Notice:  a notice to Landlord containing: the identity
of a proposed assignee, subtenant or other party and its business; the terms of
the proposed assignment, subletting or other transaction (including a copy of
the proposed document for same); the Proposed Sublease Commencement Date; the
Proposed Sublet Space; financial statements for the prior two (2) years
certified by an authorized officer of Tenant or a certified public accounting
firm, or other evidence of financial responsibility of such proposed assignee,
subtenant to other party; and a certification executed by Tenant and such party
stating whether or not any premium or other consideration is being paid for the
assignment, sublease or other transaction.

 

Tenant’s Work: As defined in Exhibit B.

 

Trustee:  a trustee-in-bankruptcy of Tenant under a Case.

 

33

--------------------------------------------------------------------------------

 

EXHIBIT A

 

PLAN SHOWING PREMISES

 

[g25753ka09i001.jpg]

 

[g25753ka09i002.jpg]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WORK AGREEMENT

 

This Exhibit is attached to and made a part of that certain Lease Agreement
dated as of October           , 2011 (the “Lease”), by and between WELLS REIT —
BRIDGEWATER NJ, LLC, a Delaware limited liability company (“Landlord”), and
SYNCHRONOSS TECHNOLOGIES, INC., a Delaware corporation (“Tenant”). Terms used
but not defined in this Exhibit shall have the meaning ascribed to them in the
Lease.

 

2.             Tenant’s Authorized Representative.  Tenant designates
                                      
                                                   (“Tenant’s Authorized
Representative”) as the person authorized to approve all budgets, plans,
drawings and change orders pursuant to this Exhibit.  Landlord shall not be
obligated to respond to or act upon any such item until such item has been
approved in writing by Tenant’s Authorized Representative.

 

3.             Landlord’s Work.  Landlord, through its independent designated
contractor, shall install in the Premises those initial improvements specified
in the Approved Space Plan and Final Construction Drawings (collectively with
any subsequent modifications or additions, “Landlord’s Work”).  Landlord shall
not be obligated to provide any improvements, and the Premises shall be
delivered containing no property of any kind, other than Landlord’s Work. 
Tenant shall pay all costs and expenses (including a construction management fee
in the amount of three percent (3%) of the total cost of the initial buildout),
and all fees and charges for utilities during the initial buildout) incurred in
connection with the Leasehold Improvements to the extent such costs and expenses
exceed an allowance (the “Initial Allowance”) equal to the product of
(a) thirty-six and 00/100 dollars ($36.00), multiplied by (b) the number of
square feet of rentable area in the Premises.  Tenant shall not receive any
credit, cash or otherwise, for any unused portion of the Allowance. 
Notwithstanding the foregoing, in the event that the cost of the completion of
the Landlord’s Work of the Premises exceeds the Initial Allowance, Landlord, at
Tenant’s written request, shall contribute an additional allowance (the
“Additional Allowance”) equal to the product of (a) ten and 00/100 dollars
($10.00), multiplied by (b) the number of square feet of rentable area in the
Premises.   The full amount of the Additional Allowance will be amortized over
the Lease  Term, at an interest rate of nine percent (9%) per annum, and shall
be payable, as Additional Rent, along with Tenant’s monthly installments of Base
Rent, in accordance with the provisions of Article IV.  The Initial Allowance
and Additional Allowance are collectively referred to as the “Allowance.” 
Tenant shall pay fifty percent (50%) of Landlord’s reasonable estimate of those
costs and expenses (if any) which exceed the Allowance on or before the later to
occur of (i) the earlier to occur of (A) the date the preliminary space plan is
prepared and delivered to Tenant, or (B) the date of Tenant’s execution of the
Lease, or (ii) the tenth (10th) day after the date Landlord gives Tenant notice
of Landlord’s estimate of such expenses.  Tenant shall pay twenty-five percent
(25%)/the remainder of of such estimate within ten (10) days after Tenant’s
receipt of a notice stating that Landlord’s Work are fifty percent (50%)
complete, as reasonably determined by Landlord.  Tenant shall pay for all such
costs and expenses (minus any estimated payments made as aforesaid) when
Landlord’s Work are substantially complete and Tenant receives a bill therefor. 
Tenant shall pay such bill, if any, no later than the earlier of the Lease
Commencement Date or ten (10) days after Tenant’s receipt thereof.  All amounts
payable pursuant to this Exhibit by Tenant shall be considered additional rent
and are subject to the provisions of the Lease.

 

4.             Schedule.

 

(a)           Tenant shall be solely responsible for the timely completion of
all plans and drawings and for their compliance with all Laws.  All of Tenant’s
plans shall be prepared by Cerminara Architect AIA, who is hereby approved by
Landlord, shall be in a form sufficient to secure the approval of government
authorities with jurisdiction over the approval thereof, and shall be otherwise
satisfactory to Landlord.

 

(b)           Tenant shall submit to Landlord a final space plan and all
specifications, details, finishes (including paint and carpet selections),
elevations and sections, all as approved by Tenant and Landlord (“Tenant’s Space
Plan”), on or before the date of execution of this Lease.  Tenant’s Space Plan
shall indicate partition layout, door location, special equipment types, floor
load requirements, telephone and electrical outlet locations, and the seating
capacity of all conference rooms.

 

(c)           Tenant shall submit to Landlord final architectural, mechanical
and engineering working drawings approved by Tenant and Landlord on or before
October 31, 2011.  Such architectural working drawings shall include: master
legend, construction plan, reflected ceiling plan, telephone and electrical
outlet layout, finish plan and all architectural details, elevations and
specifications necessary to construct the Premises.  Promptly after submission
of the final architectural drawings, Landlord shall prepare an estimation of the
cost of providing the Leasehold Improvements.

 

(d)           The deadlines specified in this Paragraph shall apply whether
plans and drawings are prepared by Landlord’s architect or engineer or an
architect or engineer selected by Tenant.  All

 

B-1

--------------------------------------------------------------------------------


 

deadlines must be met in order to allow Landlord sufficient time to review plans
and drawings, discuss with Tenant any changes thereto which Landlord believes to
be necessary or desirable, and complete substantially the Premises within the
time frame provided in Article III of the Lease.  The parties intend for each
such deadline to be the applicable deadline, even if any such deadline is before
the date the Lease is executed.

 

5.             Approval.  All plans and drawings (and changes thereto) shall be
subject to mutual written approval of both Landlord and Tenant.  Such approval
shall not constitute either (a) approval of any delay caused by Tenant or a
waiver of any right or remedy that may arise as a result of such delay, or
(b) Landlord’s representation that such approved plans, drawings or changes
comply with all Laws. Any deficiency in design or construction, although same
had prior approval of Landlord, shall be solely the responsibility of Tenant.

 

6.             Change Orders.  If Tenant requests any change or addition to the
work or materials to be provided by Landlord pursuant to this Exhibit after
Tenant’s approval of the Approved Space Plan or the Final Construction Drawings,
then Landlord shall perform such change or addition.  All additional expenses
attributable to any change order requested by Tenant and reasonably approved by
Landlord shall be payable by Tenant prior to the performance of the work
contemplated by such change order.  If Landlord submits an estimate of the
additional expenses attributable to a change order, and the Allowance is
insufficient to pay such additional expense, then Tenant shall pay such
estimated additional expenses prior to the performance of the work contemplated
by such change order.  If the actual additional expenses attributable to such
change order exceed such estimated additional expenses, then Tenant shall pay
the amount of such excess no later than the earlier of the Lease Commencement
Date or ten (10) days after Tenant’s receipt of a bill therefor.  If such
estimated additional expenses exceed the actual additional expenses attributable
to such change order, then the amount of such excess shall be credited against
the first installment(s) of rent.

 

7.             Substantial Completion.

 

(a)           Except as provided in Paragraph 6(b), the Premises shall be deemed
to be ready for occupancy when all work and materials to be provided by Landlord
pursuant to this Exhibit, have been substantially completed (except for items of
work and adjustment of equipment and fixtures that can be completed after the
Premises are occupied without causing substantial interference with Tenant’s use
of the Premises (i.e., the “punch list” items)), as reasonably determined by
Tenant’s architect in its professional judgment, as confirmed by Landlord.

 

(b)           If Landlord shall be delayed in completing the work and materials
to be provided pursuant to this Exhibit as a result of (1) Tenant’s failure to
comply with any of the approval requirements and deadlines specified in this
Exhibit or with any of the other requirements of this Exhibit or the Lease,
(2) Tenant’s request for modifications to the Approved Space Plans or the Final
Construction Drawings, (3) Tenant’s failure to pay when due any amount required
pursuant to this Exhibit, (4) Tenant’s request for long lead time materials,
finishes or installations, or (5) the performance or timing of any work, or the
entry into the Premises, by Tenant or any person or firm employed or retained by
Tenant, then for purposes of determining the Lease Commencement Date, the work
and materials to be provided pursuant to this Exhibit shall be deemed to have
been substantially complete on the date that the parties mutually agree that
such work and materials would have been substantially complete if such
delay(s) had not occurred.  Notwithstanding the foregoing, the Rent Commencement
Date shall remain May 1, 2012, and Tenant’s sole remedies for any non-Tenant
delays shall be as limited in Section 3.3 of the Lease.

 

8.             Possession.  Tenant’s taking of possession of the Premises to
conduct its business therefrom shall constitute Tenant’s acknowledgment that the
Premises are in good condition and that all work and materials are satisfactory,
except as to any defect or incomplete work that is described in a written notice
given by Tenant to Landlord promptly following the walkthrough inspection. 
Tenant and its agents shall have no right to make any alteration in the Premises
until Tenant submits such written notice.  Landlord will correct and complete
those defects and incomplete items described in such notice which Landlord
reasonably confirms are in fact defects or incomplete items.  Tenant shall
accompany Landlord to prepare the punch list on or before the date Tenant takes
possession of the Premises.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RULES AND REGULATIONS

 

This Exhibit is attached to and made a part of that certain Lease Agreement
dated as of October         , 2011 (the “Lease”), by and between WELLS REIT —
BRIDGEWATER NJ, LLC, a Delaware limited liability company (“Landlord”), and
SYNCHRONOSS TECHNOLOGIES, INC., a Delaware corporation (“Tenant”).

 

The following rules and regulations have been formulated for the safety and
well-being of all tenants of the Building.  Strict adherence to these rules and
regulations is necessary to guarantee that every tenant will enjoy a safe and
undisturbed occupancy of its premises.  Any violation of these rules and
regulations by Tenant shall constitute a default by Tenant under the Lease.

 

A.                                   ALL TENANTS.

 

The following rules shall be applicable to all tenants of the Building:

 

1.             Tenant shall not obstruct or encumber or use for any purpose
other than ingress and egress to and from the Premises any sidewalk, entrance,
passage, court, elevator, vestibule, stairway, corridor, hall or other part of
the Building not exclusively occupied by Tenant.  No bottles, parcels or other
articles shall be placed, kept or displayed on window ledges, in windows or in
corridors, stairways or other public parts of the Building.  Tenant shall not
place any showcase, mat or other article outside the Premises.  Nothing may be
placed on or about balcony areas, if any, of the Building without Landlord’s
prior written approval.  Tenant shall keep all portions of the Premises which
are visible from the Building’s central atrium (if any) in a tasteful, neat and
orderly condition characteristic of first-class professional offices, so as not
to be offensive to other tenants of the Building.  No desks, bookcases, file
cabinets and other furniture shall be placed against the glass surrounding the
Building’s central atrium (if any).

 

2.             Landlord shall have the right to control and operate the public
portions of the Building and the facilities furnished for common use of the
tenants, in such manner as Landlord deems best for the benefit of the tenants
generally.  Tenant shall not permit the visit to the Premises of persons in such
numbers or under such conditions as to interfere with the use and enjoyment of
the entrances, corridors, elevators and other public portions or facilities of
the Building by other tenants.  Tenant shall coordinate in advance with
Landlord’s property management department all deliveries to the Building so that
arrangements can be made to minimize such interference.  Tenant shall not permit
its employees and invitees to congregate in the elevator lobbies or corridors of
the Building.  Canvassing, soliciting and peddling in the Building are
prohibited, and Tenant shall cooperate to prevent the same.  Public corridor
doors, when not in use, shall be kept closed.  Nothing, including mats and
trash, shall be placed, swept or thrown into the corridors, halls, elevator
shafts, stairways or other public or Common Areas.

 

3.             Tenant shall not attach, hang or use in connection with any
window or door of the Premises any drape, blind, shade or screen, without
Landlord’s prior written consent.  All awnings, drapes projections, curtains,
blinds, shades, screens and other fixtures shall be of a quality, type, design
and color, and shall be attached in a manner, approved in writing by Landlord. 
Any Tenant-supplied window treatments shall be installed behind Landlord’s
standard window treatments so that Landlord’s standard window treatments will be
what is visible to persons outside the Building.  Drapes (whether installed by
Landlord or Tenant) which are visible from the exterior of the Building shall be
cleaned by Tenant at least once a year, without notice from Landlord, at
Tenant’s own expense.

 

4.             Tenant shall not use the water fountains, water and wash closets,
and plumbing and other fixtures for any purpose other than those for which they
were constructed, and Tenant shall not place any debris, rubbish, rag or other
substance therein (including coffee grounds).  All damages from misuse of
fixtures shall be borne by the tenant causing same.

 

5.             Tenant shall not construct, maintain, use or operate within the
Premises any electrical device, wiring or apparatus in connection with a
loudspeaker system (other than an ordinary telephone and paging system) or other
sound system, in connection with any excessively bright, changing, flashing,
flickering or moving light or lighting device, or in connection with any similar
device or system, without Landlord’s prior written consent.  Tenant shall not
construct, maintain, use or operate any such device or system outside of its
Premises or within such Premises so that the same can be heard or seen from
outside the Premises.  No flashing, neon or search lights shall be used which
can be seen outside the Premises.  Only warm white lamps may be used in any
fixture that may be visible from outside the Building or Premises.  Tenant shall
not maintain, use or operate within the Premises any space heater.

 

6.             Tenant shall not bring any bicycle, vehicle, animal, bird or pet
of any kind into the Building, except seeing-eye or hearing-ear dogs for
handicapped persons visiting the Premises.  Except while loading and unloading
vehicles, there shall be no parking of vehicles or other obstructions placed in
the loading dock area.

 

C-1

--------------------------------------------------------------------------------


 

7.             Except as specifically provided to the contrary in the Lease,
Tenant shall not cook or permit any cooking on the Premises, except for
microwave cooking and use of coffee machines by Tenant’s employees for their own
consumption.  Tenant shall not cause or permit any unusual or objectionable odor
to be produced upon or emanate from the Premises.

 

8.             Tenant shall not make any unseemly or disturbing noise or disturb
or interfere with occupants of the Building, whether by the use of any musical
instrument, radio, talking machine or in any other way.

 

9.             Tenant shall not place on any floor a load exceeding the floor
load per square foot which such floor was designed to carry.  Landlord shall
have the right to prescribe the weight, position and manner of installation of
safes and other heavy equipment and fixtures.  Landlord shall have the right to
repair at Tenant’s expense any damage to the Premises or the Building caused by
Tenant’s moving property into or out of the Premises or due to the same being in
or upon the Premises or to require Tenant to do the same.  Tenant shall not
receive into the Building or carry in the elevators any safes, freight,
furniture, equipment or bulky item except as approved by Landlord, and any such
furniture, equipment and bulky item shall be delivered only through the
designated delivery entrance of the Building and the designated freight elevator
at designated times.  Tenant shall remove promptly from any sidewalk adjacent to
the Building any furniture, furnishing, equipment or other material there
delivered or deposited for Tenant.  Landlord reserves the right to inspect all
freight to be brought into the Building, except for government classified and
confidential client materials, and to exclude from the Building all freight
which violates any of these rules or the Lease.

 

10.           Tenant shall not place additional locks or bolts of any kind on
any of the doors or windows, and shall not make any change in any existing lock
or locking mechanism therein, without Landlord’s prior written approval.  At all
times Tenant shall provide Landlord with a “master” key for all locks on all
doors and windows.  Tenant shall keep doors leading to a corridor or main hall
closed at all times except as such doors may be used for ingress or egress and
shall lock such doors during all times the Premises are unattended.  Tenant
shall, upon the termination of its tenancy:  (a) restore to Landlord all keys
and security cards to stores, offices, storage rooms, toilet rooms, the Building
and the Premises which were either furnished to, or otherwise procured by,
Tenant, and in the event of the loss of any keys so furnished, Tenant shall pay
the replacement cost thereof; and (b) inform Landlord of the combination of any
lock, safe and vault in the Premises.  At Landlord’s request, Landlord’s then
customary charge per key shall be paid for all keys in excess of two (2) of each
type.  Tenant’s key system shall be consistent with that for the rest of the
Building.

 

11.           Except as shown in the Final Construction Drawings, Tenant shall
not install or operate in the Premises any electrically operated equipment or
machinery (other than standard servers, desk-top office equipment, including
desk-top computers and copiers, typewriters, facsimile machines, printers or
other similar equipment used in connection with standard office operations)
without obtaining the prior written consent of Landlord.  Landlord may condition
such consent upon Tenant’s payment of additional rent in compensation for the
excess consumption of electricity or other utilities and for the cost of any
additional wiring or apparatus that may be occasioned by the operation of such
equipment or machinery.  Landlord shall have the right at any time and from time
to time to designate the electric service providers for the Building.  Tenant
shall cooperate with Landlord and such service providers and shall allow, as
reasonably necessary, access to the Building’s electric lines, feeders, risers,
wiring and any other Building machinery.  Tenant shall not install any equipment
of any type or nature that will or may necessitate any changes, replacements or
additions to, or changes in the use of, the water system, heating system,
plumbing system, air-conditioning system or electrical system of the Premises or
the Building, without obtaining Landlord’s prior written consent, which consent
may be granted or withheld in Landlord’s sole and absolute discretion.  If any
machine or equipment of Tenant causes noise or vibration that may be transmitted
to such a degree as to be objectionable to Landlord or any tenant in the
Building, then Landlord shall have the right to install at Tenant’s expense
vibration eliminators or other devices sufficient to reduce such noise and
vibration to a level satisfactory to Landlord or to require Tenant to do the
same.

 

12.           All telephone and telecommunications services desired by Tenant
shall be ordered by and utilized at the sole expense of Tenant.  Unless Landlord
otherwise requests or consents in writing, all of Tenant’s telecommunications
equipment shall be and remain solely in the Premises and the telephone
closet(s) designated by Landlord.  Landlord shall have no responsibility for the
maintenance of Tenant’s telecommunications equipment (including wiring) nor for
any wiring or other infrastructure to which Tenant’s telecommunications
equipment may be connected.  Landlord shall have the right, upon reasonable
prior notice to Tenant (except in the event of an emergency), to interrupt
telecommunications facilities as necessary in connection with any repairs or
with installation of other telecommunications equipment.  Subject to the
provisions of the Lease, Tenant shall not utilize any wireless communications
equipment (other than usual and customary cellular telephones), including
antennae and satellite receiver dishes, at the Premises or the Building, without
Landlord’s prior written consent, which may be granted or withheld in Landlord’s
sole and absolute discretion.

 

C-2

--------------------------------------------------------------------------------


 

13.           No telephone, telecommunications or other similar provider whose
equipment is not then servicing the Building shall be permitted to install its
lines or other equipment within or about the Building without first securing the
prior written approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed.  Landlord’s approval shall not be deemed any
kind of warranty or representation by Landlord, including any warranty or
representation as to the suitability, competence, or financial strength of the
provider.  Without limitation of the foregoing standards, as specific conditions
of any consent:  (i) Landlord shall incur no expense whatsoever with respect to
any aspect of the provider’s provision of its services (including the costs of
installation, materials and services); (ii) prior to commencement of any work in
or about the Building by the provider, the provider shall supply Landlord with
such written indemnities, insurance, financial statements, and such other items
as Landlord reasonably determines and Landlord shall have reasonably determined
that there is sufficient space in the Building for the placement of the
necessary equipment and materials; (iii) the provider agrees to abide by such
rules and regulations, building and other codes, job site rules and such other
requirements as are reasonably determined by Landlord to be necessary; (iv) the
provider shall agree to use existing building conduits and pipes or use building
contractors (or other contractors approved by Landlord); (v) the provider shall
pay Landlord such compensation as is reasonably determined by Landlord to
compensate it for space used in the building for the storage and maintenance of
the provider’s equipment, the fair market value of a provider’s access to the
Building, and the costs which may reasonably be expected to be incurred by
Landlord; (vi) the provider shall agree to deliver to Landlord detailed “as
built” plans immediately after the installation of the provider’s equipment is
complete; and (vii) all of the foregoing matters shall be documented in a
written agreement between Landlord and the provider on Landlord’s standard form
and otherwise reasonably satisfactory to Landlord.

 

14.           Landlord reserves the right to exclude from the Building at all
times any person who does not properly identify himself to the Building
management or attendant on duty.  Landlord shall have the right to exclude any
undesirable or disorderly persons from the Building at any time.  Landlord may
require all persons admitted to or leaving the Building to show satisfactory
identification and to sign a register.  Tenant shall be responsible for all
persons for whom it authorizes entry into the Building and shall be liable to
Landlord for all acts of such persons.  Landlord has the right to evacuate the
Building in the event of emergency or catastrophe or for the purpose of holding
a reasonable number of fire drills.

 

15.           Tenant shall not permit or encourage any loitering in or about the
Premises and shall not use or permit the use of the Premises for lodging,
dwelling or sleeping.

 

16.           Tenant, before closing and leaving the Premises at the end of each
business day, shall see that all lights and equipment are turned off, including
coffee machines.

 

17.           Tenant shall not request Landlord’s employees to perform any work
or do anything outside of such employees’ regular duties without Landlord’s
prior written consent.  Tenant’s special requirements will be attended to only
upon application to Landlord, and any such special requirements shall be billed
to Tenant in accordance with the schedule of charges maintained by Landlord from
time to time or as is agreed upon in writing in advance by Landlord and Tenant. 
Tenant shall not employ any of Landlord’s employees for any purpose whatsoever
without Landlord’s prior written consent.  Tenant shall notify Landlord or the
Building manager of any person employed by it to do janitorial work within the
Premises, except for full-time employees of Tenant, prior to such person’s
commencing work, and such person shall, while in the Building and outside of the
Premises, comply with all instructions issued by Landlord or its
representatives.

 

18.           There shall not be used in any space, or in the public halls of
the Building, either by any tenant or by jobbers or others in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards.  Tenant shall be responsible for any loss or damage resulting
from any deliveries made by or for Tenant.

 

19.           Tenant shall not install or permit the installation of any wiring
for any purpose on the exterior of the Premises.  Landlord will direct
electricians as to where and how telephone and telegraph wires are to be
introduced.  No boring or cutting for wires or stringing of wires will be
allowed without written consent of Landlord.  The location of telephones, call
boxes and other office equipment affixed to the Premises shall be subject to the
approval of Landlord.  All such work shall be effected pursuant to permits
issued by all applicable governmental authorities having jurisdiction.  Tenant
shall not do anything, or permit anything to be done, in or about the Building,
or bring or keep anything therein, that will in any way increase the possibility
of fire or other casualty or obstruct or interfere with the rights of, or
otherwise injure or annoy, other tenants, or do anything in conflict with the
valid pertinent laws, rules, or regulations of any governmental authority.

 

20.           Tenant acknowledges that it is Landlord’s intention that the
Building be operated in a manner which is consistent with the highest standards
of cleanliness, decency and morals in the community which it serves.  Toward
that end, Tenant shall not sell, distribute, display or offer for sale any

 

C-3

--------------------------------------------------------------------------------


 

item which, in Landlord’s judgment, is inconsistent with the quality of
operation of the Building or may tend to impose or detract from the moral
character or image of the Building.  Tenant shall not use the Premises for any
immoral or illegal purpose.  Tenant shall cooperate with Building employees in
keeping the Premises neat and clean.

 

21.           Unless otherwise expressly provided in the Lease, Tenant shall not
use, occupy or permit any portion of the Premises to be used or occupied for the
storage, manufacture, or sale of liquor.

 

22.           Tenant shall purchase or contract for waxing, rug shampooing,
venetian blind washing, interior glass washing, furniture polishing, janitorial
work, removal of any garbage from any dining or eating facility or for towel
service in the Premises, only from contractors, companies or persons approved by
Landlord.

 

23.           Tenant shall not remove, alter or replace the ceiling light
diffusers, ceiling tiles or air diffusers in any portion of the Premises without
the prior written consent of Landlord

 

24.           Tenant shall not purchase water, ice, coffee, soft drinks, towels,
or other merchandise or services from any company or person whose repeated
violation of Building regulations has caused, in Landlord’s opinion, a hazard or
nuisance to the Building and/or its occupants and Landlord has provided Tenant
with a complete list of such companies.

 

25.           Tenant shall not use the Premises as headquarters for large scale
employment of workers for other locations.

 

26.           Tenant shall not in any manner deface any part of the Premises or
the Building.  Other than ordinary office decorations, no stringing of wires,
boring or cutting shall be permitted except with Landlord’s prior written
consent.  Any floor covering installed by Tenant shall have an under layer of
felt rubber, or similar sounddeadening substance, which shall not be affixed to
the floor by cement or any other non-soluble adhesive materials.

 

27.           Should Tenant’s use and occupancy of the Premises require the
installation of supplemental cooling, and should the Building contain a closed
loop, Tenant agrees that its supplemental cooling requirements will be serviced
by tapping into the Building’s closed loop.  Tenant shall be responsible for the
cost of connecting into the loop and agrees to pay to Landlord as additional
rent the monthly tap fee in accordance with Landlord’s then-current rate
schedule.  Should the Building not contain a closed loop, Tenant agrees to be
responsible for fees associated with placing equipment on the roof of the
Building.

 

28.           Tenant shall handle its newspapers, “office paper,” garbage, trash
and other waste products in the manner required by applicable law (as the same
may be amended from time to time) whether required of Landlord or otherwise and
shall conform with any recycling plan instituted by Landlord.  Landlord shall
have no obligation to accept any waste that is not prepared for collection in
accordance with any such requirements.  Landlord reserves the right to require
Tenant to arrange for waste collection, at Tenant’s sole cost and expense,
utilizing a contractor reasonably satisfactory to Landlord, and to require
Tenant to pay all costs, expenses, fines, penalties, or damages that may be
imposed on Landlord or Tenant by reason of Tenant’s failure to comply with any
such requirements.  If Tenant is unable to comply with Landlord’s standard
procedures regarding the internal collection, sorting, separation and recycling
of waste, then, upon reasonable advance notice to Landlord, Landlord shall use
reasonable efforts to arrange for alternative procedures for Tenant, provided
Tenant shall pay Landlord all additional costs incurred by Landlord with respect
thereto.

 

29.           Tenant shall not bring or keep, or permit to be brought or kept,
in the Building any weapon or flammable, combustible or explosive fluid,
chemical or substance, except as otherwise expressly permitted in the Lease.

 

30.           Tenant shall comply with all workplace smoking Laws.  There shall
be no smoking in bathrooms, elevator lobbies, elevators, terraces, loading
docks, plaza areas, and other Common Areas.

 

31.           All wiring and cabling installed by Tenant shall be marked and
coded, in a manner reasonably acceptable to Landlord, to identify such
facilities as belonging to Tenant and the point of commencement and termination
of such facilities.  All such cabling and wiring shall, at Landlord’s request,
be removed by Tenant upon the expiration or termination of the Lease if required
by the terms of the Lease or if applicable governmental agencies require removal
of such facilities upon the termination of their use or abandonment.

 

32.           Landlord may, upon request of Tenant, waive Tenant’s compliance
with any of the rules, provided that (a) no waiver shall be effective unless
signed by Landlord, (b) no waiver shall relieve Tenant from the obligation to
comply with such rule in the future unless otherwise agreed in writing by
Landlord, (c) no waiver granted to any tenant shall relieve any other tenant
from the obligation of

 

C-4

--------------------------------------------------------------------------------


 

complying with these rules and regulations, and (d) no waiver shall relieve
Tenant from any liability for any loss or damage resulting from Tenant’s failure
to comply with any rule.  Landlord reserves the right to rescind any of these
rules and make such other and further rules as in the judgment of Landlord shall
from time to time be needed for the safety, protection, care, and cleanliness of
the Building, the operation thereof, the preservation of good order therein, and
the protection and comfort of its tenants, their agents, employees, and
invitees, which rules when made and notice thereof given to a tenant shall be
binding upon it in like manner as if originally herein prescribed.  In the event
of any conflict or inconsistency between the terms and provisions of these
rules, as now or hereafter in effect, and the terms and provision of the Lease,
the terms and provision of the Lease shall prevail.

 

B.                                     RETAIL TENANTS ONLY.

 

The following rules shall be applicable to retail tenants only:

 

1.             Tenant shall replace promptly any cracked or broken glass in the
Premises (including all windows, display cases, countertops and doors) with
glass of like color, kind and quality.

 

2.             Tenant shall not operate its business in a manner which is
commonly known as a “discount house”, “wholesale house”, “cut-rate store”, or
“outlet store”.  The Premises shall not be used for conducting any barter,
trade, or exchange of goods, or sale through promotional give-away gimmicks, or
any business involving the sale of second-hand goods, insurance salvage stock or
fire sale stock, and shall not  be used for any auction or pawnshop business,
any fire sale, bankruptcy sale, going-out-of-business sale, moving sale, bulk
sale or any other business which, because of merchandising methods or otherwise,
would tend to lower the first-class character of the Building.

 

3.             Tenant shall not receive or ship articles of any kind outside the
designated loading area for the Premises or other than during the designated
loading times.

 

4.             Tenant shall keep any garbage, trash, rubbish or other refuse in
rat-proof containers within the interior of the Premises; deposit daily such
garbage, trash, rubbish and refuse in receptacles designated by Landlord; and
enclose and/or shield such receptacles in a manner approved by Landlord.

 

5.             Tenant shall not sell, display or offer for sale any roach clip,
water pipe, bong, coke spoon, cigarette papers, hypodermic syringe or other
paraphernalia which in Landlord’s opinion are commonly used in connection with
illegal drugs, or any pornographic, lewd, suggestive or “adult” newspaper, book,
magazine, film, picture or merchandise of any kind.

 

6.             Tenant shall not install burglar bars in or to the Premises
without Landlord’s prior approval and if requested to do so by Landlord, install
a locking system compatible with the locking system being used by Landlord at
the Building.

 

C-5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CERTIFICATE AFFIRMING THE LEASE COMMENCEMENT DATE

 

This Certificate is being provided pursuant to that certain Lease Agreement
dated as of                       , 201       (the “Lease”), by and between
WELLS REIT — BRIDGEWATER NJ, LLC, a Delaware limited liability company
(“Landlord”), and SYNCHRONOSS TECHNOLOGIES, INC., a Delaware corporation
(“Tenant”).  The parties to the Lease desire to confirm the following:

 

1.             The Lease Commencement Date is                           ,
201    .

 

2.             The initial Lease Term shall expire on
                              ,         .

 

Attached to this Certificate is evidence of payment of premiums for all
insurance required pursuant to the Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Certificate under
seal on                                       , 201      .

 

 

WITNESS/ATTEST:

LANDLORD:

 

 

 

 

 

 

 

 

WELLS REIT — BRIDGEWATER NJ, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

WITNESS/ATTEST:

TENANT:

 

 

 

 

 

 

SYNCHRONOSS TECHNOLOGIES, INC. a Delaware corporation

 

 

 

 

 

 

By:

 

[SEAL]

 

Name:

 

 

Title:

 

 

 

 

 

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

EXERCISE FACILITY CONSENT AND WAIVER OF LIABILITY

 

In order to use the fitness facilities and equipment located at
                             (the “Building”), I hereby certify, covenant, and
agree:

 

1.     I am in good physical condition and able to use the facilities and
equipment and to participate in any and all exercise and fitness activities
available or to be available.  I have a reasonable basis for this opinion due to
examination and/or consultation with my physician.  I fully recognize that I am
responsible for knowledge of my own state of health at all times.

 

2.     I will do all exercise and participate in all activities at my own pace
and at my own risk.  I will use good judgment while exercising, will not
overexert, and will follow any instructions concerning exercise procedures.  If
I have any questions regarding my workout, I will consult a trained
professional.

 

3.     I acknowledge that the fitness facility is unstaffed.  I understand and
acknowledge that neither the owner of the Building (“Owner”), nor the property
management company (“Manager”), nor any of their agents, advisors or employees,
represents that its employees, personnel or agents have expertise in diagnosing,
examining or treating medical conditions of any kind of in determining the
effect of any specific exercise on such medical condition.

 

4.     I understand that in participating in one or more exercises or fitness
activities at the facility, or in use of the equipment or the facility in any
way, there is a possibility of accidental or other physical injury or loss of my
personal property.  I agree to assume that risk of any such accident or injury
or loss of property.  I hereby release and discharge Owner and Manager, their
respective officers, agents, employees, personnel, partners, directors,
shareholders, affiliates and other representatives, and their successors and
assigns (collectively, the “Released Parties”), from any and all liability, harm
and damage, and waive any and all claims whatsoever, for any injury, accident or
loss in connection with my use of or entry into the facility.  In addition, I
hereby agree to defend, indemnify and hold harmless the Released Parties from
any and all costs, claims, liability, harm, damage or expenses resulting from my
use of or entry into the facility or the equipment.

 

5.     I acknowledge that I have received and read a copy of the current
Rules and Regulations governing the use of the fitness center (a copy of which
is attached hereto).  I agree that I will fully comply with all rules and
regulations as they are amended from time to time.

 

 

 

USER:

 

 

 

 

 

 

Employer Name:

 

Employee Name (Please Print):

 

 

 

 

 

 

Suite Number

 

Signature

 

 

 

 

 

 

Telephone

 

Date

 

 

 

 

 

 

Access Key Number:

 

 

 

E-1

--------------------------------------------------------------------------------

 

FITNESS FACILITY RULES AND REGULATIONS

 

The following Rules and Regulations are intended to make the Fitness Facility
(“Facility”) at                                                , as safe,
enjoyable and pleasant as possible for all users of the Facility (“Users”). 
These Rules are applicable to all Users and may be changed from time to time by
Landlord or Building Manager, in order to provide for the safe, orderly and
enjoyable use of the Facility’s facilities and equipment.

 

1.                                       Use.  Users shall use the Fitness
Facility and related equipment solely for weight and cardiovascular training on
the equipment provided.  Users shall not misuse or use the facilities and
related equipment in any manner which will damage the same.  Users shall not
install, nor tamper with or remove, any equipment in the Facility.  No person
may use the Facility unless they have signed a Waiver of Liability.  This
Facility is open to tenants only.  Guests are not authorized to use the Facility
and users shall not grant access to the Facility, nor permit the Facility to be
used, by any unauthorized persons.  Any User that provides an unauthorized
person with access to the Facility will be prohibited from using the Facility. 
Each User acknowledges that he or she shall exercise caution when using the
Facility, that the Facility is unstaffed, and that no security is provided by
Landlord.  Any suspicious activity should be reported to the Building Manager.

 

2.                                       Hours of Operation.  The Facility is
open twenty-four hours per day, seven days per week.  However, in order to
accommodate thorough cleaning of the facility, access to certain areas of the
Facility may be limited during cleaning hours, which are currently from 6 p.m.
to 9 p.m., Monday through Friday.  The Facility will not be open for use on
legal public holidays.  The Facility may be closed, and its hours of operation
modified from time-to-time, at Landlord’s sole discretion.  Tenants will be
notified at least 24 hours in advance of any closing, unless such closing is due
to emergency.

 

3.                                       Clothing.  The minimum attire at the
facility shall be gym shorts, tee shirts, socks and tennis shoes.  Any
conventional exercise attire is permissible, including leotards and tights,
warm-up suits, etc.  Sneakers, tennis shoes, or similar footwear must be worn at
all times.  Users of the Facility must wear clean and appropriate attire when in
transit to and from the Facility, which may include, but not be limited to,
warm-up suits and sweatsuits.

 

4.                                       Conduct.  Any conduct which
unreasonably interferes with the use or enjoyment of Facility or the equipment
by others, or disrupts or interferes with the normal, safe, orderly and
efficient operation of the Facility or the equipment, is strictly prohibited. 
Radios, tape recorders or other similar personal audio equipment may not be used
without headphones.  No Tenant shall make, or permit to be made, any disturbing
noises or disturb or interfere with the occupants of the Building or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, tape recorder, loud speaker or other sound
system.  After a User completes its use of a piece of equipment within the
Facility, such User shall wipe that piece of equipment with disinfectant
solution provided by the Building Manager.  Those in violation of these
rules will be subject to immediate expulsion.

 

5.                                       Smoking.  Smoking of any kind or any
other consumption of tobacco products is strictly prohibited in the Facility.

 

6.                                       Solicitations and Petitions. 
Solicitation for the sale of any product or service, or for charitable
contributions, and petitions of any kind, are strictly prohibited.

 

7.                                       Identification.  Upon request by
Landlord’s employee or personnel, users must present their key for
identification purposes.  Neither Landlord or the Building Manager assumes
responsibility for lost or stolen keys.

 

8.                                       Food and Beverages Prohibited.  No food
or beverages (other than water) shall be brought to the Facility.  All food and
beverages (other than water) are strictly prohibited.

 

9.                                       Notices, Complaints or Suggestions. 
Users must immediately notify Landlord or Building Manager in the event that
they discover any unsafe or hazardous defect or condition relating to the
Facility or the equipment, or any more than de minimis breakage, fire, or
disorder at the Facility.  Complaints or suggestions as to the operation,
maintenance, services, or equipment at the Facility should be directed to
Building Manager.

 

10.                                 Other Facilities.  Landlord or Building
Manager may prohibit the use of or close the Facility if misused in any way. 
Landlord and Building Manager take no responsibility for personal possessions
left in the facility.  Locks or lockers are permissible, but all articles and
locks must be removed when the user leaves the Facility.  Landlord and Building
Manager reserve the right to remove and dispose of any locks and personal
possessions remaining in the Facility when it closes each day. 

 

E-2

--------------------------------------------------------------------------------


 

Landlord and Building Manager make no representation or warranty that the use of
any locker will protect User’s personal property from damage, loss or theft.

 

11.                                 Violation of Rules.  Repeated failure or
refusal to comply with these Rules and Regulations may result in the loss of
privileges.

 

12.                                 Maintenance.  No member shall leave any
litter, trash, debris, or articles of clothing at the Facility.  The entry
door(s) to the Facility shall be kept closed and locked at all times.

 

13.                                 No Representations.  User hereby
acknowledges that the installation of equipment, devices and/or facilities in or
serving the Facility shall in no way be deemed a representation or warranty by
Operator regarding the efficacy or safety of the same, nor as an agreement or
undertaking by, or obligation of, Operator to protect, indemnify or hold User
harmless from any harm of any type or to ensure User’s safety.  It is expressly
understood and agreed that use of the Facility by User shall be at User’s sole
risk.

 

14.                                 Card Keys.  User hereby agrees to keep any
card key and/or locker key provided to User in User’s possession and control at
all times until required or requested to surrender the same, and in no event
shall User lend or otherwise transfer its card key or locker key to any other
person.  In the event User shall lose or misplace its card key or locker key, or
in the event User’s card key or locker key shall be stolen, User shall
immediately notify Landlord and Operator in writing.  User further agrees that,
in the event either (i) User’s employment with Tenant is terminated for any
reason, or (ii) Tenant shall be in default under its lease with Landlord,
Operator may immediately de-activate User’s key card and User shall immediately
surrender its card key and locker key to Operator.  User hereby acknowledges
that the card key and locker key are and shall remain the property of Operator,
and User agrees to return the same to Operator upon the expiration (or sooner
termination) of Tenant’s lease or any earlier date on which Operator is entitled
to de-activate said card key.  Inoperative (but not de-activated) cards keys
will be replaced at no charge, but lost and de-activated card keys will be
replaced (or reactivated, as the case may be) at a cost established by the
Operator from time to time.  Lost locker keys shall be replaced, and the
appropriate locker re-keyed, at a cost established by the Operator from time to
time.

 

15.                                 Consent.  As a condition to the use of the
Facility, all Users must sign a Consent and Waiver on Landlord’s current form.

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

HVAC SPECIFICATIONS

 

The heat and air conditioning equipment shall maintain a uniform (1) indoor
temperature of 76 degrees F at 50% R.H. plus or minus 5% automatic control with
outside conditions of 95 degrees DB/75 degrees FWB in summer, and an indoor
temperature of 70 degrees minimum in winter with outside conditions of 10
degrees.  Load calculations of Design Criteria are based upon internal heat load
of 6 watts/square foot for light and power and occupancy of 1 person/150
rentable square feet with ventilation of 10 CFM of outside air/person. 
Temperature control shall be automatic and shall maintain the temperature set
point plus or minus 2 degrees F.

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM NON-DISTURBANCE AGREEMENT

 

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into as of                                       , 20     (the
“Effective Date”), between [insert Trustee], as Trustee for the registered
holders of [insert Trust] (“Mortgagee”), and
                                            , a
                                     (“Tenant”).

 

A.                                   [insert Borrower] (“Landlord”), owns the
real property located at
                                                            (such real property,
including all buildings, improvements, structures and fixtures located thereon,
shall be hereinafter referred to as the “Landlord’s Premises”), as more
particularly described on Exhibit A attached hereto.

 

B.                                     Mortgagee is the holder of a loan (the
“Loan”) to Landlord, which Loan is secured, in part, by that certain
                                                     [describe mortgage] dated
                                        , 20    , in favor of Mortgagee (as
amended, increased, renewed, extended, spread, consolidated, severed, restated
or otherwise changed from time to time, the “Mortgage”), recorded at Book
                , Page                 , in the [Official Records of the County
of                                 ].

 

C.                                     Pursuant to that certain
                                                 [describe lease], dated as of
                              , 20    , (the “Lease”), Landlord demised to
Tenant a portion of Landlord’s Premises as described in the Lease (the “Tenant’s
Premises”).

 

D.                                    Tenant and Mortgagee desire to agree upon
the relative priorities of their interests in Landlord’s Premises and their
rights and obligations if certain events occur.

 

NOW, THEREFORE, for good and sufficient consideration, Tenant and Mortgagee
agree:

 

1.                                       DEFINITIONS

 

The following terms shall have the following meanings for purposes of this
Agreement.

 

1.1                                 Construction-Related Obligation.  A
“Construction-Related Obligation” means any obligation of Landlord under the
Lease to make, pay for or reimburse Tenant for any alterations, demolitions or
other improvements or work at Landlord’s Premises, including Tenant’s Premises. 
“Construction-Related Obligations” shall not include: (a) reconstruction or
repair following fire, casualty or condemnation to the extent of insurance
proceeds or condemnation awards actually received by Mortgagee or (b) day-to-day
maintenance and repairs.

 

1.2                                 Foreclosure Event.  A “Foreclosure Event”
means: (a) foreclosure under the Mortgage; (b) any other exercise by Mortgagee
of rights and remedies (whether under the Mortgage or under applicable law,
including bankruptcy law) as holder of the Loan and/or the Mortgage, as a result
of which Successor Landlord becomes owner of Landlord’s Premises; or
(c) delivery by Landlord to Mortgagee (or its designee or nominee) of a deed or
other conveyance of Landlord’s interest in Landlord’s Premises in lieu of any of
the foregoing.

 

1.3                                 Former Landlord.  A “Former Landlord” means
Landlord and any other party that was landlord under the Lease at any time
before the occurrence of any attornment under this Agreement.

 

1.4                                 Offset Right.  An “Offset Right” means any
right or alleged right of Tenant to any offset, defense claim, counterclaim,
reduction, deductions or abatement against Tenant’s payment of Rent or
performance of Tenant’s other obligations under the Lease, arising (whether
under the Lease or other applicable law) from Landlord’s breach or default under
the Lease.

 

1.5                                 Rent.  The “Rent” means any fixed rent, base
rent or additional rent under the Lease.

 

1.6                                 Successor Landlord.  A “Successor Landlord”
means any party that becomes owner of Landlord’s Premises as the result of a
Foreclosure Event.

 

1.7                                 Termination Right.  A ‘Termination Right”
means any right of Tenant to cancel or terminate the Lease or to claim a partial
or total eviction, arising (whether under the Lease or under applicable law)
from Landlord’s breach or default under the Lease.

 

2.                                       SUBORDINATION.

 

The Lease shall be, and shall at all times remain, subject and subordinate to
the Mortgage, the lien imposed by the Mortgages and all advances made under the
Mortgage.

 

E-5

--------------------------------------------------------------------------------


 

3.                                       NON-DISTURBANCE;  RECOGNITION AND
ATTORNMENT

 

3.1                                 No Exercise of Mortgage Remedies Against
Tenant.  So long as the Lease has not been terminated, Mortgagee shall not name
or join Tenant as a defendant in any exercise of Mortgagee’s rights and remedies
arising upon a default under the Mortgage, unless applicable law requires Tenant
to be made a party thereto as a condition to proceeding against Landlord or
prosecuting such rights and remedies.  In the latter case, Mortgagee may join
Tenant as a defendant in such action only for such purpose and not to terminate
the Lease or otherwise adversely affect Tenant’s rights under the Lease or this
Agreement in such action.

 

3.2                                 Non-Disturbance and Attornment.  If the
Lease has not been terminated when Successor Landlord takes title to the
Landlord’s Premises: (a) Successor Landlord shall not terminate or disturb
Tenant’s possession of Tenant’s Premises under the Lease, except in accordance
with the terms of the Lease and this Agreement; (b) Successor Landlord shall be
bound to Tenant under all of the terms and conditions of the Lease (except as
provided in this Agreement); (c) Tenant shall recognize and attorn to Successor
Landlord as Tenant’s direct landlord under the Lease as modified by this
Agreement; and (d) the Lease shall continue in full force and effect as a direct
lease in accordance with its terms (except as provided in this Agreement)
between Successor Landlord and Tenant.

 

3.3                                 Further Documentation.  The provisions of
this Article shall be effective and self-operative without any need for
Successor Landlord or Tenant to execute any further documents.  Tenant and
Successor Landlord shall, however, confirm the provisions of this Article in
writing upon written request by either of them.

 

4.                                       PROTECTION OF SUCCESSOR LANDLORD.

 

Notwithstanding anything to the contrary in the Lease or the Mortgage, Successor
Landlord shall not be liable for or bound by any of the following matters:

 

4.1                                 Claims Against Former Landlord.  Any Offset
Right that Tenant may have against any Former Landlord relating to any event or
occurrence before the date of attornment, including any claim for damages of any
kind whatsoever as the result of any breach by Former Landlord that occurred
before the date of attornment.

 

4.2                                 Prepayments.  Any payment of Rent that
Tenant may have made to Former Landlord more than thirty (30) days before the
date such Rent was first due and payable under the Lease.

 

4.3                                 Payment; Security Deposit.  Any obligation:
(a) to pay Tenant any sum(s) that any Former Landlord owed to Tenant or (b) with
respect to any security deposited with Former Landlord, unless such security was
actually delivered to Mortgagee.

 

4.4                                 Modification, Amendment or Waiver.  Any
modification or amendment of the Lease, or any waiver of any terms of the Lease,
made without Mortgagee’s prior written consent.

 

4.5                                 Surrender, Etc.  Any consensual or
negotiated surrender, cancellations or termination of the Lease, in whole or in
part, agreed upon between Landlord and Tenant, unless effected unilaterally by
Tenant pursuant to the express terms of the Lease.

 

4.6                                 Construction-Related Obligations.  Any
Construction-Related Obligation of Former Landlord.

 

4.7                                 Casualty; Condemnation.  Any obligation of
Former Landlord to restore the Landlord’s Premises, including the Tenant’s
Premises, except to the extent of insurance proceeds or condemnation awards
actually received by Mortgagee after the deduction of all costs and expenses
incurred in obtaining such proceeds or awards, and subject to the terms of the
Mortgage with respect to the disposition of such proceeds or awards.

 

5.                                       EXCLUSION OF SUCCESSOR LANDLORD.

 

Notwithstanding anything to the contrary in this Agreement or the Lease, upon
any attornment pursuant to this Agreement, the Lease shall be deemed to have
been automatically amended to provide that Successor Landlord’s obligations and
liability under the Lease shall never extend beyond Successor Landlord’s (or its
successors’ or assigns’) interest, if any, in Landlord’s Premises from time to
time, Successor Landlord’s interest in the Lease and the proceeds from any sale
or other disposition of Landlord’s Premises by Successor Landlord (collectively,
“Successor Landlord’s Interest”).  Tenant shall look exclusively to Successor
Landlord’s Interest (or that of its successors and assigns) for payment or
discharge of any obligations of Successor Landlord under the Lease as modified
by this Agreement.

 

6.                                      MORTGAGEE’S RIGHT TO CURE.

 

6.1                                 Notice to Mortgagee.  Notwithstanding
anything to the contrary in the Lease, before exercising any Termination Right
or Offset Right, Tenant shall provide Mortgagee with notice of the breach or
default by Landlord giving rise to same (the “Default Notice”) and, thereafter,
the opportunity to cure such breach or default as provided for below.

 

E-6

--------------------------------------------------------------------------------


 

6.2                                 Mortgagee’s Cure Period.  After Mortgagee
receives a Default Notice, Mortgagee shall have a period of thirty (30) days
beyond any cure period provided to Landlord under the Lease in which to cure the
breach or default by Landlord.  Mortgagee shall have no obligation to cure any
breach or default by Landlord, except to the extent that Mortgagee agrees or
undertakes otherwise in writing.

 

6.3                                 Extended Cure Period.  In addition, as to
any breach or default by Landlord the cure of which requires possession and
control of Landlord’s Premises, Mortgagee’s cure period shall continue for such
additional time as Mortgagee may reasonably require to either (a) obtain
possession and control of Landlord’s Premises and thereafter cure the breach or
default with reasonable diligence and continuity or (b) obtain the appointment
of a receiver and give such receiver a reasonable period of time in which to
cure the default.

 

7.                                       RENT PAYMENT NOTICES.

 

From and after Tenant’s receipt of written notice from Mortgagee (a “Rent
Payment Notice”), Tenant shall pay all Rent to Mortgagee or as Mortgagee shall
direct in writing, until such time as Mortgagee directs otherwise in writing. 
Tenant shall comply with any Rent Payment Notice, notwithstanding any contrary
instruction, direction or assertion from Landlord.  Mortgagee’s delivery to
Tenant of a Rent Payment Notice, or Tenant’s compliance therewith, shall not be
deemed to: (a) cause Mortgagee to succeed to or to assume any obligations or
responsibilities as Landlord under the Lease, all of which shall continue to be
performed and discharged solely by Landlord unless and until any attornment has
occurred pursuant to this Agreement; or (b) relieve Landlord of any obligations
under the Lease.

 

8.                                       CONFIRMATION OF FACTS.

 

Tenant represents to Mortgagee and to any Successor Landlord, in each case as of
the Effective Date:

 

8.1                                 Effectiveness of Lease.  The Lease is in
full force and effect, has not been modified and constitutes the entire
agreement between Landlord and Tenant relating to Tenant’s Premises.  Tenant has
no interest in Landlord’s Premises except pursuant to the Lease.  No unfulfilled
conditions exist to Tenant’s obligations under the Lease.

 

8.2                                 Rent.  Tenant has not paid any Rent that is
first due and payable under the Lease after the Effective Date.

 

8.3                                 No Landlord Default.  To the best of
Tenant’s knowledge, no breach or default by Landlord exists and no event has
occurred that, with the giving of notice, the passage of time or both, would
constitute such a breach or default.

 

8.4                                 No Tenant Default.  Tenant is not in default
under the Lease and has not received any uncured notice of any default by Tenant
under the Lease.

 

8.5                                 No Termination.  Tenant has not commenced
any action nor sent or received any notice to terminate the Lease.  Tenant has
no presently exercisable Termination Right(s) or Offset Right(s).

 

8.6                                 Commencement Date.  The “Commencement Date”
of the Lease was                                            20    .

 

8.7                                 Acceptance.  Tenant has accepted possession
of Tenant’s Premises and Landlord has performed all Construction-Related
Obligations related to Tenant’s initial occupancy of Tenant’s Premises and
Tenant has accepted such performance by Landlord.

 

8.8                                 No Transfer.  Tenant has not transferred,
encumbered, mortgaged, assigned, conveyed or otherwise disposed of the Lease or
any interest therein.

 

8.9.                              Due Authorization.  Tenant has full authority
to enter into this Agreement, which has been duly authorized by all necessary
actions.

 

9.                                       MISCELLANEOUS.

 

9.1                                 Notices.  All notices or other
communications required or permitted under this Agreement shall be in writing
and given by certified mail (return receipt requested) or by nationally
recognized overnight courier service that regularly maintains records of items
and shall be delivered to Mortgagee or Tenant (applicable) at the addresses set
forth below.  Notices shall be effective upon receipt.

 

If to Tenant:

 

 

E-7

--------------------------------------------------------------------------------


 

With a copy to:

 

 

If to Mortgagee

 

[Trustee]

 

 

c/o CWCapital Asset Management LLC

 

 

701 13th Street, NW; Suite 1000

 

 

Washington, DC 20005

 

 

Attn: Legal Dept/[insert portfolio series ID]

 

9.2                                 Successors and Assigns.  This Agreement
shall bind and benefit the parties, their successors and assigns, any Successor
Landlord and its successors and assigns.  If Mortgagee assigns the Mortgage,
upon delivery to Tenant of written notice thereof all liability of the assignor
shall terminate.

 

9.3                                 Entire Agreement.  This Agreement
constitutes the entire agreement between Mortgagee and Tenant regarding the
subordination of the Lease to the Mortgage and the rights and obligations of
Tenant and Mortgagee as to the subject matter of this Agreement.

 

9.4                                 Interaction with Lease.  If this Agreement
conflicts with the Lease, then this Agreement shall govern as between the
parties and any Successor Landlord, including upon any attornment pursuant to
this Agreement.

 

9.5                                 Mortgagee’s Rights and Obligations.  Except
as expressly provided for in this Agreement, Mortgagee shall have no obligations
to Tenant with respect to the Lease.  If an attornment occurs pursuant to this
Agreement, all rights and obligations of Mortgagee under this Agreement shall
terminate, without thereby affecting in any way the rights and obligations of
Successor Landlord provided for in this Agreement.

 

9.6                                 Interpretation; Governing Law.  The
interpretation, validity and enforcement of this Agreement shall be governed by
and construed under the internal laws of the state where the Landlord’s Premises
is located excluding its principles of conflict of laws.

 

9.7                                 Amendments.  This Agreement may be amended,
discharged or terminated, or any of its provisions waived, only by a written
instrument executed by the party to be charged.

 

9.8                                 Execution.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the-same instrument.

 

9.9                                 Mortgagee’s Authority.  Mortgagee represents
that Mortgagee has full authority to enter into this Agreement, and Mortgagee’s
entry into this Agreement has been duly authorized by all necessary actions.

 

E-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by Mortgagee and
Tenant as of the Effective Date.

 

 

MORTGAGEE

 

 

[Insert name of Trustee] as Trustee for the registered holders of [insert name
of portfolio with Series designation]

 

 

By:

CWCapital Asset Management LLC,

 

solely in its capacity as Special Servicer to the Trust

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TENANT

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

E-9

--------------------------------------------------------------------------------


 

Landlord consents and agrees to the terms of the foregoing Agreement, which was
entered into at Landlord’s request.  The foregoing Agreement shall not alter,
waive or diminish any of Landlord’s obligations under the Mortgage or the
Lease.  The above Agreement discharges any obligations of Mortgagee under the
Mortgage and related loan documents to enter into a non-disturbance agreement
with Tenant.

 

Landlord irrevocably directs Tenant to comply with any Rent Payment Notice,
notwithstanding any contrary direction, instructions, or assertion by Landlord. 
Tenant shall be entitled to rely on any Rent Payment Notice.  Tenant shall be
under no duty to controvert or challenge any Rent Payment Notice.  Tenant’s
compliance with a Rent Payment Notice shall not be deemed to violate the Lease.

 

 

 

LANDLORD

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

Dated:                                     , 20

 

 

E-10

--------------------------------------------------------------------------------


 

Each of the undersigned, a guarantor of Tenant’s obligations under the Lease (a
“Guarantor”), consents to Tenant’s execution, delivery and performance of the
foregoing Agreement.  From and after any attornment pursuant to the foregoing
Agreement, that certain Guaranty dated             , 20     (the “Guaranty”)
executed by Guarantor in favor of                        shall automatically
benefit and be enforceable by Successor Landlord with respect to Tenant’s
obligations under the Lease as affected by the foregoing Agreement.  Successor
Landlord’s rights under the Guaranty shall not be subject to any defense,
offset, claim, counterclaim, reduction or abatement of any kind resulting from
any act, omission or waiver by any Former Landlord for which Successor Landlord
would, pursuant to the foregoing Agreement, not be liable or answerable after an
attornment.  Guarantor confirms that the Guaranty is in full force and effect
and Guarantor currently has no offset, defense (other than any arising from
actual payment or performance by Tenant, which payment or performance would bind
a Successor Landlord under the foregoing Agreement), claim, counterclaim,
reduction, deduction or abatement against Guarantor’s obligations under the
Guaranty.

 

 

GUARANTOR

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

Dated:                                     , 20

 

 

E-11

--------------------------------------------------------------------------------
